8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 1 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                1 (1)


    1                                       UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF FLORIDA
    2                                            TALLAHASSEE DIVISION

    3

    4

    5        VIRGINIA E. HARRELL,

    6                    Plaintiff,

    7        vs.                                                              CASE NO. 4:20-cv-30-AW-CAS

    8        MHM HEALTH PROFESSIONALS,
             LLC, f/k/a MHM HEALTH
    9        PROFESSIONALS, INC., and
             CENTURION OF FLORIDA, LLC,
  10
                  Defendants.
  11         ___________________________/

  12

  13

  14         DEPOSITION OF:                                                   SARAH BRUS
                                                                              Volume 1, Pages 1 - 113
  15         AT THE INSTANCE OF:                                              Plaintiff

  16         DATE:                                                            August 18, 2020

  17         TIME:                                                            Commenced: 1:00 p.m.
                                                                              Concluded: 5:57 p.m.
  18
             LOCATION:                                                        VIDEOCONFERENCE
  19
             REPORTED BY:                                                     ANDREA KOMARIDIS WRAY
  20                                                                          Court Reporter and
                                                                              Notary Public in and for the
  21                                                                          State of Florida at Large

  22
                                                         PREMIER REPORTING
  23                                                     114 W. 5TH AVENUE
                                                        TALLAHASSEE, FLORIDA
  24                                                       (850) 894-0828

  25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 2 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                 2 (2 - 5)
                                                                    Page 2                                                                Page 3
  1   APPEARANCES:                                                             1                INDEX TO WITNESS
  2       REPRESENTING THE PLAINTIFF:                                          2   SARAH BRUS                              PAGE
  3       BRIAN O. FINNERTY                                                    3         Examination by Mr. Finnerty            5
          The Law Office of Brian O. Finnerty, P.A.
  4       541 Beverly Court                                                    4
  5
          Tallahassee, FL 32301                                                5               INDEX TO EXHIBITS
  6          REPRESENTING THE DEFENDANTS:                                      6   NO.              DESCRIPTION             MARKED
  7          CAYLA M. PAGE                                                     7   2 - Plaintiff's notice of taking Rule 30(b)(6)     14
             Greenberg Traurig, P.A.                                                     deposition
  8          101 East Kennedy Boulevard, Suite 1900                            8   3 - First amended complaint                    14
             Tampa, FL 33602                                                       4 - Defendants' answer and affirmative defenses         14
  9                                                                            9         to first amended complaint
                                                                                   5 - Defendants' responses and objections to first 16
10                                                                            10         set of interrogatories
                                                                                   6 - E-mail chain Re: Involuntary Termination           18
11                                                                            11         Request
                                                                                   7 - Involuntary termination report              25
12                                                                            12   8 - Employee counseling form - termination            43
                                                                                   9 - Employee counseling form - final warning           51
13                                                                            13   11 - List of e-mails sent from work account to        34
                                                                                         personal account
14                                                                            14   12 - NWFRC shift assignments                      47
                                                                                   14 - Narcotic accounting log and key exchange dated 103
15                                                                            15         March 29, 2018
                                                                                   16 - 33.208.002 Rules of conduct                 52
16                                                                            16   19 - E-mail from Lori Cook to Virginia Harrell         36
                                                                                   21 - E-mail chain Re: Camera footage                79
17                                                                            17   24 - E-mail from Kathi Douin Re: McDaniel complaint 89
                                                                                   25 - E-mail chain Re: "Sorry to bother you"          70
18                                                                            18   26 - E-mail chain Re: Long-Montenez                  91
                                                                                   27 - E-mail chain Re: McDaniel complaint              92
19                                                                            19   28 - E-mail chain Re: West/Cook narc key              94
                                                                                         incident
20                                                                            20   38 - Plaintiff's amended notice of taking          13
                                                                                         videotaped depositions
21                                                                            21   42 - E-mail from Tara Johnson Re: Final written         64
                                                                                         issued
22                                                                            22
23                                                                            23   *Huh-uh is a negative response
24                                                                            24   *Uh-huh is a positive response
25                                                                            25
                                                                    Page 4                                                                Page 5
  1                 STIPULATIONS                                               1               DEPOSITION
  2         The attorneys participating in this deposition                     2   Whereupon,
  3     acknowledge that I, the court reporter, am not                         3                  SARAH BRUS
  4     present with the witness and that I will be                            4   was called as a witness, having been first duly sworn to
  5     reporting the proceedings and administering the                        5   speak the truth, the whole truth, and nothing but the
  6     oath remotely. This arrangement is pursuant to the                     6   truth, was examined and testified as follows:
  7     Florida Supreme Court Administrative Order                             7                 EXAMINATION
  8     AOSC-20-16. The parties and their counsel consent                      8   BY MR. FINNERTY:
  9     to this arrangement and waive any objections to                        9       Q Good afternoon, Ms. Brus. My name is Brian
10      this manner of reporting.                                             10   Finnerty and I represent the -- represent Virginia
11                                                                            11   Harrell -- she goes by Jinny Harrell -- in a lawsuit she
12                                                                            12   has filed against MHM Health Professionals, LLC, and
13                                                                            13   Centurion of Florida, LLC.
14                                                                            14          And you've been noticed for deposition today.
15                                                                            15   And I appreciate you attending by Zoom during these
16                                                                            16   uncertain times.
17                                                                            17          Have you -- could you please state your full
18                                                                            18   name for the record.
19                                                                            19       A Sarah Brus.
20                                                                            20       Q And you were just informed by the court
21                                                                            21   reporter that this is going to be recorded. There was
22                                                                            22   also a notice for your deposition today verifying that
23                                                                            23   it would be by video. So, I want to make sure I --
24                                                                            24   that, on the record, you're aware that this is going to
25                                                                            25   be recorded today; is that right?

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 3 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                             3 (6 - 9)
                                                                    Page 6                                                            Page 7
  1      A Yes, sir.                                                           1       A Yes, sir.
  2      Q Okay. And have you ever given a deposition                          2       Q -- and -- and it's more difficult because
  3   before?                                                                  3   we're -- we're doing this by Zoom, but you know, try
  4      A Yes, I have.                                                        4   to -- try to let me finish my question before you
  5      Q And how many times, approximately, would you                        5   answer. I think, you know, a lot of times, you may know
  6   say you've had your deposition taken?                                    6   exactly what I'm about to ask, but just try to make it
  7      A Five or six.                                                        7   easier for court reporter. Just try to wait for me to
  8      Q And were those in relation to your -- your                          8   finish speaking before you start, and I will certainly
  9   employment or your job?                                                  9   try to extend the same courtesy to you. Fair enough?
10       A Yes.                                                               10       A Yes.
11       Q Okay. And when was the last deposition that                        11       Q Okay. And then -- and I -- you're doing a
12    you gave? If you can recall.                                            12   good job of this already, but a lot of times, in normal
13       A I don't recall the date. It was several                            13   face-to-face conversation, we do a lot of uh-huh and
14    months back.                                                            14   huh-uh and head nodding, head shaking.
15       Q Okay. And the -- the depositions that you've                       15          For the deposition, to try to make it easier
16    given -- were they in cases that were initiated by                      16   for the court reporter, could you just try to answer
17    employees or former employees of Centurion?                             17   everything verbally and, you know, answer yes and no,
18       A Not all of them.                                                   18   instead of huh-uh and uh-huh?
19       Q Okay. Were they employees or former employees                      19       A Certainly.
20    of MHM Health -- or I'm sorry -- MHM Health                             20       Q Okay. Thank you.
21    Professionals, LLC?                                                     21          Who is your current employer?
22       A Not all of them.                                                   22       A MHM Health Professionals.
23       Q Okay. So -- but you have -- you do have some                       23       Q And do you also work for Centurion of Florida,
24    experience with depositions, but just to briefly go over                24   LLC?
25    some of the rules --                                                    25       A Well, Centurion of Florida holds the contract
                                                                    Page 8                                                            Page 9
  1   with the Florida Department of Corrections; MHM Health                   1   it's not dedicated to me.
  2   Professionals staffs that contract.                                      2       Q Okay. When you're asked for your -- your work
  3      Q    Okay. Would it be fair to say that your job                      3   address, what address do you provide?
  4   is only -- you only have your job because of the                         4       A 1203 Governor's Square Boulevard in
  5   contract between Centurion and the state of Florida?                     5   Tallahassee.
  6      A Yes.                                                                6       Q Okay. What is your job title?
  7      Q    Okay. And where is your -- are you working                       7       A Human resources business partner.
  8   from home right now?                                                     8       Q And how long have you had that position?
  9      A Yes.                                                                9       A Since April of 2016.
10       Q    Okay. Where did -- do you have an actual                        10       Q And is that when Centurion got the contract
11    office where you go into work?                                          11   with the state of Florida?
12       A    I've been working from home since April of                      12       A Yes.
13    2016.                                                                   13       Q Okay. And where did you work prior to April
14       Q    Okay. Do you have an office where you can go                    14   of 2016?
15    into work?                                                              15       A I worked at Doctors' Memorial Hospital in
16       A    Currently, no. There --                                         16   Perry, Florida.
17       Q    Okay.                                                           17       Q And what did you do for Doctors' Memorial?
18       A    There is a regional office in Florida, but I                    18       A I was the HR director.
19    don't work out of that office. I work from home.                        19       Q Okay. How many years of experience would you
20       Q    And where is that regional office?                              20   say you have in -- in HR?
21       A    1203 Governor's Square Boulevard in                             21       A 31.
22    Tallahassee.                                                            22       Q Okay. And as an HR business partner for
23       Q    Okay. And do you still have an office space                     23   Centurion of Florida, what are your job duties and
24    available there?                                                        24   responsibilities?
25       A    There's space that I could work out of, but                     25       A They vary somewhat. My primary responsibility

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 4 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           4 (10 - 13)
                                                                   Page 10                                                           Page 11
  1   is related to employee relations. I also do some things                  1       A Of course, we make efforts to correct issues
  2   related to leaves of absences, little bit touch on                       2   when they occur.
  3   benefits now and again, but employee relations are my                    3       Q And are you involved in discipline or
  4   primary duty.                                                            4   counseling of employees when that's -- becomes
  5      Q    What is your -- your work e-mail address?                        5   necessary?
  6      A    Sbrus@teamcenturion.com.                                         6       A Can you elaborate on what you mean by
  7      Q    Okay. And as part of your job duties as an HR                    7   involved?
  8   business partner, do you receive and investigate                         8       Q So, for instance, do you review and approve
  9   complaints submitted by employees?                                       9   final-warning counselings?
10       A    Yes, I do.                                                      10       A Yes, I do.
11       Q    Okay. And do you investigate those                              11       Q Okay. Do you review and approve terminations?
12    complaints?                                                             12       A I review terminations. I certainly am not the
13       A    Of course.                                                      13   final approval on any termination.
14       Q    Okay. And then if -- if your investigation                      14       Q Okay. And who -- who do you report to? Who
15    shows that there was an -- a violation of policy or --                  15   is your direct supervisor?
16    or some sort of issue, do you do anything to try to                     16       A Lisa Lynch.
17    rectify the issues that are complained of?                              17       Q Okay. And what is Lisa Lynch's job title?
18       A    I -- I would need to know specifically what                     18       A She is the statewide HR manager for Florida.
19    the issue is. It's -- it's hard to answer a vague                       19       Q Okay. Okay. And have -- have you, yourself,
20    question. Can you be more specific?                                     20   ever received any counseling or discipline since you've
21       Q    And it's -- I'm just trying to ask, just                        21   worked with Centurion?
22    generally, if you are involved in trying to correct                     22          MS. PAGE: Form.
23    whatever an employee may complain of if you do determine                23       A I have no counseling on file, no. I've
24    that there is an issue that's going on or a policy                      24   certainly had conversations with my supervisor.
25    violation that's occurring.                                             25       Q Okay. Relating to what?
                                                                   Page 12                                                           Page 13
  1      A    I can't think of anything specific --                            1   that was given by Ms. Lynch or Ms. Douin?
  2      Q    Okay.                                                            2       A I don't recall discussing any specific
  3      A    -- at this moment.                                               3   testimony with either of them.
  4      Q    So, last week, I took the depositions of                         4       Q Okay. And how did you speak with them; by
  5   Victoria Love, Lisa Lynch, Kathi Douin, and Lisa Barton.                 5   phone or e-mail or -- how did y'all --
  6          Have you spoken with any of those four                            6       A By phone.
  7   individuals about their depositions?                                     7          MS. PAGE: Form.
  8      A    Briefly, mostly just as to the length.                           8       Q By phone. Okay.
  9      Q    And who -- did you speak with all four of                        9          So, have you -- we put together, like, 48
10    them?                                                                   10   exhibits or documents for your deposition. Have you
11       A    No. I spoke to Lisa Lynch and to Kathi Douin.                   11   received those?
12       Q    Okay. With -- with Ms. Lynch, what -- what                      12       A Yes, I have.
13    specifically did y'all talk about?                                      13       Q And have you had a chance to look over those
14       A    We'd -- actually, the only thing we discussed                   14   48 documents?
15    was that her deposition was about three-and-a-half hours                15       A Yes.
16    long and that I --                                                      16       Q Okay. And aside from the 48 documents that
17       Q    Okay.                                                           17   were sent to you, have you reviewed anything else in
18       A    -- needed to be prepared for this not to be an                  18   preparation for your deposition today?
19    hour- or hour-and-a-half-long deposition.                               19       A No.
20       Q    And then your conversation with Ms. Douin --                    20          (Exhibit No. 38 marked for identification.)
21    what did y'all speak about?                                             21   BY MR. FINNERTY:
22       A    I believe hers was a similar length. I don't                    22       Q Okay. And I referenced earlier that there was
23    recall anything else that we discussed other than the                   23   an amended notice for your deposition today, which is --
24    length of the deposition.                                               24   it's Exhibit 38. Initially there was Exhibit 1 for
25       Q    Did you discuss any of the specific testimony                   25   the -- the initial deposition notice, but you did

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 5 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                  5 (14 - 17)
                                                                   Page 14                                                                  Page 15
  1   receive Exhibit 38, the amended notice that was for                      1   BY MR. FINNERTY:
  2   video; is that right?                                                    2      Q     Okay. And then Exhibit 4 is the answer to the
  3      A Yes.                                                                3   first amended complaint that was filed by your counsel.
  4         (Exhibit No. 2 marked for identification.)                         4   Have you had a chance to see that?
  5   BY MR. FINNERTY:                                                         5      A Yes.
  6      Q Okay. And then -- so, Exhibit 2 was a                               6      Q     And was that just in preparation for today's
  7   30(b)(6) deposition notice. Have you -- had you been --                  7   deposition or was that something you would have reviewed
  8   had you seen that prior to it being sent to you for                      8   prior?
  9   preparation for your deposition?                                         9      A     I don't recall seeing it prior to preparing
10       A I -- I don't recall seeing it prior to the                         10   for the deposition.
11    preparation for the deposition, but it's possible.                      11      Q     Okay. And in the -- in the answer to the
12          (Exhibit No. 3 marked for identification.)                        12   first amended complaint, your -- your counsel admitted
13    BY MR. FINNERTY:                                                        13   that -- well, strike that.
14       Q Okay. And then Exhibit 3 is the -- the first                       14          As I'm sure you're aware, Ms. Harrell's
15    amended complaint in this action. When was the first                    15   complaint includes a lot of com- -- written complaints
16    time you -- you would have seen the first amended                       16   that she asserts that she would have submitted to her
17    complaint?                                                              17   supervisor or to you or people that she worked with
18       A I really don't recall.                                             18   while she was at Northwest Florida Reception Center.
19       Q Would it have been prior to it being sent to                       19          And you're the -- the answer that was filed by
20    you for today's deposition?                                             20   your attorneys -- my understanding is that they -- there
21       A It's possible.                                                     21   is no dispute that Ms. Harrell actually submitted those
22       Q Okay. And have you read over the first                             22   written complaints that she says she submitted.
23    amended complaint?                                                      23          Would you agree with that?
24       A Yes.                                                               24          MS. PAGE: Form.
25          (Exhibit No. 4 marked for identification.)                        25      A     I would agree with that.
                                                                   Page 16                                                                  Page 17
  1           (Exhibit No. 5 marked for identification.)                       1      A As far as how did I search? I certainly would
  2   BY MR. FINNERTY:                                                         2   have searched through e-mail. I would have searched
  3       Q Okay. All right. And then Exhibit 5 are the                        3   through, in this case, depending on when the questions
  4   answers to interrogatories that were served by your                      4   came, possibly through archived e-mails; would have
  5   counsel. And at the top of -- or in -- in response to                    5   certainly looked in the employee's personnel file; would
  6   the first interrogatory, you were listed as someone who                  6   have looked for whatever records that were requested.
  7   assisted in answering those interrogatories; is that                     7      Q Do you have the ability to search e-mails that
  8   right?                                                                   8   weren't sent to you? Like, just --
  9       A I -- I would presume that -- that by answering                     9      A Yes.
10    to them -- meaning, providing them information to do the                10      Q -- as an example, could you have gone through
11    answering. So, I guess I'd have to say yes.                             11   Ms. Johnson's e-mails?
12        Q Okay. So, would you have been provided the                        12          MS. PAGE: Form.
13    request or the interrogatory questions sometime shortly                 13      Q Tara Johnson.
14    after they were served?                                                 14      A I can't search anything other than what was
15        A I don't believe I was given those questions                       15   sent to me.
16    or, if I was, I don't recall it.                                        16      Q Okay. So, would -- is that something that
17        Q Okay. And so, what -- have you provided                           17   your IT department would be able to do?
18    information to your counsel to respond to this case or                  18      A Yes.
19    the complaint that Ms. Harrell has filed?                               19      Q Okay.
20        A Yes, I've provided information.                                   20      A I believe so.
21        Q And so, did -- how did -- just kind of explain                    21      Q Okay. So, based on the -- the documents that
22    what you -- the process you would have gone through to                  22   have been produced in this case, it's my understanding
23    try to search and -- and pull together information that                 23   that you would have sent a request to terminate
24    may be relative to -- to this case.                                     24   Ms. Harrell or an approval or request for approval --
25            MS. PAGE: Form.                                                 25   you would have e-mailed that to Ms. Lynch; is that

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                     premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 6 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                  6 (18 - 21)
                                                                   Page 18                                                                    Page 19
  1   right?                                                                   1      A Yep.
  2        A Yes.                                                              2      Q So, if you look at the very bottom -- is
  3           (Exhibit No. 6 marked for identification.)                       3   this -- so, is this an e-mail you would have sent to
  4   BY MR. FINNERTY:                                                         4   Lisa Lynch on April 20th, 2018?
  5        Q Okay. And then those -- Exhibit 6 is the                          5      A Yes.
  6   e-mails that I'm referring to. If -- if you could take                   6      Q And the subject is "Involuntary-termination
  7   a look at that, ma'am.                                                   7   request-Virginia Harrell, NWFRC;" is that right?
  8        A Unfortunately, my computer is giving me some                      8      A Yes.
  9   problems and is not opening documents for me. If you                     9      Q Okay. And what would have been included in
10    can give me just a second, I can try to get it to let me                10   this e-mail? If you recall.
11    access things.                                                          11      A Would have attached the termination document,
12         Q Okay. And I think we can -- we can share --                      12   any supporting documentation related to it.
13         A Uh-huh.                                                          13      Q Okay. So, would it have included the
14         Q -- documents with you. So, that should be                        14   involuntary-termination report?
15    able to help.                                                           15      A Yes.
16         A I'm -- I'm just closing the program that's                       16      Q And would it have included the termination
17    pulling them. I think there's just too much open. So,                   17   counseling form?
18    I'll just have to reopen from there.                                    18      A Yes.
19            Okay. Now, I can access.                                        19      Q And would it have included the final-warning
20         Q Okay. And Exhibit 6 is actually on the screen                    20   counseling form?
21    right now as well. So, starting with -- with this                       21      A Yes.
22    e-mail chain -- and I'm sure you're familiar, when                      22      Q And how about the verbal-counseling form from
23    e-mails are printed out, you have to start with the last                23   December of 2017?
24    page of the -- the e-mail chain and then work your way                  24      A It should have, yes.
25    up.                                                                     25      Q Anything else that you can recall that may
                                                                   Page 20                                                                    Page 21
  1   have been included in your e-mail?                                       1      Q    Would you agree that it was -- the initial
  2       A I'm thinking it probably would have included                       2   decision to -- to seek approval for Ms. Harrell's
  3   the list of e-mails that Ms. Harrell sent to her home.                   3   termination would have come from Tara Johnson and Lori
  4       Q Okay.                                                              4   Cook?
  5       A Possibly relevant policies.                                        5      A    They would have been a part of that. I don't
  6       Q Okay. And do you know why this e-mail chain                        6   know specifically who would have made the -- the
  7   doesn't show any attachments?                                            7   request, but they would have been a part of it. It may
  8       A I have no idea. They would have been                               8   very well have been a joint decision, might have come
  9   attached.                                                                9   from Kathi Douin.
10        Q Okay. And so, when you sent this e-mail                           10      Q    Okay. And so, do you know why Ms. Douin isn't
11    initially on April 20th to Lisa Lynch, would that have                  11   included in this e-mail chain?
12    been because Ms. Harrell's supervisors had come to you                  12      A    Because the -- she would have already given
13    and said, hey, I want Ms. Harrell terminated?                           13   her approval to terminate. Then it comes to me to
14           MS. PAGE: Form.                                                  14   basically take a good look at all the documentation, put
15        A I -- how can I explain how -- I guess if you                      15   everything together. And then I send it on to Lisa
16    explain the way that it starts, there would have been                   16   Lynch for her approval from there.
17    discussion about Ms. Harrell, certainly, and whether                    17          But Kathi would already have either talked to
18    termination was appropriate. And, if that was what they                 18   me about it and agreed that we wanted to proceed with
19    wanted, we would have put together the documents to                     19   termination before I submitted anything to Lisa.
20    submit, yes.                                                            20      Q    And Ms. Douin has -- to your knowledge, has
21        Q And you said there would have been discussion.                    21   she ever worked with Ms. Harrell? Has she ever worked
22    Who -- who would that have -- discussion been with?                     22   at Northwest -- Northwest Florida Reception Center?
23        A It would have involved Ms. Harrell's HSA, Tara                    23          MS. PAGE: Form.
24    Johnson; the regional director, Kathi Douin; and I                      24      A    I -- I don't have knowledge of Kathi's full
25    believe myself.                                                         25   career. So, I'm not aware of her having worked with

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 7 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                   7 (22 - 25)
                                                                   Page 22                                                                   Page 23
  1   Ms. Harrell specifically at NWFRC in any capacity other                  1          So, as far as exactly why there was the six-
  2   than her current position as a regional director.                        2   days delay, I really don't know. It could have been any
  3       Q So, would it be fair to say that, as it                            3   number of things. It's not uncommon for it to take
  4   relates to your involvement, Ms. Douin's involvement,                    4   several days for a termination to be approved.
  5   Lisa Lynch, and Vicki Love, that their involvement was                   5      Q    All right. So, then after you follow up with
  6   essentially approving a decision made by Lori Cook and                   6   Ms. Lynch on April 26th, she then forwards it up to
  7   Tara Johnson to terminate Ms. Harrell?                                   7   Vicki Love and asks -- Ms. Lynch asks Vicki if she needs
  8       A Again, I'm not sure who made the initial                           8   any addition- -- additional information; is that right?
  9   decision that termination was appropriate to                             9      A Yes.
10    Ms. Harrell, but they would have been giving the final                  10      Q    Would you have also sent the termination-
11    approval of termination, yes.                                           11   approval request to Ms. Love directly or just to
12        Q So, your initial e-mail was sent on                               12   Ms. Lynch?
13    April 20th, 2018. And then it looks like, on                            13      A    No, I send it to Ms. Lynch. Ms. Lynch
14    April 26th, you send a follow-up e-mail to Lisa Lynch.                  14   forwards on to Ms. Love.
15    And you say: Lisa, any idea where this one is at?                       15      Q    And between April 20th and April 26th, would
16    Still needing the approval.                                             16   you have had any other e-mail correspondence with anyone
17            Do you know why -- the re- -- what was the                      17   relating to the request to terminate Ms. Harrell?
18    reason for the six-day delay in you following up with                   18      A    Not that I recall.
19    Ms. Lynch?                                                              19      Q    Okay. Do you know whether Ms. Harrell
20        A Well, terminations aren't always approved on                      20   continued to work at Northwest Florida Reception Center
21    the first day that they're submitted. It -- sometimes                   21   between April 20th and April 26th?
22    it has to do with someone being out of the office.                      22      A    I would need to check the record, but I don't
23    Sometimes it has to do with the time needed to review                   23   believe she did.
24    all of the documentation, time spent in conversation in                 24      Q    Would you be surprised if she did, in fact,
25    regards to, you know, the termination recommendation.                   25   continue to work during the -- that six-day period?
                                                                   Page 24                                                                   Page 25
  1          MS. PAGE: Form.                                                   1       A I honestly -- when you're ask- -- again, it's
  2      A   I -- I guess I wouldn't be a hundred-percent                      2   kind of a vague question. I don't know specifically --
  3   surprised. It's not that uncommon.                                       3   I can't think of any specific cases and in that specific
  4      Q    Okay. And is there a way for -- if there's an                    4   circumstance. So, I would have to say I'm really not
  5   employee that, for whatever reason, Centurion doesn't                    5   sure. It's possible.
  6   want them back, pending approval for a termination                       6       Q Are you aware of any internal policies within
  7   request, could Centurion put that employee, like, on                     7   MHM or Centurion that a -- an employee who feels that
  8   administrative leave or suspend them until the -- the                    8   they were wrongfully terminated -- that they would have
  9   termination is finally approved?                                         9   to exhaust prior to either proceeding with a complaint
10       A   In some cases, we suspend an employee prior to                   10   with the FCHR or submitting a -- or filing a lawsuit?
11    termination, but not all.                                               11          MS. PAGE: Form.
12       Q    And did that happen in Ms. Harrell's case?                      12       A I'm -- I guess I'm not understanding your
13       A   I honestly don't know.                                           13   question. Can you rephrase?
14       Q    Okay.                                                           14       Q Do you know whether there are any -- like, in
15       A   I would need to review the record.                               15   grievance procedures or internal rules that a -- an
16       Q    Okay. And so, prior to Ms. Harrell filing a                     16   employee, before they are able to pursue a lawsuit or
17    lawsuit, she filed a complaint with the Florida                         17   pursue a complaint with the Florida Commission on
18    Commission on Human Relations. Were you involved at all                 18   Human -- Human Relations that they are required to go
19    when Ms. Harrell's case was pending before the FCHR?                    19   through before doing that?
20       A   I may have provided information to legal                         20          MS. PAGE: Form.
21    counsel.                                                                21       A I'm not aware of any, no.
22       Q    And do you have -- like, in other -- in other                   22          (Exhibit No. 7 marked for identification.)
23    cases, have you participated in whistleblower cases                     23   BY MR. FINNERTY:
24    against MHM or Centurion while they were pending with                   24       Q Okay. If we look at Exhibit 7, it -- so, this
25    the FCHR?                                                               25   is the involuntary-termination report dated April 20th,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                  premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 8 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                  8 (26 - 29)
                                                                   Page 26                                                                    Page 27
  1   2018. Did you prepare this report?                                       1   there might be, but I know I, for sure, talked to her on
  2         A    Yes, sir.                                                     2   the phone.
  3         Q    Okay. And where would you have gotten the                     3      Q     Okay. So, at the top of the involuntary-
  4   information that is contained in this report?                            4   termination report, it says "Contract: Florida Gap."
  5         A    Well, it depends on which section. Some of it                 5   What's -- what's Florida Gap?
  6   simply came from our electronic employee records; you                    6      A    That's the name of the contract because when
  7   know, information about her job title, supervisor, that                  7   we initially received the contract from the state of
  8   sort of information, the information in regards to, you                  8   Florida, it was -- it was a temporary contract. And so,
  9   know, performance-counseling history -- I would have                     9   it was referred to as Florida Gap. It was filling a gap
10    received that information from the site.                                10   between the former contractor and, as they were getting
11              The information that's listed under reason for                11   bids for a new contractor, we were selected to fill that
12    termination is information that I would have garnered                   12   gap.
13    through the course of investigating the concerns that                   13      Q     Okay. And is that referring to the contract
14    the site had presented regarding Ms. Harrell.                           14   between Centurion and the state of Florida?
15          Q    Okay. So, you said -- when you said that you                 15      A Yes.
16    would have gotten information from the site, who -- who                 16      Q     Okay. And who -- in the top section, it says,
17    would the -- who would have provided that information?                  17   "Is the employee eligible for rehire?"
18          A    For the most part, it would have been                        18          It says, "No, employee is not eligible for
19    Ms. Johnson.                                                            19   rehire." Who would have made that decision?
20          Q And did you speak with Ms. Johnson on the                       20      A    If -- I can't say for sure. That can come
21    phone or via e-mail prior to preparing the                              21   from a couple of different areas. Could be the regional
22    involuntar- -- involuntary-termination report?                          22   director. It could have been a joint decision between
23              MS. PAGE: Form.                                               23   the regional director, myself, and Ms. Johnson.
24          A    Probably some of both. I couldn't say a                      24   Ms. Johnson could have recommended it, and -- you know,
25    hundred percent without looking back to see what e-mails                25   Ms. -- Ms. Douin and I approved. So, it could have come
                                                                   Page 28                                                                    Page 29
  1   from a number of different places.                                       1   it says, "Prior counseling for inappropriate contact
  2         Q    Okay. And then as it relates to contesting                    2   with an inmate and for time and attendance." Where --
  3   unemployment, who -- who made the decision that the                      3   where did you get that information?
  4   company will contest unemployment if the employee sought                 4      A    From the prior counseling documents.
  5   it?                                                                      5      Q     Okay. All right. And then at the bottom of
  6         A We almost always contest unemployment. So,                       6   the page, it's -- there's a summary of the event that
  7   that's kind of a given. It's -- it's not common for us                   7   precipitated termination. Did you prepare this summary?
  8   not to contest unemployment.                                             8      A Yes.
  9         Q    All right. Then, there's the performance-                     9      Q     Okay. And aside from information that was
10    counseling history. And the -- there lists a verbal                     10   contained in the prior counseling as well as the
11    counseling on December 13, 2017. And is that something                  11   termination form that was filled out -- did you get
12    that you would be able to access, yourself, that                        12   information from any other source besides that -- those
13    counseling form, or would you have had to request that                  13   forms?
14    from someone at Northwest Florida?                                      14          MS. PAGE: Form.
15          A I would have requested that from either Lori                    15      A    Yes. I would have spoken to Ms. Douin and
16    Cook or Tara Johnson.                                                   16   Ms. Johnson.
17          Q    Okay. And did you review the December 13,                    17      Q     All right. So, on the second one-sentence-
18    2017, verbal counseling prior to preparing this form?                   18   long statement under the summary, it says: On 4/14/18,
19          A Yes.                                                            19   Ms. Harrell failed to account for the narcotic keys
20          Q    Okay. And then it -- it lists a -- a final                   20   during her shift and did not do the narcotic count as
21    written counseling issued on April 9th, 2018. Same                      21   required.
22    question: That would have been provided to you under                    22          Where is -- where did you get that
23    request?                                                                23   information?
24          A Yes.                                                            24      A    I believe from Ms. Johnson.
25          Q    Okay. So, then, under the comments section,                  25      Q     Okay. Were you provided any documents from

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
      Case 4:20-cv-00030-AW-MJF     Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                                 Document 37-4 Filed 10/14/20                                      Page 9 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           9 (30 - 33)
                                                                   Page 30
                                                                   P                                                                 Page 31
  1   4/14 that would have substantiated this statement?                       1       A I really don't recall.
  2       A I may have been.                                                   2       Q Is that something you -- I mean, you -- that's
  3       Q So, then, on the -- I'm going to jump around a                     3   something you would want -- want to see, right, in order
  4   little bit, so I apologize. On the -- on the second                      4   to substantiate what's being alleged?
  5   page of the involuntary-termination report, under the --                 5          MS. PAGE: Form.
  6   the section that says, "Provide a summary of the                         6       A In some case- -- in some cases, yes. When
  7   termination meeting," and it says, "Per Ms. Johnson" --                  7   we're dealing with clinical issues, I certainly rely
  8   and can we assume that whatever is stated after "Per                     8   upon my clinical experts. I might not know what I'm
  9   Ms. Johnson," in this top paragraph, this is information                 9   looking at when it comes to something clinical. I don't
10    coming from Tara Johnson?                                               10   have clinical expertise.
11        A That's correct.                                                   11       Q Okay. But you would be able to read a
12        Q Okay. So, then, like, four lines down, it                         12   document and determine whether or not it says an
13    says: Ms. Cook explained that she -- Ms. Harrell -- was                 13   employee is supposed to do something. Can you agree
14    assigned to the pill room, and the assignment sheet                     14   with that?
15    indicated she was to conduct a shift count for                          15       A Yes, possibly.
16    narcotics.                                                              16       Q Okay. And -- and do you know if that
17            So, is that something that Ms. Cook would have                  17   assignment sheet was sent to you by Ms. Cook or
18    reported to Ms. Johnson, who, then, reported this to                    18   Ms. Johnson?
19    you? Is that accurate?                                                  19       A I don't specifically know whether that
20            MS. PAGE: Form.                                                 20   document was sent to me.
21        A That's possible.                                                  21       Q Okay. All right. So, back to the first page,
22        Q Okay. So, it says that she was assigned to                        22   it says: On or about 4/6/18, Ms. Johnson, HSA, received
23    the pill room, and the assignment sheet indicated she                   23   a verbal report that Ms. Harrell had sent information
24    was to conduct a shift count. Did you ask to see the                    24   from her work e-mail to her personal e-mail.
25    assignment sheet that's referenced in this document?                    25          Do you know who would have made that verbal
                                                                   Page 32                                                           Page 33
  1   report to Ms. Johnson?                                                   1       Q And so, you don't know for sure if you would
  2       A I do not.                                                          2   have looked at those two procedures?
  3       Q Did you ask Ms. Johnson who had made that                          3       A I more than likely did.
  4   verbal report to her?                                                    4       Q Okay. Can you --
  5       A I don't know if I did or not. I probably did.                      5       A But I can't say that with a hundred-percent
  6       Q Okay. And did you do anything to                                   6   certainty.
  7   independently investigate the allegation that                            7       Q And can you -- can you point to any provision
  8   Ms. Harrell violated the public-records-request                          8   within Procedure 102.008, the public-records-request
  9   procedure, 102.008, or the user-security-for-                            9   procedure, that Ms. Harrell would have violated?
10    information-systems procedure, 206.007?                                 10       A I would need to see the actual policy. The
11        A I -- I'm sorry. Can you rephrase the                              11   last time I looked at it was probably back in 2018. So,
12    question?                                                               12   it was a long time ago.
13        Q Did you do anything to independently                              13       Q Okay. And as it relates to the Procedure
14    investigate whether what's alleged -- what Ms. Harrell                  14   206.007, user security for information systems, can you
15    is alleged to have done actually constituted a violation                15   point to any specific provision of that procedure that
16    of Procedure 102.008, public-records request, or                        16   Ms. Harrell would have violated?
17    Procedure 206.007, user security for information                        17       A If I could see it, I might be able to, but
18    systems?                                                                18   without looking at it, no. I don't have those
19        A I can't tell you exactly what I did. I do                         19   memorized.
20    believe that I spoke to Ms. Douin about this. When it                   20       Q And if there was a particular provision that
21    comes to policies that are relative to the Department of                21   Ms. Harrell, in your -- in your belief, violated, is
22    Corrections, I do rely on the regional director's                       22   that something that you would have made sure to put in
23    expertise.                                                              23   this involuntary-termination report?
24           I probably reviewed the policy specifically,                     24          MS. PAGE: Form.
25    but I can't say that with a hundred-percent certainty.                  25       A Not necessarily. Knowing that she violated

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                premier-reporting.com
Premier Reporting                                                  (850) 894-0828                         Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 10 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           10 (34 - 37)
                                                                   Page 34
                                                                   Pa                                                                  Page 35
  1   the specific procedures, I don't need to put all of the                   1   Ms. Harrell was alleged to have sent from her work
  2   specific sections, necessarily. So, no, not                               2   e-mail to her private e-mail.
  3   necessarily. There wouldn't be anything more specific                     3          From that list of 19 e-mails, can you tell me
  4   than listing what procedures she violated.                                4   which ones you believe would have violated the -- the
  5          Sometimes it might be, if it's a super-lengthy                     5   public-records procedure, 102.008?
  6   one or if it's a very specific piece of it. So, no, not                   6          MS. PAGE: Form.
  7   necessarily.                                                              7      A Looking through the list, probably No. 10. It
  8       Q So, you said knowing that she violated those                        8   contained incident reports that likely contained
  9   procedures -- what evidence do you -- are you aware of                    9   confidential information.
10    that Ms. Harrell violated these procedures?                              10          No. 19 references an incident report; again,
11        A The evidence that I received was the listing                       11   very likely had confidential information that, had she
12    of the e-mails that she sent from her home and the                       12   gone through the public-records request, would have had
13    summary of what those contained.                                         13   those confidential pieces of information redacted.
14           (Exhibit No. 11 marked for identification.)                       14      Q And is it your understanding that Ms. Harrell
15    BY MR. FINNERTY:                                                         15   actually drafted those incident reports that are
16        Q Okay. And those e-mails are Exhibit 11. If                         16   referenced in No. 10 and No. 19?
17    you could, take a look at that.                                          17      A I don't know specifically which infor- --
18        A I'm sorry. I'm having a hard time hearing you                      18   which incident reports those are. So, I couldn't tell
19    when you turn away from your screen.                                     19   you that. And it wouldn't matter whether she was the
20        Q I'm sorry. It should be right here on my --                        20   one who initiated them or not. That information -- the
21        A Yes.                                                               21   information on the incident reports was business-
22        Q -- my headphones, but -- so, Exhibit 11 is up                      22   related. It was information to be used for business
23    on the screen now.                                                       23   purposes, not for her personal purposes.
24           Can you tell me -- there's 19 different -- or                     24          Also, it is a violation of our company policy
25    there's a summary, I guess, of 19 e-mails that                           25   to utilize our company equipment for -- for personal
                                                                   Page 36                                                             Page 37
  1   reasons. So, sending those e-mails would be a violation                   1   BY MR. FINNERTY:
  2   of that policy as well.                                                   2      Q So, as it relates to the -- to Exhibits 10 and
  3       Q Okay.                                                               3   19, that reference the incident reports -- do you know
  4       A No. 12, even -- pill-window incident with T.                        4   whether those incident reports, prior to Ms. Harrell
  5   Johnson's response -- I'm not sure what was in that, but                  5   e-mailing them -- do you -- do you know whether she had
  6   it sounds like a specific incident that may have                          6   submitted those incident reports yet?
  7   contained confidential information.                                       7      A Without seeing what those incidents reports
  8       Q Were you provided with any copies of these 19                       8   were right now, I couldn't answer that question.
  9   e-mails that are referenced in this document?                             9      Q And would you agree, if they were just drafts
10        A Actually, I don't believe that I was given                         10   that she had not yet submitted to anyone, that they
11    detailed copies of them. I'm -- I don't recall                           11   couldn't constitute a public record?
12    specifically. Some of them I may have seen; some of                      12         MS. PAGE: Form.
13    them I may not have.                                                     13      A If they were drafts that contained strictly
14        Q Wouldn't you have wanted to see the -- the                         14   work-related information, they still should not have
15    e-mails?                                                                 15   been sent to her home e-mail address.
16        A If it contained an incident report, it would                       16      Q That -- my question was a little different.
17    have contained potential confidential information. And                   17   How can they be a public-records violation if she had
18    the incident-report label, alone, certainly would give                   18   not yet submitted those documents?
19    me concern for what was sent.                                            19      A If it was part of her work product, I would
20        Q Do you know who prepared this list of 19                           20   believe it could potentially still be considered public
21    e-mails?                                                                 21   information.
22        A I'm not a hundred-percent sure who that was,                       22      Q And do you know whether she even used her work
23    no.                                                                      23   computer to draft those incident reports?
24           (Exhibit No. 19 marked for identification.)                       24      A I would assume she did, but, of course, I
25           ///                                                               25   would not know a hundred percent for sure. Especially

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 11 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           11 (38 - 41)
                                                                   Page 38                                                             Page 39
  1   since she was sending them from her work computer to her                  1   IT manager -- that he would have gathered this
  2   home --                                                                   2   information.
  3      Q    And --                                                            3          So, yes, I relied on information from other
  4      A    -- the assumption would be that she -- that's                     4   people. I didn't make the final termination decision,
  5   where they came from.                                                     5   though.
  6      Q    But you're also assuming that that actually                       6      Q But you -- you approved the termination,
  7   happened, correct; that she actually sent these e-mails                   7   correct?
  8   from her work computer to her private computer?                           8      A No, the approval of the termination is from
  9      A    Well, she sent them from her work e-mail to                       9   Vicki Love.
10    her private e-mail.                                                      10      Q But you would have done -- you would have made
11       Q    But how do you know that if you haven't seen                     11   sure that you were okay with the termination before you
12    the actual e-mails?                                                      12   sent it up to Ms. Lynch and before Ms. Lynch sent it up
13       A    Because the people who did the research -- and                   13   to Ms. Love, correct?
14    I can't -- I can't see her personal e-mail account, her                  14      A Yes.
15    work e-mail account, but the people who can would have                   15          MS. PAGE: Form.
16    seen them.                                                               16      Q Okay. And would you agree that the -- the
17       Q    So, is it fair to say you were relying on                        17   public-records laws would only apply to the extent that
18    Ms. Johnson or Ms. Cook that this -- what is being                       18   Ms. Harrell was preparing these records as a result of
19    described in the -- in this involuntary-termination                      19   her employment with a public agency or an independent
20    report was accurate?                                                     20   contractor of a public agency?
21       A    I would have relied on a number of people. I                     21          MS. PAGE: Form.
22    would have relied on Ms. Johnson, Ms. Cook. I would                      22      A Again, I would need to -- I would need to
23    have relied on information from Ms. Douin. And in the                    23   review the policy to be able to answer that question. I
24    case of the e-mails, I believe it was Louis Clark from                   24   don't have that policy to review.
25    our IT department -- he's our IT -- I think his title is                 25      Q Okay. And then, based on this list of 19
                                                                   Page 40                                                             Page 41
  1   e-mails, can you point to any of them that would have                     1      Q And I -- I'm sorry to keep -- keep -- I want
  2   contained information that Ms. Harrell would have had to                  2   to move on, but just to ask it one more time, do you
  3   have gotten from DOC's information systems?                               3   have any independent knowledge of any violation by
  4      A    I don't work with the DOC information systems,                    4   Ms. Harrell of those two procedures, public-records,
  5   so I don't feel comfortable that I can answer that                        5   user-security-information --
  6   question.                                                                 6      A I'm -- I'm sorry. There was a noise that went
  7      Q    Okay. So, would it be fair to say that you                        7   over you. I couldn't understand what you said.
  8   don't have any independent evidence that Ms. Harrell                      8      Q Do you have any personal knowledge or evidence
  9   violated either the public-records procedure or the                       9   that Ms. Harrell violated any of these procedures?
10    user-security-for-information-systems procedure?                         10         MS. PAGE: Form.
11           MS. PAGE: Form.                                                   11      A Me, personally, all the information I have
12       A    Without reviewing those policies, I can't                        12   came from others.
13    answer that question.                                                    13      Q Okay.
14       Q    But I -- but you would have relied on what was                   14      A So, the answer to that is no.
15    reported to you by others as opposed to your independent                 15      Q Okay. Fair enough.
16    investigation as to the -- the e-mail issue.                             16         And -- and, again, you didn't ask who made
17       A    The inv- -- investigation would have included                    17   that verbal report.
18    information from a number of different sources.                          18         MS. PAGE: Form.
19       Q And who -- who would have done that                                 19      A I -- I didn't hear that.
20    investigation?                                                           20      Q I've already asked that. That's -- that's
21       A    I would have coordinated the investigation                       21   fine.
22    and, again, requested information from a number of                       22         So, did you do an independent investigation to
23    different people. In this case, probably Lori Cook,                      23   determine whether Ms. Harrell violated any policies as
24    Tara Johnson, Kathi Douin and also, in this case, from                   24   relates to the narcotic counting on 4/14/18?
25    Louis Clark.                                                             25      A I investigated that by getting information

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 12 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                     12 (42 - 45)
                                                                   Page 42
                                                                   Pa                                                                            Page 43
                                                                                                                                                 Pa
  1   from the people at the site who were directly involved.                   1   final-warning counseling that Ms. Harrell received?
  2      Q Do you know when this -- when the alleged                            2      A The final warning was the result of her
  3   incident of 4/14 was discovered?                                          3   actions, if I'm understanding you correctly.
  4      A I do not.                                                            4      Q Well, I mean, I guess my question was just
  5      Q Do you know why there was a -- a six-day gap                         5   where did you get the information that Ms. Harrell had
  6   between when this alleged incident happened on                            6   inappropriate contacts with an inmate?
  7   4/14/18 and 4/20, when you would have prepared the                        7      A That information, I believe, came from Tara
  8   involuntary-termination report?                                           8   Johnson after she reviewed video footage while
  9          MS. PAGE: Form.                                                    9   investigating one of Ms. Harrell's complaints.
10       A I may have -- I may have known that at the                          10      Q And did you ever actually see the video
11    time, but two and a half years later, I don't know                       11   footage that Ms. Harrell reviewed -- or that -- sorry --
12    exactly what precipitated the delay.                                     12   Ms. Johnson reviewed?
13       Q And do you know who allegedly discovered the                        13      A No. I almost never am able to see video from
14    incident that happened on 4/14/18?                                       14   the prison sites.
15       A At this point in time, no, I do not.                                15      Q The -- would you have requested to see the
16       Q And do you have any -- any reason to dispute                        16   video?
17    the statement on the second page of your -- of this                      17          MS. PAGE: Form.
18    report that we just went over that Ms. Cook reported to                  18      A I have not done so, no.
19    Ms. Johnson that it was Ms. Harrell's duty to count                      19      Q Do you know whether a copy of the footage that
20    narcotics?                                                               20   Ms. Johnson reviewed was burned to a disc or -- or saved
21           MS. PAGE: Form.                                                   21   in any manner?
22       A I have no reason to dispute that, no.                               22      A Not that I'm aware of.
23       Q Okay. As it relates to your statement about                         23          (Exhibit No. 8 marked for identification.)
24    the -- the prior counseling for the inappropriate                        24   BY MR. FINNERTY:
25    contact with an inmate, is that -- is that based on the                  25      Q Okay. All right. So, looking at Exhibit 8,
                                                                   Page 44                                                                       Page 45
  1   which is the -- the termination counseling -- and so,                     1   fair assumption?
  2   there's no date at the top of this form, but if you look                  2      A Yes.
  3   down to the third page, it looks like it was signed on                    3      Q    Okay. So, in this termination-counseling
  4   April 26th, 2018.                                                         4   form -- are you required to -- to approve a termination-
  5          Would -- would you agree that, based on the --                     5   counseling form before it's presented to an employee?
  6   the date that this was signed, that -- that 4/26 was the                  6      A    Well, terminations all have to be approved all
  7   date that Ms. Harrell was actually terminated?                            7   the way up to the program director, in that case, Vicki
  8       A It -- yes.                                                          8   Love.
  9       Q Okay. So, when this termination-counseling                          9      Q    Okay. So, in the -- the bottom paragraph on
10    form would have been sent to you, it would not have --                   10   the first page of the termination counseling, it says:
11    yet have been provided or presented to Ms. Harrell,                      11   On 4/9/18, when Ms. Cook met with Ms. Harrell --
12    right?                                                                   12   Ms. Johnson and Ms. Cook met with Ms. Harrell to deliver
13        A I'm not sure what -- I wouldn't have received                      13   the final warning, that she was presented with a -- the
14    it until after -- I wouldn't have received the signed                    14   list of e-mails. Do you see that?
15    version until after it was signed. The version without                   15      A Yes.
16    signatures is something that probably would have gone                    16      Q    Do you know why the e-mail issue was not
17    back and forth for a day or two before the termination                   17   included in Ms. Harrell's final warning if she, in fact,
18    was submitted for approval.                                              18   was presented that -- that list of e-mails and -- and
19        Q Sure. And -- and I'm -- I'm definitely not --                      19   was -- was asked questions about it?
20    not trying to trip you up at all. And I think the --                     20      A    If -- if I recall correctly, the final warning
21    the explan- -- the reasonable explanation as to why                      21   was ready to be presented at the time that we got the
22    there's no date on the first page is that it wasn't                      22   list of e-mails. And we would have wanted to give her a
23    presented to Ms. Harrell until after it was sent to you                  23   chance to give us a response and an explanation as to
24    and then went up your chain, got approved. After                         24   what happened and why those e-mails would have been
25    approval, it was, then, given to Ms. Harrell; is that a                  25   sent.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                      premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 13 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           13 (46 - 49)
                                                                   Page 46                                                             Page 47
  1           So, it wasn't included in here because that                       1   for the narcotic keys, and it was for the -- the e-mails
  2   information would have come in after the final warning                    2   as well.
  3   was already prepared. And we didn't have a chance to                      3       Q Would you agree, though, that if -- that
  4   get her account as to why she would have been sending                     4   Ms. Harrell would not been terminated when she was, if
  5   those e-mails to herself.                                                 5   it weren't for the narcotic issue?
  6      Q     Okay. So, just to make sure I -- I'm                             6       A No, I wouldn't agree with that.
  7   following you, the e-mail issue was not in the final                      7          (Exhibit No. 12 marked for identification.)
  8   warning dated 4/9/18 because you wanted Ms. Harrell's                     8   BY MR. FINNERTY:
  9   response to the e-mail issue.                                             9       Q Okay. So, take a look at Exhibit 12. Okay.
10       A     Yes, that's correct.                                            10   So, this is a shift-assignment sheet for Northwest
11       Q     Okay. So, then, as it relates to the -- the                     11   Florida Reception Center. And we just went over the
12    allegation about Ms. Harrell being late to work -- do                    12   allegations in the termination counseling and the
13    you know why that was not addressed in the final warning                 13   involuntary-termination report that stated that
14    of 4/9/18?                                                               14   Ms. Harrell was assigned to the pill room and that
15       A     I don't re- -- I don't know. It could have                      15   the -- according to the assignment sheets, she was
16    been that they did an attendance search sometime in                      16   required to count narcotics.
17    between when the final warning was presented and the                     17          Do you know why the description for pill room,
18    termination was presented and the tardiness came up                      18   which is right in the middle of this sheet, makes no
19    then.                                                                    19   reference to narcotics?
20       Q     Okay. So, would you agree that the main                         20       A I -- this is not a document that I'm familiar
21    reason that Ms. Harrell was terminated on April 26th,                    21   with, so I can't answer that question.
22    2018, was because of the narcotic-accounting allegation?                 22       Q Well -- and it's -- I guess it's not a
23            MS. PAGE: Form.                                                  23   document that you reviewed prior to preparing the
24       A     Her termination was for everything listed in                    24   termination report, correct?
25    the document. It was for time and attendance, it was                     25       A Correct.
                                                                   Page 48                                                             Page 49
  1       Q And I just -- I guess, you know, why wouldn't                       1   this is a complete description of everything that would
  2   you want to see, you know, if -- if the involuntary-                      2   be done. That would be like trying to describe my job
  3   termination report is saying, according to the                            3   in one or two sentences, and all I can do is give a
  4   assignment sheet, she was supposed to count narcotics --                  4   summary of what it is, but there are a lot of individual
  5   why wouldn't you say, well, show me the assignment                        5   duties that you're not going to able to list in just a
  6   sheet?                                                                    6   sentence or two.
  7           MS. PAGE: Form.                                                   7       Q Okay. Assuming that that's correct, that
  8       A Because there are other assignments besides                         8   still doesn't explain, does it, ma'am, the statement on
  9   what's listed on this assignment sheet. If you look at                    9   Page 2 of the involuntary-termination report that says
10    this, it's very, very minimal descriptions. You can't                    10   she was assigned to the pill room, and the assignment
11    give the full description of any position in a couple of                 11   sheet indicated she was to conduct a shift count for
12    sentences.                                                               12   narcotics. That's simply not true, is it?
13        Q Well, let me break that down. First you said                       13       A It depends on how you read that. I could read
14    that you're not familiar with this sheet. So, how can                    14   that to say she was assigned to the pill room, per the
15    you say that there's other things that they may -- are                   15   assignment sheet, and one of the duties of the pill room
16    supposed to do that aren't included? I mean, how can                     16   is to count narcotics. It doesn't necessarily mean that
17    you make that statement?                                                 17   that duty is spelled out on the assignment sheet. It
18        A Because, as I'm looking at this document, I --                     18   depends on how you read that document. I could read it
19    I recognize that you cannot describe any position in a                   19   either way.
20    matter of a couple of sent- -- of sentences. These may                   20       Q Well, the -- the involuntary-termination
21    be some general duties and I -- again, I'm just looking                  21   report says that the assignment sheet indicated she was
22    at this and saying these are some -- I would say those                   22   to conduct a shift count, but it -- the assignment sheet
23    are some general duties, and there's always the all                      23   for the pill room does not say that. I mean, I --
24    other duties as assigned.                                                24   that's something you can agree with, right?
25            So, I mean, I can't say a hundred percent that                   25           MS. PAGE: Form.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 14 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           14 (50 - 53)
                                                                   Page 50                                                             Page 51
  1      A Well, I -- I can agree that this particular                          1   just relied on what Ms. Cook and Ms. Johnson told you
  2   sheet that you're looking at that does not state that.                    2   about what the assignment sheet said for 4/14/18?
  3      Q Okay. But -- so, if you look up, like, a                             3      A Yes.
  4   quarter of the way down from the top of this assignment                   4          (Exhibit No. 9 marked for identification.)
  5   sheet under -- for infirmary nurse, the first thing                       5   BY MR. FINNERTY:
  6   after infirmary nurse is count narcotics. We can agree                    6      Q Okay. All right. Look at Exhibit 9, the
  7   that that's clearly spelled out, right, ma'am?                            7   final warning. As part of your duties as the HR
  8      A On this sheet, yes, it is.                                           8   business partner, are you required to review and approve
  9      Q Okay. And then for the evening-shift                                 9   final-warning counseling before it's issued to an
10    infirmary nurse, third line down, again, it says count                   10   employee?
11    narcotics, correct?                                                      11      A Yes.
12       A Yes.                                                                12      Q Okay. And would you have done that in this
13       Q So, if -- and then one more time, under night                       13   case?
14    shift for RN, it says count narcotics. Do you see that?                  14      A Yes.
15       A Yes.                                                                15      Q Okay. So, the issue of -- or the allegation
16       Q So, clearly, if you can -- if it can be                             16   in this final warning is that -- and I'm going to
17    specified for other assignments that could have been                     17   paraphrase, but essentially Ms. Johnson reviewed some
18    specified under pill room and it's not just because you                  18   camera footage and she felt that Ms. Harrell violated
19    can't possibly include all the assignments on a sheet --                 19   the inmate-relations paragraph of Chapter 33-208.002; is
20    I mean, clearly, it could have said "count narcotics"                    20   that accurate?
21    out beside pill room, right?                                             21      A Yes.
22           MS. PAGE: Form.                                                   22      Q Did you -- during your review and approval of
23       A It could, if that was a standard piece of the                       23   the final warning, did you take a look at
24    duties, I suppose.                                                       24   Chapter 33-208.002?
25       Q Okay. And is it -- is it fair to say that you                       25      A Possibly. Probably.
                                                                   Page 52                                                             Page 53
  1      Q That -- that's something you would want to do                        1      A She doesn't --
  2   in reviewing and approving a counseling form, right?                      2      Q -- but --
  3      A Yes.                                                                 3      A She doesn't supervise the inmate. If he's
  4          (Exhibit No. 16 marked for identification.)                        4   coming in there to get her trash, it's seconds. Pick up
  5   BY MR. FINNERTY:                                                          5   the trash, bring it back with a new liner, and leave.
  6      Q Okay. And take a look at that actual -- the                          6   There's no need for them to have any kind of discussion
  7   33-208.2 -- .002, which is Exhibit 16. Take a look at                     7   of even a few minutes.
  8   that. And in Paragraph 26 -- which states: Employee                       8      Q Do you know whether anyone else received
  9   shall maintain a professional relationship with all                       9   counseling for an inmate emptying their trash on
10    persons in the custody or under supervision of the                       10   3/28/18?
11    Department and their immediate family or visitors. No                    11      A I don't recall that specifically, no.
12    personal or business relationships are permitted.                        12      Q And is it a -- is it your testimony that it
13    Marriage between employees and inmates not permitted.                    13   would -- it's a violation of policy for an employee to
14           So, could you explain to me how what's                            14   speak to an inmate orderly?
15    described in the counseling, the final warning,                          15      A It's not a violation to speak to them. It's a
16    constituted a violation of Paragraph 26 of this rule?                    16   violation to speak to them in -- in a manner that would
17       A The fact that she spent several minutes in                          17   indicate that there's more than a, here's-my-trash kind
18    discussion with an inmate would be indication that there                 18   of a discussion. They don't have a need to have
19    was more than him emptying the trash in her office, and                  19   discussions with inmates that last for minutes. Seconds
20    that would be indicative of some kind of a personal                      20   yes; minutes, no.
21    relationship.                                                            21      Q Okay. So, based on this final warning, it
22       Q So, you're saying talking to an inmate                              22   looks like when the inmate first came in, he was there
23    constitutes a personal relationship?                                     23   for 30 seconds. And then when he returned with the
24       A Potentially, yes.                                                   24   empty trash, he was there for another one minute. So,
25       Q Potentially --                                                      25   you're saying a minute and a half would indicate a

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 15 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                  15 (54 - 57)
                                                                   Page 54                                                                    Page 55
  1   personal relationship?                                                    1   you -- that you don't have some type of a personal
  2       A Potentially, yes.                                                   2   relationship with.
  3       Q Okay. But when you say potentially, you don't                       3      Q But you don't even know that it was a personal
  4   know for sure that Ms. Harrell had a personal                             4   discussion, do you, ma'am?
  5   relationship with an inmate, right?                                       5      A There's no video on the call. So, no, I
  6          MS. PAGE: Form.                                                    6   couldn't say exactly what was discussed, but I can't
  7       A There was -- the time that she spent speaking                       7   think of a single thing that she would have needed to
  8   to the inmate would be indicative of a -- a potential                     8   discuss with an inmate that would take more than a few
  9   personal relationship with an inmate.                                     9   seconds.
10        Q Okay. May -- indicative of a potential                             10          The inmates do not report to Ms. Harrell. The
11    personal relationship, but you don't have any evidence                   11   inmates were not supposed to have any sort of discussion
12    to support that Ms. Harrell, in fact, was having a                       12   with them other than, you know, hello, thank you.
13    personal relationship with an inmate, correct?                           13      Q Okay. And you didn't review the video, right?
14        A I believe that there was enough indication, in                     14      A Correct.
15    the amount of time she spent speaking to the inmate,                     15      Q And do you know if the video has audio?
16    that would be indicative that she was having a personal                  16      A I don't think so. The vast majority of the
17    discussion with an inmate. In -- any other discussion                    17   videos do not have audio, that we see. Or, a lot of
18    about taking out of the trash would be seconds, not in                   18   times, when they do have audio, it's difficult to
19    the minute and a half.                                                   19   understand, but I was not aware of any video on this
20        Q But a personal discussion isn't the same as a                      20   particular footage that was seen.
21    personal relationship. Can you agree with that?                          21      Q Okay. And do you know whether -- so, you --
22        A No.                                                                22   you indicated earlier that the reason that the e-mail
23        Q You don't agree with that?                                         23   incident was not included in this final warning --
24        A No, I don't agree with that. You don't                             24   because Ms. Harrell not yet had a chance -- or to
25    generally have personal discussions with people that                     25   provide an explanation; is that right?
                                                                   Page 56                                                                    Page 57
  1      A    Correct.                                                          1   and this just happened to -- to pop in there.
  2      Q    Was Ms. Harrell given a chance to explain what                    2          So, I believe that was the reason for the
  3   she may have been talking to the inmate about before she                  3   delay. They weren't, you know, looking for it at that
  4   was issued this final warning?                                            4   time; they were responding to a complaint of
  5      A    I don't recall.                                                   5   Ms. Harrell's.
  6          MS. PAGE: Can we take a quick --                                   6      Q    Okay. And we'll -- we'll look at a document
  7      Q    And --                                                            7   later that shows that Ms. Johnson actually reviewed that
  8          MS. PAGE: I'm sorry. Can I take two minutes                        8   document on Ap- -- April 2nd. So, do you know why there
  9      real quick? I have someone at my door.                                 9   would have been the seven-day delay between the video
10           MR. FINNERTY: Sure.                                               10   being viewed on April 2nd and the final warning being
11           (Discussion off the record.)                                      11   issued on April 9th?
12           (Brief recess.)                                                   12          MS. PAGE: Form.
13    BY MR. FINNERTY:                                                         13      A    Well, I would need to look at a calendar to
14       Q    So, we were talking about the -- the final                       14   know if there was a weekend in the middle of there.
15    warning and the violation for -- the alleged violation                   15   Could have been that somebody that needed to be involved
16    for Ms. Harrell appearing to speak with an inmate on --                  16   in the discussion about what we were going to do after
17    on camera.                                                               17   seeing the video, you know, needed to be available and
18           So, the final warning indicates that this                         18   they weren't. There's any number of reasons why there
19    alleged incident happened on March 28th, 2018. Do you                    19   would be a delay.
20    know why Ms. Harrell wasn't presented this final warning                 20      Q    Okay. Well, would you agree that, if it were
21    until 12 days later on April 9th, 2018?                                  21   a serious concern, that this would be immediately
22       A    Actually, I believe it was because it wasn't                     22   addressed?
23    discovered right away. The -- the video was discovered                   23      A No.
24    when they were investigating one of Ms. Harrell's other                  24          MS. PAGE: Form.
25    complaints. They were looking for video of someone else                  25      Q    Okay. And -- well, would you agree that, as

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                    premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 16 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                 16 (58 - 61)
                                                                   Page 58                                                                     Page 59
  1   of April 9th, 2018, if there was a serious concern with                   1   herself to be a whistleblower. So, we would have taken
  2   Ms. Harrell continuing to work -- I think you -- you                      2   a lot of time to investigate and examine the information
  3   testified earlier that her termination would have been                    3   before making that decision. It was not taken lightly.
  4   warranted as of April 9th.                                                4      Q      So, you -- you said Ms. Harrell declared
  5          Do you know why she continued to work from                         5   herself a whistleblower. Is there a particular document
  6   April 9th all the way through April 26th?                                 6   that you're -- you're thinking of when you say that she
  7        A Can -- I'm sorry. Can you rephrase? That's a                       7   declared herself a whistleblower?
  8   very long question.                                                       8      A   I can't think of a specific document, but I do
  9        Q So, you -- you testified earlier that you felt                     9   believe that she had used that terminology at some
10    that Ms. Harrell could have been terminated for issues                   10   point, yes.
11    unrelated to the narcotic-counting issue on -- on                        11      Q      Did you ever grant Ms. Harrell a whistleblower
12    April 14th. You -- you recall that?                                      12   status?
13         A Yes.                                                              13      A   Officially, I don't believe so.
14         Q So, do you know why -- if that's the case, why                    14      Q      Okay. So, as it relates to what you were --
15    Ms. Harrell continued to work between April 9th, the                     15   were testifying about earlier, about the potential for
16    date of this counseling, and April 26th, when she was                    16   there being a personal relationship based on the --
17    finally terminated?                                                      17   Ms. Harrell being seen on video, apparently, speaking
18         A Because we hadn't made a decision that                            18   with an inmate, would you agree that that wouldn't
19    termination was -- was the right answer because we                       19   constitute -- you know, assu- -- even assuming the worst
20    hadn't gotten her response yet on the e-mails. We were                   20   as to what was seen on that video, how could that
21    investigating and we were looking into things further                    21   constitute inappropriate contact with an inmate?
22    before we made that decision.                                            22          MS. PAGE: Form.
23           Termination is a big decision. We don't take                      23      A   The -- the inappropriate contact with the
24    it lightly. We particularly wouldn't have taken it                       24   inmate would have to do with -- as I understand it, the
25    lightly in Ms. Harrell's case because she had declared                   25   inmate was between her and the door. And he was the one
                                                                   Page 60                                                                     Page 61
  1   who would have had control over that door. And that's                     1   a personal body alarm that she could pull.
  2   actually a pretty serious safety concern.                                 2       Q Okay. All right. So --
  3      Q What could Ms. Harrell have done to keep that                        3       A Also, if I remember correctly, at some point,
  4   inmate from walking in her office?                                        4   he walked towards her desk. She could have gotten up
  5      A Well, she certainly --                                               5   and left the office at that point.
  6          MS. PAGE: Form.                                                    6       Q Is -- was there two doors to her office?
  7      A -- could have told him not to walk into the                          7       A I don't know. I've never seen her specific
  8   office. She would have had a body alarm. If she felt                      8   office.
  9   uncomfortable, she could pull the body alarm. She                         9       Q Okay. All right. So, just to kind of wrap up
10    certainly could have, you know, tried to step out of the                 10   this -- the inmate-relations allegation, you agree you
11    office. She could have called for a security officer.                    11   don't have any evidence to suggest that she actually was
12    There's a number of things, I believe, she could have                    12   having a personal conversation with this e- -- inmate.
13    done.                                                                    13          MS. PAGE: Form. Form.
14       Q Okay. But do you have any way of knowing                            14       A The evidence would be, in the amount of time
15    whether she did any of those things?                                     15   that she went in speaking to the inmate, that it would
16       A I do not.                                                           16   have needed to have been a personal discussion. There
17       Q And how do you know Ms. Harrell didn't tell                         17   is no business reason for her to have had that lengthy
18    the inmate not to come in her office and he came in                      18   of a discussion with him.
19    anyway?                                                                  19       Q But that's an assumption there, right, ma'am?
20       A I do not know that. You -- you've asked for                         20          MS. PAGE: Form.
21    examples of what she could have done, and I gave you                     21       A There -- again, I can't think of a single
22    examples. I'm not saying that she didn't do those                        22   business reason why she would need to just -- to have
23    things, but she could have done those things.                            23   that lengthy of a discussion with an inmate.
24       Q Okay. So, just to kind of --                                        24       Q Okay. So, you -- you stated a couple of times
25       A Again, if she felt -- you know, she does carry                      25   that the reason Ms. Johnson reviewed the camera footage

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                     premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 17 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           17 (62 - 65)
                                                                   Page 62                                                             Page 63
  1   on -- on March -- or in relation to what happened on                      1   that she didn't just stumble across it. She didn't view
  2   March 28th is because Ms. Harrell had complained about                    2   the video alone, though. She had a witness with her who
  3   other employees; is that right?                                           3   viewed the video with her.
  4      A Correct.                                                             4       Q Did you ever ask Ms. Johnson, you know, how is
  5      Q I mean, did that cause you some concern that,                        5   it that you came to discover what you felt was a
  6   you know, why is Ms. Johnson using Ms. Harrell's                          6   potential policy violation as it relates to Ms. Harrell?
  7   complaint to look for something to write Ms. Harrell up                   7   Did you ever ask her that?
  8   for?                                                                      8       A Yes --
  9          MS. PAGE: Form.                                                    9       Q You did?
10       A I don't believe she was looking for something                       10       A -- and she explained -- and she explained
11    to write Ms. Harrell up for. She stumbled across that                    11   that, as she was viewing the video, looking to find the
12    video no differently than if she had, you know, been                     12   employee that Ms. Harrell had filed the complaint about,
13    looking for the one particular employee and saw a                        13   she happened to notice an inmate walking into
14    different employee, other than Ms. Harrell, with an                      14   Ms. Harrell's office. And so, she slowed down the video
15    inmate in their office. She can't just ignore it just                    15   and looked up at what she saw.
16    because it's not what she was looking for.                               16          And I would expect she would have done that
17       Q I mean, do you have any -- any evidence to                          17   regardless of what employee's office she saw an inmate
18    suggest that she just stumbled across this incident and                  18   entering.
19    wasn't looking to try to find something on -- on                         19       Q Do you know whether she looked to see if that
20    Ms. Harrell?                                                             20   inmate entered anyone else's office on that date?
21       A I'm not sure what --                                                21       A I don't know if she did or not.
22       Q Or is that just another -- is that just                             22       Q Okay. And --
23    another assumption?                                                      23       A I would assume that, if she noticed it while
24           MS. PAGE: Form.                                                   24   she was scanning the video, she would have stopped and
25       A I'm not sure what evidence I could have had                         25   reviewed it for anybody else. Again, my understanding
                                                                   Page 64                                                             Page 65
  1   is it was purely accidental.                                              1   what was stated in this email.
  2          (Exhibit No. 42 marked for identification.)                        2       Q The policy prohibits personal relationships
  3   BY MR. FINNERTY:                                                          3   between an inmate and an employee, correct?
  4       Q Okay. Can you take a look at Exhibit 42.                            4       A Yes.
  5   Okay. If you look at the last two sentences of the                        5       Q We just went over that policy.
  6   first paragraph of this e-mail that was sent on                           6       A Yes.
  7   April 9th, 2018, from Tara Johnson to you, Ms. Douin,                     7       Q So, here's Ms. Johnson saying, I'm not
  8   and Lori Cook -- and it says, you know: Ms. Harrell                       8   accusing you of having a relationship with an inmate --
  9   stated, "I'm being accused of inmate relations." I                        9   I mean, just point-blank tells you.
10    corrected Ms. Harrell and told her that nothing in the                   10          So, how is what Ms. Harrell is alleged to have
11    counseling form stated that she was having a                             11   done -- how does that violate policy, if Ms. Johnson is
12    relationship with an inmate, but instead, documented the                 12   telling you right here, point-blank, that's not what it
13    violation of policy and procedure.                                       13   says, that's not what I'm accusing you of?
14           You were copied on this e-mail. And I'm                           14          MS. PAGE: Form.
15    assuming you would have read this, right, ma'am?                         15       A I don't -- I don't understand why Ms. Johnson
16        A Yes.                                                               16   would have said exactly what she said here. I wasn't
17        Q So, based on this statement from Ms. Johnson,                      17   there for that discussion. So, I really can't answer
18    how is it that you could say, in your involuntary-                       18   what -- as to what she was thinking, but again, the
19    termination report, that Ms. Harrell was having                          19   policy that was cited in the final warning was a policy
20    inappropriate contact? I mean, those -- that just                        20   in regards to relationships with inmates.
21    doesn't jive, does it?                                                   21          And, again, the length of time that was spent
22           MS. PAGE: Form.                                                   22   in discussion with that inmate would be indicative of
23        A The policy that was violated was in regard to                      23   some sort of an inappropriate relationship with the
24    relationships with inmates. And I would look to the                      24   inmate and, again, the issue of the positive control of
25    policy that was stated as the violation as opposed to                    25   the door -- of the inmate being in a position where he
114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 18 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           18 (66 - 69)
                                                                   Page 66                                                             Page 67
  1   was in control of the door.                                               1   relationships with an inmate as the reason for the
  2      Q    And -- and I understand your -- your testimony                    2   warning, and then she states that it wasn't about
  3   that there could have been a -- a security issue, but                     3   relationship with an inmate. She does state that it's a
  4   that's not what she was written up for.                                   4   violation of policy and procedure, which is correct.
  5      A    No, you're correct.                                               5      Q Well, what policy and procedure would that be?
  6      Q    She was written up for violating a policy that                    6      A It's the same policy and procedure that we
  7   prohibits relationships with an inmate. And, you know,                    7   discussed earlier. There's also training that's
  8   you're -- how -- how could you approve this termination,                  8   given -- and I'm not sure if there's a policy to it
  9   then talk about inappropriate conduct -- conduct with an                  9   because it's DOC training -- that does discuss not
10    inmate when, right here, Ms. Johnson is saying, that's                   10   allowing inmates to have -- to be in a position where
11    not what I'm saying happened? I mean, you would have --                  11   inmate has control over the door.
12    you would have considered that, right?                                   12      Q Okay. But the policy -- the inmate-relations
13           MS. PAGE: Form.                                                   13   policy makes no reference to inmates having control of
14       A    I considered everything that had to do -- that                   14   the door, correct?
15    was involved in the -- the reasons for the termination.                  15      A That particular policy does not, you're
16    So, yes, that was considered and, again, the policy that                 16   correct.
17    was cited is a little bit different than what                            17      Q Okay. All right. So, a couple of lines up
18    Ms. Johnson stated in that particular moment. That                       18   from that statement we just went over, you see where
19    doesn't necessarily mean that what she stated in that                    19   Ms. Harrell states that, you know, after she's read a --
20    moment with Ms. Harrell was a hundred percent correct.                   20   the list of the e-mails that she's, apparently, sent to
21       Q    So, are you saying you -- you don't believe                      21   herself, or allegedly sent to herself, Ms. Harrell
22    what Ms. Harrell -- or what Ms. Johnson is saying in                     22   states: This is not funny. This is retaliation because
23    this e-mail.                                                             23   of all the incident reports I've filled out.
24       A    Well, I would say there's a little bit of a                      24          Retaliation is a serious complaint; would you
25    contradiction because she cited a policy in regards to                   25   agree, ma'am?
                                                                   Page 68                                                             Page 69
  1       A Yes.                                                                1   that this was not retaliatory.
  2       Q And surely you would have looked into                               2       Q Did you ever talk to Frank Zurica, the
  3   Ms. Harrell's complaint of retaliation at this time,                      3   individual that reviewed the footage with Ms. Harrell?
  4   right?                                                                    4       A I don't -- I did not speak to him. I
  5          MS. PAGE: Form.                                                    5   probably -- and I -- I can't say for sure. It's two and
  6       A Well, Ms. Harrell didn't complain to me                             6   a half years ago -- probably requested a statement from
  7   officially about retaliation, but yes, I certainly would                  7   him. We rarely are able to get statements from Florida
  8   have discussed with Ms. Douin concerns about her                          8   Department of Corrections' employees. Rarely, if ever.
  9   statement that this was retaliation.                                      9       Q Do you know -- why is that?
10           Also, because I was involved in, you know,                        10       A I presume it's a policy of the Department of
11    everything that went on here, I knew that this wasn't                    11   Corrections.
12    being done to retaliate because of the reports she had                   12       Q Do you know whether the Department of
13    filed. This was -- you know, the warning came because                    13   Corrections was notified of this incident where it's
14    of what was found while reviewing, you know, something                   14   alleged that an inmate was going into it -- an
15    related to the reports she filed, but it wasn't                          15   employee's office without supervision? Was that
16    retaliation.                                                             16   reported to DOC?
17        Q How do you know that it wasn't -- that                             17       A I would not be privy to knowing what's
18    Ms. Johnson didn't harbor some retaliatory animus                        18   reported to DOC. So, I can't say whether it was or
19    against Ms. Harrell?                                                     19   wasn't.
20           MS. PAGE: Form.                                                   20       Q Okay. So, in the bottom paragraph on the
21        A Based on discussions with her, based on                            21   first page of Exhibit 42, four lines down, Ms. Harrell
22    discussions with Ms. Douin, based upon, you know, the                    22   again complains: This is retaliation because of
23    knowledge that this wasn't some- -- she didn't review                    23   incident reports I've submitted.
24    that video alone, it's -- there -- I mean, there's a                     24          So, twice in here Ms. Johnson is reporting to
25    number of factors that went into, you know, expecting                    25   you and others that Ms. Harrell complained of

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 19 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           19 (70 - 73)
                                                                   Page 70                                                              Page 71
  1   retaliation.                                                              1   an incident report or a statement. Do you see that?
  2       A She reported -- she complained to Tara. She                         2       A Yes.
  3   did not report to me that she felt she was being                          3       Q Okay. And then it goes on to say that they --
  4   retaliated against.                                                       4   Ms. Cook and Ms. Johnson are aware that there was an
  5       Q Well, wouldn't you still look into it,                              5   issue with gossip at the main unit. They were working
  6   nonetheless?                                                              6   to put a -- a stop to it.
  7       A Again, as I was party to, you know, the final                       7         Do you know what they were referring to as it
  8   warning, I was party to the termination, I saw no reason                  8   relates to the gossip?
  9   to believe that there was retaliation as any component                    9       A I do not. That was not something I was a part
10    of it.                                                                   10   of.
11        Q Okay. Did you -- was there -- did you ever                         11       Q Okay. So, then, the second-to-last sentence
12    have any concern that Ms. Cook, Lori Cook, may have                      12   of the second paragraph says: Ms. Cook stepped out and
13    harbored retaliatory animus towards Ms. Harrell?                         13   Ms. Harrell shut the door. She proceeded to tell me she
14        A None that I'm aware of. None that I can think                      14   did not feel comfortable speaking in front of Ms. Cook
15    of.                                                                      15   and she felt Ms. Cook was out to get her.
16           (Exhibit No. 25 marked for identification.)                       16         So, again, did you feel there was any reason
17    BY MR. FINNERTY:                                                         17   for Ms. Cook to harbor retaliatory animus against
18        Q Okay. Let's take a look at Exhibit 25. Okay.                       18   Ms. Harrell, especially in light of this e-mail that was
19    So, this is an e-mail from Tara Johnson dated                            19   sent to you?
20    March 30th, 2018, that was sent to you, Ms. Douin, and                   20         MS. PAGE: Form.
21    Ms. Barton.                                                              21       A I was not aware of any animus that Ms. Cook
22           So, if you look at the second paragraph, it                       22   had towards Ms. Harrell.
23    says that Ms. Johnson and Lori Cook instructed                           23       Q But you were aware that Ms. Cook -- that
24    Ms. Harrell that, if there are issues and you've got                     24   Ms. Harrell had -- had concerns that her supervisor,
25    evidence of a policy violation, that you need to submit                  25   Ms. Cook, was out to get her. You were at least aware
                                                                   Page 72                                                              Page 73
  1   of that, right?                                                           1       A Yes.
  2       A Based on this e-mail, yes.                                          2          I'd like to make a correction for you on one
  3       Q And that's something you would have certainly                       3   of these. On No. 5, you stated that she accused
  4   considered prior to approving the termination of                          4   Ms. Cook of saying nasty things towards Ms. Harrell.
  5   Ms. Harrell, right?                                                       5   The writer of this document is Ms. Johnson. And I
  6       A I believe so, yes.                                                  6   interpreted that to mean that she's accusing Ms. Cook of
  7       Q Okay. So, then there's a list of ten                                7   saying nasty things towards Ms. Johnson -- why is she
  8   different items that Ms. Harrell reported to Ms. Cook --                  8   coming over here, what does she want now -- which I
  9   or to Ms. Johnson: Complaining about Ms. West getting                     9   could perfectly well see somebody questioning why their
10    overtime; Ms. McDaniel being really close with Ms. Cook                  10   supervisor is coming over there, what do they want.
11    and getting away with anything she wants; McDaniel                       11          So, my -- I may have interpreted that
12    leaving pills out. She knows that McDaniel is having a                   12   differently than how you have interpreted it or how
13    relationship with an inmate; that Keidre Long is having                  13   Ms. Harrell interpreted it, but my interpretation was
14    an relationship with an inmate.                                          14   that the accusation was Ms. Cook saying things towards
15          Again, a complaint about Ms. Cook saying that                      15   Ms. Johnson. So, I do want to correct that.
16    she says nasty things about Ms. Harrell. Ashley Cook is                  16          Some of these are more serious than others,
17    in on the relationship that McDaniel and Long is having                  17   but yes, there are certainly some serious issues that
18    the inmates. Long stays off the clock so she can be                      18   were, indeed, investigated.
19    with an inmate in the medical-records unit.                              19       Q So -- so, you're saying that you're
20          Cook orders McDaniel to pull pills for another                     20   interpreting this as Ms. Cook -- or Ms. Harrell being
21    staff member. Cook doesn't want Harrell to attend                        21   concerned about what Ms. Cook might be saying to
22    training. And, lastly, that Ms. Cook had told Ms. West                   22   Ms. Johnson?
23    to sign a narcotic log without counting.                                 23       A I interpreted that as Ms. Harrell was telling
24          These are all serious issues that Ms. Harrell                      24   Ms. Johnson that Ms. Cook says nasty things about
25    was -- is reporting; would you agree?                                    25   Ms. Johnson. That was how I interpreted that sentence

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 20 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           20 (74 - 77)
                                                                   Page 74                                                             Page 75
  1   because "me" would refer to the same person who wrote                     1       Q Okay.
  2   the document.                                                             2       A -- did not want her, meaning Ms. Harrell, to
  3       Q And you don't think Ms. Johnson was just                            3   attend the ADA training at Holmes and did not tell her,
  4   quoting what Ms. Harrell was saying?                                      4   meaning Ms. Harrell, about it until the night before,
  5       A It's possible, but again, I interpreted it                          5   which actually would go to what I was saying. Where she
  6   at -- as, you know, understanding Ms. Johnson and                         6   uses the word "me" would have meant Ms. Johnson, the
  7   understanding -- again, I interpreted it that the word                    7   writer of document. When she refers to "her," she would
  8   "me" referred to the person writing the document, not to                  8   have referred to Ms. Harrell, the person who was
  9   Ms. Harrell.                                                              9   reporting these to her.
10        Q Did you ever ask Ms. Johnson for clarification                     10       Q Okay. And in your interpretation of No. 5 --
11    on that?                                                                 11   that's -- you're interpreting it the way you are, even
12        A I did not because, again, I interpreted it as                      12   though, right above, in the -- the paragraph, it says
13    Ms. John- -- as her making comments that Ms. Cook said                   13   that Ms. Harrell doesn't feel comfortable speaking in
14    nasty things towards Ms. Johnson.                                        14   front of Ms. Cook and she feels like Ms. Cook is out to
15        Q Okay. Any dispute about No. 9, that                                15   get her -- even though there's no confusion there,
16    Ms. Harrell was talking about Ms. Cook not wanting                       16   right, that Harrell is talking about Ms. Cook being out
17    Ms. Harrell to attend training?                                          17   to get Harrell, and Harrell talking about Ms. Cook
18        A I -- I'm not -- is that a question? I'm not                        18   making her uncomfortable?
19    sure I understood what you're asking.                                    19          MS. PAGE: Form.
20        Q As it relates to No. 9, there's no -- no                           20       Q No confusion there, right?
21    confusion there, right, that Ms. Cook is talking about                   21          MS. PAGE: Form.
22    Ms. -- or Ms. Harrell was talking about Ms. Cook not                     22       A I'm -- I agree with your statement on the
23    wanting Ms. Harrell to attend training?                                  23   paragraph where she says she proceeded to tell me that
24        A Sure, because when Ms. Johnson writes "her,"                       24   she, meaning Ms. Harrell, did not feel comfortable
25    she's referring to Ms. Harrell. Ms. Cook --                              25   speaking in front of Ms. Cook and felt that Ms. Cook,
                                                                   Page 76                                                             Page 77
  1   quote, "... is out to get her" -- "her," meaning                          1   reports and as that was part of the conversation
  2   Ms. Harrell. So, again, she's using the term "her" to                     2   Ms. Johnson had with her, was that she needed to submit
  3   refer to Ms. Harrell, and I would assume that the -- in                   3   incident reports or statements, when we got the incident
  4   No. 5, that the "me" referred to Ms. Johnson.                             4   reports with more detail, then they were investigated.
  5          Another reason for that is I can't imagine                         5          So, for instance -- let's take the Keidre Long
  6   Ms. Cook making a statement that Ms. Harrell would hear,                  6   one, the Keidre Long issue where she reported her having
  7   why is she coming over here, what does she want now.                      7   a relationship with a medical orderly. When she
  8   And if she is reporting those as -- as, you know,                         8   submitted the incident report, it had enough detail so
  9   something someone else was reporting to her, I would                      9   that we requested that Tara review camera footage to see
10    have expected her to say so-and-so told me that Ms. Cook                 10   if she could see, you know, what was going on in the
11    has -- has, you know, asked these questions when she                     11   manner that Ms. Harrell reported it. And in reviewing
12    sees me coming.                                                          12   the video footage was when she encountered that same
13           Again, my interpretation of that was that the                     13   video footage of Ms. Harrell.
14    "me" was Ms. Johnson and the "her"s are Ms. Harrell.                     14          As far as No. 10, Ms. Cook told West to sign
15       Q    Okay. All right. So, then, after the list of                     15   the narcotic log without counting -- we received
16    ten complaints from Ms. Harrell -- well, strike that.                    16   statements from three different individuals. We got a
17           After getting this e-mail from Ms. Johnson,                       17   statement from Ms. Harrell, we got a statement from
18    did you do anything to look into these ten issues that                   18   Ms. Cook, and we got a statement from Ms. West.
19    are -- are being reported in this e-mail?                                19          I also saw the signed narcotic log after
20       A    Yes, of course, I did.                                           20   that -- with that one. Let's see. I'm trying to
21       Q    Okay. And what -- what did you do to look                        21   remember what we did with all of these. You know,
22    into this?                                                               22   "McDaniel is up Ms. Cook's butt and gets away with
23       A    Well, I did different things based upon                          23   anything," is a pretty non-specific statement; not a
24    different issues, but they were all looked into. As a                    24   whole lot that we did with that.
25    matter of fact, we -- because we received incident                       25          "West gets overtime anytime she wants" -- I

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 21 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                    21 (78 - 81)
                                                                   Page 78                                                                      Page 79
  1   know that was something that she had complained about                     1       A I'm sorry. Can you repeat that?
  2   more than once. So, certainly, we talked about that and                   2       Q Last paragraph, after the list of ten issues
  3   what the procedures were for getting approval to work                     3   Ms. Harrell reported, it says, "I think I have listed
  4   overtime. If Ms. West is requesting and gaining                           4   all the complaints she voiced." Can we agree that "she"
  5   approval to get overtime and others aren't requesting                     5   would be Ms. Harrell?
  6   overtime, they may not be getting overtime. So, that                      6       A Yes.
  7   was simply a discussion.                                                  7       Q Okay. And then it goes on to say: She,
  8          "Long off the clock in medical records" --                         8   Ms. Harrell, said she had already begun to write
  9   again, that was looking at camera review.                                 9   incident reports and would send them to me today.
10           I don't recall what we did with all of these,                     10          Again, that would be Ms. Harrell, correct?
11    but I specifically recall No. 10 and I specifically                      11       A Ms. Harrell writing the reports, sending them
12    recall video footage being reviewed to look at Keidre                    12   to "me," being Ms. Johnson.
13    Long and possibly McDaniel as far as leaving the -- the                  13          (Exhibit No. 21 marked for identification.)
14    pill-room door open and things like that. So, I believe                  14   BY MR. FINNERTY:
15    those were video-footage reviews.                                        15       Q Right. Okay.
16        Q Okay.                                                              16          All right. Let's take a look at Exhibit 21.
17        A Actually -- I may have actually discussed                          17   Okay. So, it starts with e-mails between Ms. Johnson
18    No. 5 with Ms. Cook.                                                     18   and Ms. Harrell regarding Ms. Harrell wanting to
19        Q Okay. Do you know whether any of these ten                         19   request -- or wanting to review some camera footage.
20    issues resulted in any counseling?                                       20          And then if you go -- go down to the bottom,
21        A Off the top of my head, I don't recall.                            21   the last page -- I apologize. Go to -- go to Page 5 of
22        Q Okay. All right. So, in the -- the bottom                          22   this e-mail chain. Oh, let's see. If you scroll -- all
23    paragraph of this e-mail, Ms. Johnson says: I think I                    23   right. So, Page 5 -- at the very bottom of Page 5,
24    have listed all the complaints she voiced -- "she" being                 24   there's an e-mail sent from you to Ms. Johnson,
25    Harrell; can we agree on that?                                           25   Ms. Douin, and Ms. Barton on April 2nd, 2018.
                                                                   Page 80
                                                                   Pa                                                                           Page 81
  1          And then you've got to look on the next page,                      1   information was coming at one time. It's not a common
  2   and it says, "With all these issues Ms. Harrell is                        2   thing for one employee to send incident report after
  3   suddenly bringing up, is anybody else thinking she's on                   3   incident report after incident report. So, it just
  4   a manhunt or is it just me?" Why would you say that?                      4   seemed very strange that this was going on.
  5      A If I'm recalling correctly, she had received                         5      Q       Well, you had just -- we just went over
  6   counseling shortly before she raised all of these                         6   Exhibit 25, which was the e-mail from Tara Johnson where
  7   issues. And in my experience, sometimes people, after                     7   she outlined all of the issues Ms. -- Ms. Harrell had
  8   they've received counseling, start looking to, I guess,                   8   just reported to her. And she says she's already begun
  9   get other people counseled as well.                                       9   writing incident reports and she will send them that
10           It just seemed odd. We don't usually get a                        10   day.
11    whole host of various complaints at one time in the                      11          So, you knew that she was doing this. So
12    manner that she was submitting them. It was just odd.                    12   why -- why were you surprised that she did exactly what
13    And -- and my terminology probably could have been                       13   she was told to do?
14    better, but it definitely was odd to be getting so many                  14      A       At the moment that I started receiving those
15    complaints from one person all at one time.                              15   incident reports, I probably did not connect that e-mail
16       Q So, the only prior counseling was a verbal                          16   to this.
17    counseling in December of 2017 for being tardy three                     17          Understand that I have multiple sites that I
18    times.                                                                   18   work with and I get many, many, many e-mails every
19       A Okay.                                                               19   single day. And I probably just didn't connect the two.
20       Q So, what -- what counseling are you talking                         20   It just seemed odd to be getting all of those reports
21    about?                                                                   21   all at one time.
22       A Okay. Then I may be wrong about this coming                         22      Q       So, now being able to see and have your
23    after her getting counseling.                                            23   recollection refreshed with Exhibit 25, there shouldn't
24       Q Okay.                                                               24   have been an issue with Ms. Harrell submitting these
25       A Again, it just seemed odd that all of this                          25   reports. She was told to do it. She had already voiced

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                     premier-reporting.com
Premier Reporting                                                  (850) 894-0828                           Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 22 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           22 (82 - 85)
                                                                   Page 82                                                             Page 83
  1   the -- her concerns with -- with Ms. Johnson, and                         1   have not recently.
  2   Ms. Johnson told her to submit incident reports.                          2       Q Okay. So, then you scroll up to Ms. Harrell's
  3          You were told by Ms. Johnson that they would                       3   e-mail in response to your e-mail. Ms. Harrell says --
  4   be submitted. So, I mean, can you agree that that                         4   it would be Page 4 of the document. All right. The
  5   should not have been a surprise?                                          5   bottom of Page 4, Ms. Johnson's response to your e-mail,
  6          MS. PAGE: Form.                                                    6   she starts with, "Definitely thinking she's on a
  7      A It would not have been a surprise had I                              7   manhunt." So, she -- she took the bait from you, right?
  8   connected the e-mail from Tara to the reports that I was                  8          MS. PAGE: Form.
  9   receiving individually. And, you know, clearly, I did                     9       A She responded to my comment, yes.
10    not connect those at that time.                                          10       Q Okay. And then -- so, you -- you testified
11       Q Okay. And -- and you, as an HR business                             11   earlier you had no reason to suspect that Ms. Harrell
12    partner -- part of your job duties is to protect and                     12   had any harbored -- or that Ms. Johnson harbored any
13    prevent employees from being retaliated against,                         13   animus against Ms. Harrell. This is evidence, right?
14    correct?                                                                 14   She's agreeing with you that she thinks Ms. Harrell is
15       A Yes.                                                                15   on a manhunt. That's evidence, right?
16       Q So, I mean, do you agree that it was improper                       16          MS. PAGE: Form.
17    for you, as the person who Ms. Harrell is relying on to                  17       A It's evidence that she responded to my comment
18    protect her, to be accusing her of being on a manhunt?                   18   and it's evidence that she also felt that it was unusual
19       A I have already stated that my language in here                      19   to be receiving these -- this whole host of complaints;
20    was not certainly what it should have been.                              20   the same as I thought it was unusual to receive a whole
21       Q Okay. Have you discussed this particular                            21   host of things all at one time.
22    e-mail with Ms. Lynch?                                                   22       Q I mean, unusual is a little different than --
23       A I have not.                                                         23   than accusing someone of being on a manhunt. You can
24       Q Okay.                                                               24   agree with that, right?
25       A Not -- I may have at the time, but I certainly                      25          MS. PAGE: Form.
                                                                   Page 84                                                             Page 85
  1      A    Yeah, and my choice of words was not the best.                    1      Q Okay. All right. Then Ms. Johnson goes
  2      Q    I mean, would you have preferred Ms. Harrell                      2   through the things that she did and did not see on the
  3   to -- to just ignore her concerns that her co-workers                     3   footage. And that was sent to -- to you and Ms. Douin
  4   were sleeping with inmates? I mean, she --                                4   and Ms. Barton.
  5      A    Of course not.                                                    5          Do you know whether you had reviewed -- well,
  6      Q    That's something she -- she should report                         6   I'm assuming you had seen Ms. Harrell's -- by this time,
  7   that, right?                                                              7   you had seen the incident reports submitted by
  8      A    Of course.                                                        8   Ms. Harrell?
  9      Q    And I mean, the -- don't you have concern with                    9      A Yes.
10    the effect that statements like that could have on an                    10      Q Okay. So, a little bit up from Ms. Johnson's
11    employee coming forward? I mean, if an employee is                       11   e-mail --
12    going to be accused of being on a manhunt, who's ever                    12      A Can -- can you enlarge the document? I can't
13    going to complain?                                                       13   see it and I can't get to my own version anymore, with
14           MS. PAGE: Form.                                                   14   you --
15       A Again, sir, I've already stated that it was                         15      Q Okay.
16    not an appropriate comment.                                              16      A -- sharing the screen.
17       Q    Okay. So, second paragraph, Ms. Johnson says                     17      Q Okay.
18    that -- second sentence, second paragraph, that she and                  18          MS. PAGE: Just tell me when you -- when you
19    Frank Zurica looked at all the dates and times from the                  19      need it to be zoomed in. I can do that.
20    incident reports sent by Ms. Harrell on Friday as well                   20          THE WITNESS: Okay.
21    as the corrected versions sent this morning.                             21          MR. FINNERTY: Yeah, Ms. -- Ms. Page is
22           So, there's no dispute, right, ma'am, that the                    22      actually the one with the -- the technical
23    only reason Ms. Johnson was looking at video footage was                 23      expertise to --
24    to investigate Ms. Harrell's complaints?                                 24          THE WITNESS: Okay.
25       A    Correct.                                                         25          MR. FINNERTY: -- to share the screen, so --

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                         Page 23 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                       23 (86 - 89)
                                                                   Page 86                                                                         Page 87
  1      but we'll -- I apologize. We'll try to work with                       1   that's something -- like you just said, employees
  2      you.                                                                   2   shouldn't be doing that.
  3          MS. PAGE: Yeah, just let me know. I can't                          3      A      Correct.
  4      see what you're seeing. I just see --                                  4      Q      All right. And then Ms. Johnson responds by
  5          MR. FINNERTY: No.                                                  5   saying she recently saw Keidre and talked to her about
  6          MS. PAGE: -- it on my monitor.                                     6   this. She saw Keidre was working late in medical
  7          MR. FINNERTY: Okay.                                                7   records, asked her what she was doing. Keidre
  8   BY MR. FINNERTY:                                                          8   responded, don't worry, I clocked out already.
  9      Q      All right. So, Ms. Brus, you respond to                         9           Johnson said she told her that wasn't allowed
10    Ms. Johnson's e-mail by saying, you know: Okay. Thank                    10   and that she would remove Keidre Long's punch-out; told
11    you. We can discuss tomorrow -- but you do have                          11   her to wrap up what she was doing and clock out when she
12    concerns with employees punching out and staying on-                     12   leaves.
13    site, correct?                                                           13           Is it appropriate for Ms. Johnson or an HSA to
14       A Yes.                                                                14   remove someone's clock-out?
15       Q      And an employee would have no business staying                 15      A      If she saw that the employee was still there
16    on-site once they've punched out, right?                                 16   working, absolutely.
17       A    They should not be staying on-site after                         17      Q      Okay. What about if the employee was there
18    they've punched out. They should leave.                                  18   to -- to hook up with an inmate?
19       Q Okay. But then Ms. Johnson responds by saying                       19           MS. PAGE: Form.
20    she's discussed this with staff. They told them they                     20      A      Well, I -- based on the fact that she said she
21    can't stay early -- arrive early or stay late off the                    21   saw her, talked to her, I have to presume she was not
22    clock. They're aware of that.                                            22   hooking up with an inmate and that she was performing
23           And then you say -- you respond by saying:                        23   work.
24    Okay. Then we need to consider getting counseling                        24      Q      Okay. So, as it relates to Ms. Harrell's
25    because -- I mean, apparently -- I mean, you -- that --                  25   complaints about the employees staying -- I mean, you've
                                                                   Page 88                                                                         Page 89
  1   g -- you've got Ms. Johnson saying that she had
      got                                                                       1   happened. Since I have been working for MHM, I -- I
  2   recently seen that as an issue.                                           2   don't recall any time that a disc was ever burned or
  3          So, as it specifically relates to                                  3   given to an employee; that only leadership employees
  4   Ms. Harrell's complaints that she was concerned that                      4   would view camera footage. I'm not aware of any line-
  5   employees were staying at the site after clocking out --                  5   staff employee viewing footage or being allowed to view
  6   I mean, that was a -- a legitimate, good-faith                            6   footage. They're not supposed to be allowed to see it.
  7   complaint. Do you agree with that?                                        7           (Exhibit No. 24 marked for identification.)
  8       A Absolutely.                                                         8   BY MR. FINNERTY:
  9       Q Okay. All right. So, the rest of this                               9      Q      Okay. So, I'm just going to go through some
10    exhibit talks about Ms. Harrell asking to see video                      10   of the complaints Ms. Harrell submitted. Look at
11    footage and then she being told that that was something                  11   Exhibit 24. And -- so, we don't have the attachments,
12    that had to come from her DON or from the HSA.                           12   but would you agree that this would -- this was a --
13           Is that a -- is that a policy that's site-to-                     13   referencing --
14    site or is that a -- a Centurion policy?                                 14      A      Can you make it bigger?
15        A I believe it's a DOC policy.                                       15           MR. FINNERTY: Yeah.
16        Q Okay. Because, you know, Ms. Harrell's very                        16           MS. PAGE: Uh-huh.
17    first e-mail, this eight-page e-mail chain, Ms. Harrell                  17   BY MR. FINNERTY:
18    indicates that, in the past, she had been able to                        18      Q      Okay. So, can we agree this would have
19    request video and -- and be able to see it. You see                      19   been -- so, if you look at the bottom of the first page,
20    that?                                                                    20   Ms. Harrell would have submitted the complaint regarding
21        A I don't see where she says in the past she's                       21   Ms. McDaniel to Ms. Johnson. And then Ms. Johnson
22    been able to view it.                                                    22   forwarded it to Ms. Cook, you, Ms. Douin, and
23        Q It says: Previously, I have notified                               23   Ms. Barton.
24    security; a copy was burned and placed in the record.                    24           And then there's a response from Ms. Douin
25        A Okay. I'm not aware of that ever having                            25   saying, you know: Isn't "blank" the orderly? You know,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                      premier-reporting.com
Premier Reporting                                                  (850) 894-0828                           Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 24 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           24 (90 - 93)
                                                                   Page 90
                                                                   Pag                                                                 Page 91
  1   she didn't really have a legitimate concerns, but then                    1   these incident reports. She's submitting them. And
  2   she says: But I do think there is an issue with the                       2   then, apparently, Ms. Douin is accusing her or --
  3   employee writing these things.                                            3   putting something in writing that she doesn't agree
  4         Do you know what she's talking about, the                           4   with; is that right?
  5   employee writing these things?                                            5      A Correct.
  6         MS. PAGE: Form.                                                     6          MS. PAGE: Form.
  7      A Well, I didn't write the e-mail, but if I were                       7      Q Okay. And, again, there's no attachment to
  8   to make an assumption, she felt there was an issue with                   8   this, but fair to say that this was a complaint by
  9   Ms. Harrell.                                                              9   Ms. Harrell regarding Ms. McDaniel and a relationship
10       Q Okay. But based on the exhibit we just went                         10   with an inmate?
11    through, Exhibit 25, you know, we know that Ms. Harrell                  11          MS. PAGE: Form.
12    suspected that Ms. McDaniel was having a sexual                          12      A Based -- based on what I'm seeing on the page,
13    relationship with an employee -- or with an inmate,                      13   possibly, yes. I would presume so.
14    correct? We know that?                                                   14          (Exhibit No. 26 marked for identification.)
15       A We know that she was concerned that she was                         15   BY MR. FINNERTY:
16    having a relationship with an inmate. I don't see                        16      Q Okay. Look at Exhibit 26. So, this is an
17    anywhere where it says a sexual relationship.                            17   e-mail from -- at the bottom of the first page,
18       Q Okay. And -- but we also can agree, based on                        18   Ms. Harrell sending the complaint to -- or sending an
19    Exhibit 25, that Ms. Johnson told Ms. Harrell, well, it                  19   e-mail to Tara Johnson. And the subject is "Long-
20    needs to be put in a -- it needs to be submitted in                      20   Montenez." And then Ms. Johnson forwards it to you,
21    writing, either in a statement --                                        21   Ms. Barton, Ms. Douin, and Ms. Cook. And then you
22       A Correct --                                                          22   respond: What do you think was happening here? Has
23       Q -- or -- okay. So --                                                23   anyone asked Ms. Long about it?
24       A Correct.                                                            24          But -- but you know from Exhibit 25 that
25       Q So, Ms. -- Ms. Harrell is being told to write                       25   Ms. -- what Ms. Harrell thinks is happening, correct?
                                                                   Page 92                                                             Page 93
  1   She thinks -- she thinks Ms. Long is having a                             1   another report.
  2   relationship with this inmate.                                            2          And then similar response from you, again:
  3          MS. PAGE: Form.                                                    3   What do you think was going on? Have you spoken to
  4      A    Okay.                                                             4   Ms. McDaniel?
  5      Q    So, why did -- why were you asking what you                       5          And again, that -- that would be -- would that
  6   thought was happening here? You knew what Ms. Harrell                     6   be a typical response from you when -- when you've
  7   was alleging.                                                             7   received a complaint about an employee and a potential,
  8      A    Without seeing the attachment, I can't answer                     8   you know, relationship with an inmate?
  9   that question. I would have to know exactly what was on                   9       A This might be the potential beginning to an
10    the attachment to know what I was commenting on because                  10   investigation, yes, asking questions, asking questions
11    the comment was related to the attachment, not just                      11   of the HSA or the DON as to what do they s- -- what do
12    based on the subject line.                                               12   they see, what are they thinking might be going on.
13       Q    Okay. Do you --                                                  13          They certainly have more expertise about
14       A    And the question about asking Ms. Long would                     14   what's supposed to go on and what isn't supposed to go
15    actually be a pretty standard piece of an investigation.                 15   on within a prison site. I don't work inside the -- the
16    We oftentimes will ask the employee to explain, you                      16   prisons very often.
17    know, something that we've seen, heard, what have you.                   17       Q Okay. All right. And then -- and we can
18           (Exhibit No. 27 marked for identification.)                       18   agree that part of what Ms. Johnson did to look into
19    BY MR. FINNERTY:                                                         19   Ms. Harrell's complaints -- or maybe exclusively what
20       Q    Okay. All right. So, we've looked at --                          20   she did was review the camera footage, correct?
21    Exhibit 27, basically the same thing. Ms. Harrell is                     21       A I know --
22    e-mailing Ms. Johnson, complaining about Ms. McDaniel                    22          MS. PAGE: Form.
23    for an incident, apparently, that happened on                            23       A -- at least in the case of Ms. Long, I do
24    March 29th. Ms. Johnson forwards it to you, Ms. Douin,                   24   recall that we did request a statement from Ms. Long. I
25    Ms. Barton, and Ms. Cook. It says: FYI, here is                          25   don't think we ever got the statement. I believe she

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                         Page 25 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                    25 (94 - 97)
                                                                   Page 94                                                                      Page 95
                                                                                                                                                Pa
  1   resigned at the time she was asked for a statement, but                   1   Exhibit 28. All right. This is documents relating to
  2   that was -- so, the camera footage was at least one                       2   Ms. Harrell's complaint, which is also referenced in the
  3   piece of investigating it, not necessarily entirely what                  3   e-mail that was Exhibit 25, relating to her allegation
  4   she did.                                                                  4   that Ms. Cook had told Ms. West to just sign the
  5          I don't really recall McDaniel's situation                         5   narcotic log without counting.
  6   particularly clearly, so I don't -- I don't really know                   6         Do you recall this complaint from Ms. Harrell?
  7   exactly what was done there. I do remember Long being                     7      A Yes.
  8   asked for a statement and then, instead, resigning.                       8      Q And I think you referenced it earlier. You
  9      Q So, do you know, when Ms. Long was asked to                          9   said that you -- you got statements from three people,
10    provide a statement, was she told that Ms. Harrell is                    10   one being Ms. Harrell and then from Ms. Cook and from
11    the person who initiated a complaint regarding her and a                 11   Ms. West; is that right?
12    potential relationship with an inmate?                                   12      A Yes.
13       A I highly doubt that that was the -- what was                        13      Q Okay. So, look at Page 2 of this Exhibit 28.
14    stated to her, but I'm not the one who asked her for the                 14   You know, Ms. Harrell says that, on March 29th, she was
15    statement.                                                               15   in her office: Ms. Cook approached the doorway and
16       Q And -- and you would agree that, if at all                          16   handed Ms. West a set of keys. Ms. West asks, what do I
17    possible, it's important to maintain the confidentiality                 17   need these for. Ms. Cook informed Ms. West she would
18    of a complainant, correct?                                               18   need to pass the keys to the next shift after the
19       A As much as possible, yes.                                           19   narcotic count was conducted.
20       Q And is that at least partly because you want                        20         Ms. Cook advised Ms. West of her acceptance of
21    to prevent the possibility of any retaliation?                           21   the keys prior to Ms. McDaniel's departure. Ms. Cook
22       A In most cases, yes.                                                 22   informed Ms. West she did not count the narcotics, but
23           (Exhibit No. 28 marked for identification.)                       23   McDaniel signed everything before she left and Ms. West
24    BY MR. FINNERTY:                                                         24   was instructed to just sign beside her.
25       Q Okay. All right. Let's take a look at                               25         And then Ms. Cook advised Ms. West she would
                                                                   Page 96                                                              Page 97
  1   only need to pass the evening pills since McDaniel                        1 with Ms. Cook anyway. We would have -- obviously we did
  2   pulled everything for you. Ms. West simply stated,                        2 because we got her statement about the event.
  3   okay, and the two, then, departed the area.                               3         I -- I don't have a big, huge issue with it
  4          So, this complaint -- would you agree that                         4 going to Ms. Cook, again, because she was a member of
  5   what Ms. Harrell is complaining of is -- is serious? If                   5 the leadership team.
  6   true, this is a serious allegation.                                       6     Q    But wouldn't it have been possible to get a
  7       A Yes.                                                                7 statement from Ms. Cook without Ms. Cook knowing who had
  8       Q Okay. All right. So, if we go down to -- all                        8 submitted the complaint? I mean, you could have --
  9   the way to the last page, Exhibit -- or Page 8 of                         9     A    Actually --
10    Exhibit 28 -- all right. So, you can see where                           10     Q    -- easily done that.
11    Ms. Harrell e-mails this to Ms. Johnson on March 30th,                   11         MS. PAGE: Form.
12    correct?                                                                 12     A    -- in this -- I'm sorry. You can -- was there
13        A Yes.                                                               13 more to the question?
14        Q So, then, just above that, you'll see where                        14     Q    I mean, you could have easily gotten -- you
15    Ms. Johnson forwards Ms. Harrell's complaint to                          15 could have said, Ms. Cook, we got a report that, you
16    Ms. Cook, right? One of the people Ms. Harrell was                       16 know, you don't do the narcotic count and sign the log
17    complaining about -- you see that?                                       17 properly on 3/29; you know, can you tell me what
18        A Yes.                                                               18 happened.
19        Q And says "FYI" -- I mean, that's not proper,                       19         You could have done that without her seeing
20    is it?                                                                   20 that it was Ms. Harrell that -- that initiated this
21           MS. PAGE: Form.                                                   21 complaint. You could have done that, right?
22        A She's a member of the leadership team. It's                        22         MS. PAGE: Form. Calls for speculation.
23    not quite the same as if it had been forwarded to, say,                  23     A    And -- that's exactly -- I -- to speculate, if
24    a co-worker. I -- I don't have a serious concern with                    24 I were to have told her about it, I might have indicated
25    her sending it to Ms. Cook. We would have discussed it                   25 to her that I understand that there was a discussion

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                       premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 26 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                           26 (98 - 101)
                                                                   Page 98                                                              Page 99
                                                                                                                                        Pag
  1   that took place in front of Ms. Harrell's office where                    1   supervisor -- her supervisor would have probably found
  2   you and Ms. West were discussing the exchange of keys,                    2   out anyway.
  3   and, you know, what was stated so that she could respond                  3       Q Well, but Ms. West couldn't have initiated
  4   to it.                                                                    4   a -- a request to terminate Ms. Harrell, could she?
  5          So, would she have found out anyway? Very                          5          MS. PAGE: Form.
  6   possibly. There's -- it's not always a hundred-percent                    6       A No.
  7   possible to keep a hundred-percent confidentiality.                       7       Q But Ms. Cook could, correct?
  8   Sometimes they need to understand the context of what                     8       A She could request it. She doesn't get final
  9   happened in order to be able to get their response and,                   9   say in it, by any means, but yes, she could request it.
10    you know, is -- could it have been done that way?                        10       Q So, wouldn't it be more important to protect
11    Maybe. It wasn't. Could it have been done differently?                   11   Harrell's confidentiality as it relates to somebody that
12    Possibly.                                                                12   could retaliate against her as opposed to a co-worker?
13        Q Okay. So -- so, you said that not all -- you                       13       A Again, Ms. Cook was a member of the leadership
14    can't always 100 percent protect the confidentiality,                    14   team. I would not have considered it to be a huge issue
15    but there was nothing done in this situation to protect                  15   for her to see the actual complaint from Ms. Harrell.
16    Ms. Harrell's confidentiality. You can agree with that,                  16       Q Okay. All right. So, Ms. Cook responds by
17    right?                                                                   17   saying: I did speak with Ms. West about the narcotic
18        A For this particular incident?                                      18   keys in front of Ms. Harrell's office yesterday;
19           MS. PAGE: Form.                                                   19   however, what was said is not what is stated in the
20        A No.                                                                20   attached.
21        Q Okay.                                                              21          While in front of Ms. Harrell's office, I held
22        A Although, I will say that I don't believe                          22   the keys out to Ms. West and advised her that it was her
23    Ms. West was told that it was Ms. Harrell who had                        23   turn to carry the keys and that we needed to go and
24    initiated the complaint. So, her confidentiality with                    24   count. There was some friendly back-and-forth banter
25    her co-worker would have been protected, but with her                    25   about, I don't want to.
                                                                  Page 100                                                             Page 101
  1         So, we can agree, based on Ms. Cook's                               1   And, again, it was -- I guess I didn't see that as
  2   response, that she's -- she's admitting that she did                      2   retaliatory animus.
  3   have the keys, correct?                                                   3       Q What else could she possibly be talking about,
  4      A Yes.                                                                 4   than -- than Ms. Harrell?
  5      Q And she's admitting that she gave the keys to                        5          MS. PAGE: Form. Calls for speculation.
  6   Ms. West, correct?                                                        6       A I -- and I can't speculate on what Ms. Cook
  7      A Correct.                                                             7   was thinking when she wrote that. I -- I really don't
  8      Q Okay. So, then, right below that, Ms. Cook                           8   know what it meant. It doesn't make sense to me at all.
  9   says: As this day moves for- -- moves on, I continue to                   9       Q Did you ask Ms. Cook for clarification?
10    be amazed by what -- by what someone -- it looks like a                  10       A I don't recall if I asked her for
11    typo, but -- by what someone, when they are held to the                  11   clarification two and a half years ago.
12    standards of anyone else.                                                12       Q Okay. And your testimony was that you just
13          Clearly, she's talking about Ms. Harrell,                          13   ig- -- disregarded that statement; is that right?
14    right?                                                                   14       A Yes.
15          MS. PAGE: Form.                                                    15       Q Okay.
16       A I couldn't say because, honestly, the last                          16       A I believe so.
17    sentence made very little sentence to me and I would                     17       Q Okay. So -- and so, Ms. Cook just sent that
18    have disregarded it because it wasn't relevant.                          18   statement just to Ms. Johnson. And then, look a little
19       Q Why would you disregard something that could                        19   higher up on this e-mail. Ms. Johnson then forwards it
20    clearly constitute her having -- Ms. Cook having some                    20   to you, Ms. Douin, and Ms. Barton and says, Ms. Cook's
21    retaliatory animus towards Ms. -- Ms. Harrell? Why                       21   statement is below, correct?
22    would you disregard that?                                                22       A Yes.
23          MS. PAGE: Form.                                                    23       Q Okay. So, then you back up -- we'll go to the
24       A Because it made no sense. I couldn't -- I                           24   top of Page 5. Ms. Douin, when she gets a copy of the
25    couldn't determine what she was trying to say there.                     25   forwarded e-mail from Ms. Johnson -- Ms. Douin says,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 27 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                        27 (102 - 105)
                                                                  Page 102                                                           Page 103
  1   this one we do need to look into. And -- and, again,                      1   that complained?
  2   Ms. Douin's e-mail includes Ms. Cook.                                     2       A I do not know that for sure.
  3          I mean, is that how -- is that how procedure                       3       Q Okay. So, aside from Ms. Johnson's e-mail
  4   would dictate, that Ms. Douin would -- would notify a                     4   saying what Ms. West -- well, strike that.
  5   subject of a complaint that, you know, this is something                  5          So, Ms. Johnson says Ms. West would send an
  6   we're going to look into?                                                 6   e-mail to that effect. Did you ever receive an e-mail
  7          MS. PAGE: Objection to form.                                       7   from Ms. West explaining that she --
  8      A She notified a member of the leadership team                         8          MS. PAGE: Form.
  9   that we would be looking into an incident.                                9       Q What happened?
10       Q Okay. So, now there's no doubt that Ms. Cook                        10       A I don't recall specifically. For some reason,
11    knows, as a result of the complaint submitted by                         11   I think we did, but I can't -- I don't recall anything
12    Ms. Harrell, that people are looking into what she may                   12   specific within it.
13    or may not have done, correct?                                           13       Q Okay. Do you recall ever requesting any
14       A Yes.                                                                14   additional statements from either Ms. Cook or from
15       Q Okay. And then if you go to the top of                              15   Ms. West?
16    Page 3, Ms. Johnson writes an e-mail to Ms. Douin,                       16          MS. PAGE: Form.
17    Ms. Cook, you, and Ms. Barton. She says: West called                     17       Q Anything additional to what is stated in this
18    me back. She said she counted the narcotics with                         18   e-mail chain.
19    Ms. Cook, and she would send me an e-mail to that                        19       A I don't recall.
20    effect.                                                                  20          (Exhibit No. 14 marked for identification.)
21           Do you know what Ms. Johnson would have said                      21   BY MR. FINNERTY:
22    to Ms. West?                                                             22       Q Okay. All right. So, if you take a look at
23       A I wasn't part of that conversation, so, no.                         23   Exhibit 14 -- okay. So, I'll represent to you that
24       Q Okay. And so, you don't know whether or not                         24   right after -- well, I guess -- let me see.
25    Ms. Johnson told Ms. West that Ms. Harrell was the one                   25          So, just to -- just looking back at
                                                                  Page 104                                                           Page 105
  1   Ms. Harrell's complaint about the narcotic-key                            1           And so, we -- we already discussed that --
  2   incident -- so, according Ms. Harrell's complaint, she                    2   that, according to Ms. Cook's statement, she admits that
  3   said that it was approximately 16:00, which would be                      3   she had possession of the keys, correct?
  4   4:00 in the afternoon, is when she overheard that                         4       A Yes.
  5   conversation.                                                             5       Q And Ms. Cook's signature is nowhere to be
  6          And then I'll represent to you, at 4:50, at                        6   found on this sheet. Do you see that?
  7   that same day, Ms. Harrell made a copy of the narcotic-                   7       A Yes.
  8   accounting log for that -- for that date and                              8       Q Okay.
  9   submitted -- and sent that to Ms. Johnson.                                9       A I'm -- I'd have to talk to someone who does
10           So, if we look at -- did you ever take a look                     10   this regularly, but I'm thinking it's also possible
11    at this narcotic log from -- that Ms. Harrell made a                     11   that, if Ms. McDaniel were to count while she still had
12    copy of?                                                                 12   the keys and then she handed the keys over to somebody
13        A I don't recall seeing this while we were doing                     13   else and they did their own count, that they could sign
14    the investigation, no. I do recall seeing the version                    14   after her as long as they counted right after they got
15    that had both signatures on it, at that time.                            15   the keys; that they would need to call Ms. McDaniel back
16        Q Okay. Are you familiar at all with how                             16   if they had had a discrepancy. And I'm -- that's a
17    narcotic-accounting logs are supposed to be filled out?                  17   guess. I'm speculating.
18        A My understanding is that they are supposed to                      18       Q Okay.
19    count narcotics together and there should be two                         19       A Because, again, this isn't part of my normal
20    signatures.                                                              20   job duties to do these counts.
21        Q Okay. And we can agree that, under the 11:00                       21       Q Okay. And you never saw this particular
22    a.m. shift count, there's only one signature out beside                  22   document when you were investigating Ms. Harrell's
23    that count?                                                              23   complaint, though, correct?
24       A Yes.                                                                24       A I don't recall seeing it with only one
25        Q Do you see that? Okay.                                             25   signature. I'm fairly certain I saw it with both

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 28 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                        28 (106 - 109)
                                                                  Page 106                                                             Page 107
  1   signatures on it --                                                       1   it would be possible for Ms. McDaniel to sign and then
  2      Q    Okay.                                                             2   say, I already counted and signed, here's the keys, you
  3      A    -- at the time of the investigation.                              3   need to go count and sign as well, call me if you've got
  4      Q    So, you know, based on Ms. Cook's response to                     4   a discrepancy. I can envision that happening.
  5   this complaint that she -- you know, she had the keys                     5          Whether or not that's correct, I couldn't say
  6   and that she gave them to Ms. West, there should be a                     6   because I'm not clinical and this is not a procedure
  7   signature on Exhibit 14 with Ms. McDaniel and Ms. Cook                    7   that I'm an expert on.
  8   signing together, correct?                                                8       Q Okay. So, if you look at Page 2 of
  9      A    I believe so. Again, I'm not an expert on the                     9   Exhibit 14 -- so, you know, it looks like there's places
10    narcotic counts.                                                         10   where you can do a narcotic-key exchange or you could
11       Q    Okay. And then -- and then there would also                      11   document narcotic-key exchanges for -- for three
12    have to be another signature when Ms. Cook gave them to                  12   different shifts on one sheet.
13    Ms. West, correct? So, it should be McDaniel-Cook and                    13          You see -- I mean, it's basically the same
14    then Cook-West, correct?                                                 14   thing, just repeated three times. You see that?
15       A    I believe that's correct, yes.                                   15       A Yes.
16       Q    Okay. And you know, assuming that there                          16       Q Okay. So, then, at the bottom, it says: Each
17    should never be -- and I understand this isn't really                    17   SRN/SLPN is to sign for the exchange of keys at the
18    your -- your expertise, but assuming there should never                  18   beginning of the shift and at the transfer to the next
19    be just one signature out beside a shift count, you                      19   shift.
20    would agree that this document clearly shows that what                   20          So, does that clarify the issue as to whether
21    Ms. Harrell was alleging actually happened.                              21   both should sign at the beginning and end of every
22           MS. PAGE: Form.                                                   22   shift?
23       A    I can't -- I can't agree with that because,                      23       A Well, yes, I understand that they do sign when
24    again, this is a clinical document that I am not an                      24   they transfer keys.
25    expert on. And as I stated earlier, I can envision that                  25       Q Okay. So, again, do you see -- well, same
                                                                  Page 108
                                                                  Pag                                                                  Page 109
  1   thing here. There's just one signature. And it's the                      1   Ms. West said?
  2   same person, I think, Amanda McDaniel, but it's only one                  2           MS. PAGE: Form.
  3   signature on -- on this bottom entry on this document.                    3       A Okay. When I am conducting an investigation
  4           MS. PAGE: Form.                                                   4   into a clinical issue, that is how a determination is
  5       A Yes, there's only one signature. That doesn't                       5   made. I have to rely on people with clinical knowledge
  6   really tell me anything as to why the other signature                     6   that I do not have. I cannot make a determination on
  7   isn't there yet. It's entirely possible that she signed                   7   whether something was done correctly if it's not
  8   it and then gave the keys and said, please go sign.                       8   something that I have specific personal expertise on. I
  9           I -- I wasn't there. I'm not an expert on                         9   rely on the people who do have that expertise.
10    this document and how they do the key exchange. This is                  10           So, yes, that is how those -- how those things
11    a clinical thing that I am not in any way an expert on                   11   happen.
12    or able to comment on.                                                   12       Q Well, what did you do to rely on what
13        Q Would you agree that, if what Ms. Harrell                          13   Ms. Harrell reported? Did you rely on anything she
14    alleged happened actually happened, that Ms. Cook,                       14   said?
15    Ms. West, and Ms. McDaniel all should have been                          15           MS. PAGE: Form.
16    counseled for their failure to properly document the                     16       A Excuse me? No, I didn't rely on what
17    narcotic exchange -- the narcotic-key exchange and the                   17   Ms. Harrell reported. We -- we asked for additional
18    narcotic pill count?                                                     18   information. We investigated her reports. She made an
19        A If that --                                                         19   initial report. The report was investigated.
20            MS. PAGE: Form.                                                  20       Q Where -- where is there any documentation
21        A -- in fact, happened, then they should have                        21   showing that you asked Ms. Harrell for additional
22    been counseled; however, the information that I received                 22   information?
23    at that time did not indicate that that's what happened.                 23           MS. PAGE: Form.
24        Q Isn't it true you just relied on what Ms. Cook                     24       A If additional information wasn't needed, we
25    said and what Ms. West -- or what Ms. Johnson said                       25   wouldn't have asked for additional information. If we

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                            Page 29 of 58
Deposition of Sarah Brus - Volume 1                             18-CA-77                                                                      29 (110 - 113)
                                                                  Page 110                                                                         Page 111
  1   investigated and found that her initial complaint was                     1                CERTIFICATE OF OATH
  2   unsubstantiated, we would not go back to her for                          2
  3   additional information. It wouldn't be necessary.                         3
  4      Q Okay.                                                                4   STATE OF FLORIDA )
  5         THE WITNESS: I'm sorry. Can I ask for a                             5   COUNTY OF LEON )
  6      short break?                                                           6
  7         MR. FINNERTY: Sure.                                                 7
  8         THE WITNESS: Thank you.                                             8          I, ANDREA KOMARIDIS WRAY, the undersigned
  9         (Brief recess.)                                                     9   authority, certify that the above-named witness appeared
10          (Whereupon, after a brief recess, the                              10   before me via videoconference pursuant to the Supreme
11    deposition continues in Volume 2, and the witness did                    11   Court's Order AOSC20-13 and was duly sworn.
12    not waive reading and signing.)                                          12
13                                                                             13          WITNESS my hand and official seal this 15th
14                                                                             14   day of September, 2020.
15                                                                             15
16                                                                             16
17                                                                             17
18                                                                             18
19                                                                             19
20                                                                             20                  ________________________
                                                                                                   ANDREA KOMARIDIS WRAY
21                                                                             21                  NOTARY PUBLIC
                                                                                                   COMMISSION #GG365545
22                                                                             22                  EXPIRES February 9, 2021
23                                                                             23
24                                                                             24
25                                                                             25
                                                                  Page 112                                                                         Page 113
  1             CERTIFICATE OF REPORTER                                         1                ERRATA SHEET

  2                                                                             2 I have read the transcript of my deposition, Pages 1
                                                                                    through 110 and hereby subscribe to same, including any
  3   STATE OF FLORIDA )                                                        3 corrections and/or amendments listed below.
  4   COUNTY OF LEON            )                                               4 DATE:_____________________ _________________________
                                                                                                    SARAH BRUS
  5                                                                             5 (HARRELL V. MHM HEALTH PROFESSIONALS, ET AL.)
  6         I, ANDREA KOMARIDIS WRAY, Court Reporter,                           6 PAGE/LINE CORRECTION/AMENDMENT REASON FOR CHANGE
                                                                                    _________ _________________________ _______________
  7   certify that the foregoing proceedings were taken before                  7
                                                                                    _________ _________________________ _______________
  8   me at the time and place therein designated; that my                      8
                                                                                    _________ _________________________ _______________
  9   shorthand notes were thereafter translated under my                       9
                                                                                    _________ _________________________ _______________
10    supervision; and the foregoing pages, numbered 1 through                 10
                                                                                    _________ _________________________ _______________
11    110, are a true and correct record of the aforesaid                      11
                                                                                    _________ _________________________ _______________
12    proceedings.                                                             12
                                                                                    _________ _________________________ _______________
13                                                                             13
                                                                                    _________ _________________________ _______________
14          I further certify that I am not a relative,                        14
                                                                                    _________ _________________________ _______________
15    employee, attorney or counsel of any of the parties, nor                 15
                                                                                    _________ _________________________ _______________
16    am I a relative or employee of any of the parties'                       16
                                                                                    _________ _________________________ _______________
17    attorney or counsel connected with the action, nor am I                  17
                                                                                    _________ _________________________ _______________
18    financially interested in the action.                                    18
                                                                                    _________ _________________________ _______________
19                                                                             19
            DATED this 15th day of September, 2020.                                 _________ _________________________ _______________
20                                                                             20
                                                                                    _________ _________________________ _______________
21                                                                             21
22                                                                             22 DATE OF DEPOSITION: August 18, 2020
                   _________________________
23                 ANDREA KOMARIDIS WRAY                                       23 REPORTER: ANDREA KOMARIDIS WRAY
                   NOTARY PUBLIC
24                 COMMISSION #GG365545                                        24
                   EXPIRES FEBRUARY 09, 2021
25                                                                             25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                           premier-reporting.com
Premier Reporting                                                  (850) 894-0828                             Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 30 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                               1 (114)


    1                                       UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF FLORIDA
    2                                            TALLAHASSEE DIVISION

    3

    4

    5        VIRGINIA E. HARRELL,

    6                    Plaintiff,

    7        vs.                                                              CASE NO. 4:20-cv-30-AW-CAS

    8        MHM HEALTH PROFESSIONALS,
             LLC, f/k/a MHM HEALTH
    9        PROFESSIONALS, INC., and
             CENTURION OF FLORIDA, LLC,
  10
                  Defendants.
  11         ___________________________/

  12

  13

  14         DEPOSITION OF:                                                   SARAH BRUS
                                                                              Volume 2, Pages 114 - 226
  15         AT THE INSTANCE OF:                                              Plaintiff

  16         DATE:                                                            August 18, 2020

  17         TIME:                                                            Commenced: 1:00 p.m.
                                                                              Concluded: 5:57 p.m.
  18
             LOCATION:                                                        VIDEOCONFERENCE
  19
             REPORTED BY:                                                     ANDREA KOMARIDIS WRAY
  20                                                                          Court Reporter and
                                                                              Notary Public in and for the
  21                                                                          State of Florida at Large

  22
                                                          PREMIER REPORTING
  23                                                      114 W. 5TH AVENUE
                                                         TALLAHASSEE, FLORIDA
  24                                                        (850) 894-0828

  25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 31 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                           2 (115 - 118)
                                                                  Page 115                                                             Page 116
  1   APPEARANCES:                                                              1             INDEX TO WITNESS
  2       REPRESENTING THE PLAINTIFF:                                           2   SARAH BRUS                           PAGE
  3       BRIAN O. FINNERTY                                                     3       Continued Examination by Mr. Finnerty    118
          The Law Office of Brian O. Finnerty, P.A.
  4       541 Beverly Court                                                     4       Examination by Ms. Page             219
          Tallahassee, FL 32301
  5                                                                             5       Further Examination by Mr. Finnerty     222
  6          REPRESENTING THE DEFENDANTS:                                       6
  7          CAYLA M. PAGE                                                      7               INDEX TO EXHIBITS
             Greenberg Traurig, P.A.
  8          101 East Kennedy Boulevard, Suite 1900                             8   NO.              DESCRIPTION               MARKED
             Tampa, FL 33602
  9                                                                             9   10 - Employee counseling form - verbal counseling 184
                                                                                    17 - E-mail from Tara Johnson to staff          137
10                                                                             10   20 - E-mail from Tara Johnson to Virginia Harrell 157
                                                                                    22 - MHM Services, Inc., employee handbook            195
11                                                                             11   29 - E-mail chain Re: Harrell                126
                                                                                    30 - DOC incident report                   135
12                                                                             12   31 - E-mail chain Re: 25 forwarded messages         159
                                                                                    32 - E-mail and complaint from Virginia Harrell to 162
13                                                                             13         Sarah Brus
                                                                                    33 - Composite of letters from Centurion to Virginia 193
14                                                                             14         Harrell Re: Employment status change
                                                                                    34 - Receipt of employee handbook                192
15                                                                             15   37 - Notice for pill room door               165
                                                                                    39 - E-mail from Virginia Harrell to Sarah Brus     165
16                                                                             16         Re: Concerns
                                                                                    40 - Virginia Harrell's complaint about Lori Cook 177
17                                                                             17   41 - Employee counseling form - written warning for 178
                                                                                          Lori Cook
18                                                                             18   43 - E-mail from Tara Johnson Re: Incident report 145
                                                                                    44 - Centurion 90-day check-in for Misty West        186
19                                                                             19   45 - Employee counseling form - verbal counseling 185
                                                                                          for Misty West
20                                                                             20   46 - Employee counseling form - written warning for 186
                                                                                          Misty West
21                                                                             21   47 - Employee counseling form - final warning for 187
                                                                                          Misty West
22                                                                             22   48 - Employee counseling form - written warning for 188
                                                                                          Dante McKinnie
23                                                                             23
24                                                                             24   *Huh-uh is a negative response
25                                                                             25   *Uh-huh is a positive response
                                                                  Page 117                                                             Page 118
  1                 STIPULATIONS                                                1               DEPOSITION
  2         The attorneys participating in this deposition                      2   Whereupon,
  3     acknowledge that I, the court reporter, am not                          3                  SARAH BRUS
  4     present with the witness and that I will be                             4   was called as a witness, having been first duly sworn to
  5     reporting the proceedings and administering the                         5   speak the truth, the whole truth, and nothing but the
  6     oath remotely. This arrangement is pursuant to the                      6   truth, was examined and testified as follows:
  7     Florida Supreme Court Administrative Order                              7              CONTINUED EXAMINATION
  8     AOSC-20-16. The parties and their counsel consent                       8   BY MR. FINNERTY:
  9     to this arrangement and waive any objections to                         9      Q So, Ms. Brus, how -- I -- I completely
10      this manner of reporting.                                              10   understand that, you know, medical issues are outside of
11                                                                             11   the realm of your expertise. Did -- did you ever ask
12                                                                             12   for someone to explain to you the proper procedure for
13                                                                             13   counting narcotics and documenting a narcotic count?
14                                                                             14      A I'm sure that I have at some point, yes.
15                                                                             15      Q And same with the key exchange -- did you ever
16                                                                             16   ask for someone to explain how that should have been
17                                                                             17   done?
18                                                                             18          MS. PAGE: Form.
19                                                                             19      A Probably.
20                                                                             20      Q Okay. And if the explanation was that there
21                                                                             21   should never be just one signature, you certainly would
22                                                                             22   have looked into that, correct?
23                                                                             23          MS. PAGE: Form.
24                                                                             24      A Probably.
25                                                                             25      Q Did you ever ask Ms. Harrell for a response to

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 32 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                 3 (119 - 122)
                                                                  Page 119                                                                   Page 120
  1   Ms. Cook's explanation as to what happened?                               1      Q    Okay. But the document I just showed you,
  2      A     No, sir, I don't believe I did.                                  2   Exhibit 14, clearly shows that there's only one
  3      Q     Why wouldn't you?                                                3   signature and it clearly refutes what Ms. West and
  4          MS. PAGE: Form.                                                    4   Ms. Cook said. We can agree with that, right?
  5      A     Because it wasn't necessary.                                     5          MS. PAGE: Form.
  6      Q     Why is that?                                                     6      A   I did not see this document at that time, but
  7      A     Because the explanation that Ms. Cook gave                       7   it potentially does show that, yes.
  8   concurred with what Ms. West stated, that they did sign;                  8      Q    Well, do you think maybe you didn't see it
  9   because the documentation that was presented to me at                     9   because you never followed up with Ms. Harrell?
10    the time, showed that they both signed; also because                     10      A   There was no need to follow up with
11    Ms. Harrell only witnessed a short snippet of what                       11   Ms. Harrell at that time.
12    happened with that narcotic count and key exchange. She                  12      Q    Well, knowing -- having now seen this
13    just heard a portion of a conversation. And she wasn't                   13   document, do you think that -- you still think that
14    there for the actual count or the key exchange.                          14   that's true; there was no reason to follow up with her?
15           So, she was basing her complaint on, again, a                     15          MS. PAGE: Form.
16    very short moment in time of what she heard. And the                     16      A   Based on the information I had received, there
17    documentation that would have been presented to me would                 17   was no need to follow up with Ms. Harrell.
18    have shown that we have both signatures.                                 18      Q    I mean, is it fair to say you just trusted
19       Q     Well, so, you're saying that what Ms. Cook and                  19   Ms. Cook and Ms. West over Ms. Harrell?
20    Ms. West said didn't coincide with what Ms. Harrell                      20          MS. PAGE: Form.
21    said. Is that basically what you're saying?                              21      A   I trusted -- I would have trusted two
22       A     That's correct.                                                 22   employees giving me the same information and producing a
23       Q     And that all Ms. Harrell witnessed was a short                  23   document that showed that the -- that the narcotic count
24    conversation between Ms. Cook and Ms. West, right?                       24   was signed off on.
25       A     Yes. She overheard a conversation, yes.                         25      Q    I mean, did you ever consider whether
                                                                  Page 121                                                                   Page 122
  1   Ms. Harrell -- or did you ever consider whether                           1      Q And you didn't feel it was necessary to follow
  2   Ms. Cook and Ms. West were colluding to cover their own                   2   up with Ms. Harrell and say, hey, you got any additional
  3   butts?                                                                    3   evidence or additional information relating to this
  4          MS. PAGE: Form.                                                    4   complaint? You didn't follow that up?
  5      A     I may have considered that at the time. I                        5      A No, because it -- no, I didn't feel it was
  6   don't know that I could have proved that.                                 6   necessary to follow up. If she had had evidence to
  7      Q     Well, if you'd have spoken with Ms. Harrell,                     7   support her statement, I would have expected it to be
  8   she could have shown you this document, which would have                  8   submitted at the same time.
  9   conclusively shown that exactly what she reported is                      9      Q And you had -- and -- but you have no way of
10    what happened, right?                                                    10   knowing whether it was or wasn't, right? You just know
11       A     If --                                                           11   what was sent -- forwarded to you by Ms. Johnson.
12           MS. PAGE: Form.                                                   12          MS. PAGE: Form.
13       A     If Ms. Harrell had evidence that she failed to                  13      Q Correct?
14    submit to us, we didn't consider it because it was --                    14      A I know it was forwarded to me by Ms. Johnson,
15    we did -- we had different evidence. We were not aware                   15   correct.
16    that this evidence existed at that time.                                 16      Q Okay. So, you're just -- you're taking
17       Q     Well --                                                         17   Ms. Johnson, Ms. West, and Ms. Cook's word over
18       A     And, again, we did not feel that it was --                      18   Ms. Harrell, fair?
19    there was a need to follow up with Ms. Harrell.                          19          MS. PAGE: Form.
20       Q     I mean, do you understand that the reason you                   20      A I -- I disagree with that. It wasn't taking
21    didn't have that evidence is because Ms. Johnson didn't                  21   their word. It was reviewing statements and reviewing
22    forward it to you?                                                       22   the evidence that was presented to me.
23           MS. PAGE: Form.                                                   23      Q Okay. But you were satisfied with what
24       A     I don't know why I didn't have that evidence.                   24   Ms. Cook said, right?
25    I -- if Ms. Johnson had that, I was not aware of it.                     25      A I wouldn't say I was satisfied with that all

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                           Page 33 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                    4 (123 - 126)
                                                                  Page 123                                                                      Page 124
  1   by itself. In conjunction with Ms. West, in conjunction                   1      A Yes. I'm sorry, but I don't recall the
  2   with the document with two signatures, I was satisfied                    2   details of her termination. I would need to review
  3   with it.                                                                  3   records.
  4       Q I mean, would you agree that the document                           4      Q Okay. Ms. Johnson -- she was terminated,
  5   you -- you're talking about that has two signatures --                    5   right?
  6   if that was done after the fact and that the two people                   6      A Yes.
  7   signing next to each other didn't, in fact, count                         7      Q And why was she terminated?
  8   together -- that that would be fraud? Would you agree                     8      A I don't recall the specific details. I would
  9   with that?                                                                9   need to review the records.
10        A I would agree with that.                                           10      Q I mean, do you think it's just a coincidence
11           MS. PAGE: Form.                                                   11   that these two people that Ms. Harrell was complaining
12        Q Okay. And fraud is a serious, serious issue.                       12   about were later terminated?
13    Would you -- would you agree with that?                                  13      A Without reviewing the records, I couldn't tell
14        A Yes, I would agree with that.                                      14   you anything about that.
15        Q And falsifying a state record is a serious                         15          MS. PAGE: Form.
16    issue; would you agree?                                                  16      Q Did -- did you ever have concerns with
17        A Yes.                                                               17   Ms. Cook's work performance?
18        Q And Ms. Cook -- she was actually terminated,                       18      A I was not her supervisor. So, I don't know
19    wasn't she?                                                              19   that I could say that I had concerns with her work
20        A At some point, yes.                                                20   performance --
21        Q And was she terminated for falsifying state                        21      Q How about --
22    records?                                                                 22      A -- other than what was presented to me by
23        A I don't recall the reason Ms. Cook was                             23   others.
24    terminated.                                                              24      Q And how about Ms. Johnson -- did you ever have
25        Q Wouldn't you have been involved with that?                         25   concerns with her managerial or supervisory skills?
                                                                  Page 125                                                                      Page 126
  1       A Yes, I did.                                                         1         Q    Okay. And then, Ms. McDaniel -- she was
  2       Q And what were those concerns?                                       2   terminated?
  3       A I had concerns with how she -- I'm trying to                        3         A    I think so. I don't remember specific
  4   think how to phrase this. I felt that she sometimes was                   4   details, though.
  5   a little overexuberant in how she handled various                         5         Q    And what -- do you recall that she was
  6   matters.                                                                  6   terminated as a result of Ms. Harrell's complaint as
  7       Q Okay. There's been testimony that the reason                        7   well?
  8   for Ms. Johnson's termination was because of abuse of                     8         A    I -- I really don't recall. It's possible.
  9   authority. Would you have any reason to -- to dispute                     9         Q    Okay. And I think I may have already asked
10    that that was the reason she was terminated?                             10   you this, but I -- I'm -- you -- did you ever have any
11            MS. PAGE: Form.                                                  11   concern that Ms. Harrell's complaints were not submitted
12        A No.                                                                12   in good faith?
13        Q Okay. And Ms. West -- was she terminated?                          13         A    At the time they were submitted, I don't think
14        A I don't recall. I don't know.                                      14   so.
15        Q Okay. Keidre Long -- do you know what --                           15         Q Okay. And I think I did ask you this: No --
16    whether --                                                               16   no issue with Ms. Harrell reporting, you know, suspected
17        A Keidre Long resigned.                                              17   relationships between staff and inmates and her
18        Q And why did she resign?                                            18   suspected issue with narcotics -- no issue with her
19        A As I stated earlier, when she was asked to                         19   reporting that, right?
20    provide a statement about the things that we saw on                      20         A    No, there was no issue with her reporting
21    video and questions about her and the inmate, I believe                  21   things.
22    it was, she presented a resignation document.                            22         Q    Okay. And you would expect an employee to
23        Q And that was -- was -- that was initiated by                       23   report those types of issues, correct?
24    Ms. Harrell's complaint, correct?                                        24         A Yes.
25        A Correct.                                                           25             (Exhibit No. 29 marked for identification.)

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                          premier-reporting.com
Premier Reporting                                                  (850) 894-0828                             Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 34 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                           5 (127 - 130)
                                                                  Page 127                                                             Page 128
  1   BY MR. FINNERTY:                                                          1   actually did it? Yes.
  2      Q    Okay. Take a look at Exhibit 29. So, this                         2      Q You were? Okay. So, you would have known
  3   was an e-mail initially from Brandi Blocker sent to                       3   prior. Ms. Johnson would have known prior.
  4   Ms. Douin and Ms. Johnson that was later forwarded by                     4         Anyone else that you can recall that would
  5   Ms. Johnson to you and Ms. Barton. And it's dated                         5   have known this?
  6   April 23rd, 2018.                                                         6         MS. PAGE: Form.
  7          So, four lines down, Ms. Blocker is saying                         7      A Probably Ms. Douin, possibly Ms. Cook,
  8   that Ms. Harrell reported that a medical orderly had                      8   Ms. Blocker. Somebody in security would have known
  9   stopped her the prior week and said: Don't worry,                         9   because she would have to request to sit down and review
10    Ms. Harrell. This will all work itself out because the                   10   the video with them. So, there's a number of people who
11    cameras would be reviewed on Monday.                                     11   would have known that the video was going to be
12           And we -- we went over the e-mail chain                           12   reviewed. Might have been multiple people in security
13    earlier about what Ms. Johnson saw on the cameras. Can                   13   that would have known that the video was going to be
14    you explain how an inmate would know that cameras were                   14   reviewed.
15    going to be reviewed on Monday? How -- how -- how could                  15      Q Okay. So, just to kind of wrap this up, you
16    that possibly get down to an inmate?                                     16   don't know who would have leaked that information that
17           MS. PAGE: Form.                                                   17   eventually got down to an inmate, correct?
18       A    Well, you asked -- you're asking me to                           18         MS. PAGE: Form.
19    speculate on something related to an inmate. I would                     19      A I -- I would have no way of knowing without
20    have to ask that inmate how he got the information. I                    20   talking to the inmate.
21    have no idea how he would know that.                                     21      Q And it -- and it turns out the inmate was
22       Q    Were you aware that, prior to Ms. Johnson                        22   right because camera footage was reviewed on Monday,
23    reviewing the camera footage, that she was going to                      23   correct?
24    review camera footage?                                                   24         MS. PAGE: Form.
25       A    Was I aware that she was going to before she                     25      A I don't -- I don't know what day of the week
                                                                  Page 129                                                             Page 130
  1   the camera footage was reviewed, at this point in time.                   1   Ms. Blocker's e-mail, she says: Ms. Johnson, then, told
  2      Q    Look back at Exhibit 21, I think we can                           2   her -- "her" being Ms. Harrell -- that she needed to
  3   confirm. Page 4 of Exhibit 21, which is dated Monday,                     3   know who this inmate was and that a statement and
  4   April 2nd, Ms. Johnson talks about was she saw on                         4   incident report had to be written on everything she had
  5   footage. So -- so, we can agree that it did happen on                     5   reported.
  6   Monday, April 2nd.                                                        6          Do you see that?
  7      A    Okay.                                                             7       A Yes.
  8      Q    Okay. No dispute, then?                                           8       Q Okay. And then a couple of lines down from
  9      A    No, I won't dispute that.                                         9   that, Ms. Harrell complains that she felt like she's
10       Q    Okay. So, just based on Ms. Harrell's                            10   about to get accused of doing something. Ms. Johnson
11    statement here, would you agree that it appears that an                  11   asked, "Who accused you of anything?" And Harrell
12    inmate is essentially, I guess, threatening Ms. Harrell                  12   responded: Cook, in your office the other day. She
13    or -- you know, the -- the way I read it, the inmate is                  13   said I was the reason for all the drama.
14    saying, sarcastically, oh, don't worry, you know, you're                 14          So, would you agree that, just based on this
15    about to get it because they're about to look at the                     15   e-mail, that, again, Ms. Harrell is complaining that she
16    footage. Do you read it that same way?                                   16   feels like Ms. Cook is accusing her of things? I mean,
17           MS. PAGE: Form.                                                   17   we can agree on that, right?
18       A    I can't -- I can't tell whether the inmate was                   18          MS. PAGE: Form.
19    sarcastic or factual because I didn't hear the inmate                    19       A Well, we can -- I guess I can agree that
20    speak. Based on the written word, all I can determine                    20   she -- her perception was that Ms. Cook was accusing her
21    was that Ms. Harrell was told by an inmate that camera                   21   of things.
22    footage was being reviewed on Monday. As far as what he                  22       Q And so, we can at least agree that there --
23    meant by "this will be work itself out," I would be                      23   there were -- there was evidence present- -- presented
24    guessing.                                                                24   to you that Ms. Harrell believed that Ms. Cook was out
25       Q    Okay. And then, about halfway down                               25   to get her.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 35 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                           6 (131 - 134)
                                                                  Page 131                                                             Page 132
  1          MS. PAGE: Form.                                                    1   Cook is accusing her of things. And then we've got
  2      A If you're referring to this e-mail, I have in                        2   Exhibit 25 where, again, Ms. Harrell is saying she
  3   here that Ms. Harrell stated that she felt Ms. Cook                       3   doesn't feel comfortable speaking in front of Ms. Cook
  4   was -- made a statement about her being all the drama                     4   and that she feels Ms. Cook is out to get her.
  5   and Ms. Johnson saying that that was not what was said.                   5          Whether or not you believe Ms. Harrell, you
  6   So, I have two conflicting statements within this                         6   can at least agree that information was presented to you
  7   e-mail.                                                                   7   that Ms. Harrell believed that Ms. Cook was out to get
  8      Q Well, and -- and my question was: You can at                         8   her or that she didn't feel comfortable speaking in
  9   least agree that you had evidence as to what Ms. Harrell                  9   front of Ms. Cook. You can agree with that, right?
10    believed.                                                                10          MS. PAGE: Form.
11           MS. PAGE: Form.                                                   11       A Yes.
12       A Yeah.                                                               12       Q Okay. Did you ever look into these -- this --
13       Q Right.                                                              13   these concerns that were -- that you were certainly made
14       A Yes.                                                                14   aware of?
15       Q Okay. So, we have -- we have this e-mail,                           15       A I'm sorry. Can you restate that?
16    Exhibit 29. We have the -- the e-mail that we looked at                  16       Q Did you ever look into these concerns that
17    earlier where Ms. Harrell was reporting that she felt --                 17   Ms. Harrell obviously had as it relates to Ms. Cook?
18    she didn't feel comfortable speaking in front of                         18       A We certainly looked into her specific
19    Ms. Cook. You recall that? I believe it was                              19   allegations regarding Ms. Cook.
20    Exhibit 25.                                                              20       Q Okay. And what did you do to look into that?
21           And then Ms. Harrell went on to report that --                    21          MS. PAGE: Form.
22    yeah, the bottom of the section of Paragraph --                          22       A From -- okay. I don't recall all of the
23       A Yes, I -- I -- yes.                                                 23   specific details of everything that happened in this
24       Q Okay. So, we've got -- we've got the e-mail.                        24   incident. My -- actually, my memory of this particular
25    We just looked at Exhibit 29 where Harrell is saying                     25   case is not super strong. I do recall looking into the
                                                                  Page 133                                                             Page 134
  1   incident about the keys.                                                  1   involved. So, it wasn't just taking Ms. Cook's and
  2          I don't recall any other super-specific things                     2   Ms. Johnson's word on any of this.
  3   about looking into, you know, complaints she made about                   3      Q Okay. Well, let's talk about the
  4   Cook, other than the complaint that went back to                          4   documentation that you say supported that, because we
  5   Christmastime. I -- I really don't recall.                                5   looked at the -- for instance, the shift-assignment
  6          Would we have looked into concerns that she                        6   sheet. And what -- what we saw was documentation that
  7   had had about Ms. Cook? Yes. What was done, I don't                       7   clearly -- clearly did not support the allegation of --
  8   really recall.                                                            8   regarding what Ms. Harrell didn't do on 4/14/18, right?
  9      Q    Okay.                                                             9          I mean, there was -- there was documentation
10       A    I'm going to add to that, it's hard to look                      10   that clearly disproved what was being reported to you;
11    into a feeling, you know, that she's not comfortable.                    11   you agree?
12    It's easier to look into things like, there was a                        12          MS. PAGE: Form.
13    conversation in front of my door about the keys.                         13      A Based on looking at that documentation, yes.
14       Q    But even -- and I -- I accept your -- your                       14      Q Okay. And then, there was also the e-mail
15    statement that you -- may not have been the easiest to                   15   from Ms. Harrell or from -- from Ms. Johnson where she
16    look into, but certainly that's something you could have                 16   straight-up says, "I'm not accusing you of having a
17    considered when Ms. Johnson and Ms. Cook were wanting                    17   relationship with an inmate." We -- we went over that,
18    Ms. Harrell terminated, correct? That's something you                    18   right? That was -- that's more documentation that
19    could have at least considered before just taking                        19   disproves what was being reported to you, correct?
20    Ms. Johnson and Ms. Cook's word for -- for what they                     20          MS. PAGE: Form.
21    were saying?                                                             21      A I disagree with you on that one because,
22           MS. PAGE: Form.                                                   22   again, the issue was policy, and the policy was about a
23       A    Well, we're -- I did not just take Ms. Johnson                   23   relationship. So, that is what that final warning was
24    and Ms. Cook's word. There was documentation to support                  24   about.
25    information that was presented. Ms. Douin was also                       25      Q I mean, I think we can agree on what the --

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 36 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                  7 (135 - 138)
                                                                  Page 13
                                                                       135                                                                    Page 136
  1   the policy says. But Ms. Johnson says to Ms. Harrell,                     1   April 3rd, 2018. And I'll -- I mean, I'll represent
  2   I'm not accusing you of having a relationship with an                     2   she's essentially going through what we discussed
  3   inmate.                                                                   3   earlier in the e-mail chain relating to what Ms. Johnson
  4           MS. PAGE: Form.                                                   4   and Ms. -- Mr. Zurica saw when they reviewed camera
  5       A And I -- I can't state as to what Ms. Johnson                       5   footage. And -- and I'll give you a chance to take a
  6   meant by that. I can't understand why she would have                      6   look at it, but I'm not -- I'll tell you, I'm not trying
  7   put it to her that way. I wasn't there. All I can tell                    7   to mislead you. That's the way I read it.
  8   you is what the policy says and what the warning was                      8          And so, just take a look at it and just tell
  9   about. I concur with it being about a relationship with                   9   me if you agree that this is what -- that's what
10    an inmate.                                                               10   Ms. Johnson is talking about here.
11        Q But wouldn't you approve Ms. Harrell's -- I                        11       A Yes, this is her summary of the review of
12    mean, fair to say, when you approved Ms. Harrell's                       12   video footage.
13    termination, you didn't consider that e-mail at that                     13       Q Okay. And would you have been provided a copy
14    time -- Ms. Johnson's e-mail at that time, correct?                      14   of this incident report?
15            MS. PAGE: Form.                                                  15       A I believe so.
16        A No, I did not.                                                     16       Q Okay. Do you know whether this was ever
17            (Exhibit No. 30 marked for identification.)                      17   investigated by the Department of Corrections?
18    BY MR. FINNERTY:                                                         18       A I would not be privy to any investigation by
19        Q Okay. Let's take a look at Exhibit 30. Have                        19   the Department of Corrections, so I have no idea.
20    you ever seen Exhibit 30 before, ma'am?                                  20       Q Okay. Just based on the first sentence of
21        A I believe I've seen all of the exhibits at one                     21   this e-mail, you would agree that the reason Ms. Johnson
22    point. As to what's in Exhibit 30, I would need to see                   22   reviewed the camera footage was related to incident
23    it to refresh my memory.                                                 23   reports submitted by Virginia Harrell. You agree with
24        Q Okay. And just to kind of summarize, this is                       24   that?
25    an incident report prepared by Tara Johnson on                           25          MS. PAGE: Form. Asked and answered --
                                                                  Page 137                                                                    Page 138
  1      A Yes.                                                                 1   and it's the same day that Ms. Johnson prepared her
  2         MS. PAGE: -- a number of times.                                     2   incident report that we just went over.
  3         (Exhibit No. 17 marked for identification.)                         3          So, if you look at the first -- like, after,
  4   BY MR. FINNERTY:                                                          4   "Good afternoon," Ms. Johnson says: There are a few
  5       Q Okay. All right. Let's take a look at                               5   items that will be discussed at the next staff meeting,
  6   Exhibit 17. And so, this is an e-mail from Tara Johnson                   6   but I would like to bring some things to everyone's
  7   dated April 3rd, 2018. And it looks like you were one                     7   attention immediately.
  8   of the people that was CCed on this e-mail. Do you see                    8          Going forward, be advised of the following.
  9   that?                                                                     9   First thing, staff is not allowed to be on the compound
10        A I'm looking for my name and not seeing it --                       10   if they are clock- -- if they are off the clock. If you
11    oh, there it is. Okay. Got it.                                           11   clock out, go home.
12        Q Okay.                                                              12          Would you agree that that is one of the things
13       A Yes.                                                                13   that Ms. Harrell had complained of, that staff members
14        Q Do you -- do you recall receiving this e-mail                      14   were staying on -- at the facility after they had
15    at the time, now that --                                                 15   clocked out?
16        A Actually, yes, I do.                                               16      A    I would say it was both something that
17        Q You do? Okay.                                                      17   Ms. Harrell complained of and something that Tara had
18          Were you involved at all in preparing this                         18   also had an issue with when she had encountered an
19    e-mail or --                                                             19   employee working off the clock.
20       A No.                                                                 20      Q    Right. Ms. Long, right?
21        Q Or at least discussing with Ms. Johnson what                       21      A    Correct.
22    was put in this e-mail?                                                  22      Q    Keidre? Okay.
23       A No.                                                                 23          All right. No. 2 is basically the same thing:
24        Q Okay. So, this is April 3rd. It's the day                          24   Staff are not allowed to clock out and remain on the
25    after Ms. Johnson reviewed the -- the camera footage,                    25   grounds working. You must be paid for all hours worked.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                     premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 37 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                8 (139 - 142)
                                                                  Page 139                                                                  Page 140
  1   Overtime must be approved.                                                1          Okay. But it's basically providing an
  2          Basically, the same -- aside from the overtime                     2   exception for the no-inmates-allowed-in-an-office rule,
  3   issue, basically the same as No. 1, correct?                              3   right?
  4      A Yes.                                                                 4      A Yes.
  5      Q Which is, again, something that Ms. Harrell                          5      Q Okay. No. 5 specifically relates to: Your
  6   had -- had raised concerns about.                                         6   trash needs to be taken -- emptied, you should set it
  7          MS. PAGE: Form.                                                    7   out in the hallway. Inmates shouldn't be coming in,
  8      A Yes.                                                                 8   fair?
  9      Q Okay. No. 3 talks about inmate orderlies are                         9      A Correct.
10    not authorized in an office. Not something, I don't                      10      Q You agree with that? Okay.
11    think, that Ms. Harrell specifically complained about,                   11          So, why is it -- as it relates to No. 5, if
12    but we can agree that that was basically the issue that                  12   this were already a policy, why would Ms. Johnson in her
13    Ms. Harrell got her final warning for, for an inmate                     13   e-mail say, "Going forward, be advised of the
14    coming in her office, correct?                                           14   following"?
15           MS. PAGE: Form.                                                   15          MS. PAGE: Form.
16       A Yes.                                                                16      A Why she chose the word "going forward," I'm
17       Q Okay. No. 4, basically the same thing. Talks                        17   not sure. I would have maybe put this more as a
18    about the inmates, but it relates to medical exams.                      18   reminder because my understanding is that all of these
19    Basically says that the only time that inmates are                       19   things that she's stated are not new. You know,
20    allowed in an office by themselves is for medical exams,                 20   especially -- you know, you're looking at No. 1, right
21    fair? You agree with that?                                               21   off the bat, nobody should be on the compound if they
22       A Actually, it would be for a mental-health                           22   are not punched in and working.
23    exam, as I understand it. Medical exams are conducted                    23          No. 2, staff are not allowed to clock out and
24    in an exam room.                                                         24   remain on grounds working -- that's always been the
25       Q Okay. You're right.                                                 25   case, so I wouldn't say that any of this is going
                                                                  Page 141                                                                  Page 142
  1   forward. I would have worded it differently.                              1          The same thing -- No. 4 is obviously a
  2           Why she chose the word "going forward,"                           2   reminder because they've always had, you know, the rules
  3   instead of "as a reminder," I couldn't say, but I would                   3   about not doing medical exams in anybody's office,
  4   say pretty much everything that's in here is reminders,                   4   about, you know, the only exception being mental-health
  5   not anything new.                                                         5   staff interviewing inmates in their office.
  6       Q All right. So -- so, as it relates to No. 5,                        6          So, again, I believe this is a reminder of
  7   about putting your trash in the hallway, can you point                    7   something that had probably been discussed previously in
  8   to a specific, written policy that required staff to put                  8   a staff meeting.
  9   their trash in the hallway prior to the date of this                      9      Q    Okay. I mean, you -- I think, when you say
10    e-mail, April 3rd, 2018? Can you -- can you point me to                  10   "probably" -- I mean, it's fair to say that that's --
11    a specific written policy that says that?                                11   that's just your assumption, correct?
12            MS. PAGE: Form.                                                  12      A    I'm sorry. Can you repeat that?
13        A There's -- there's no policy in our employee                       13      Q    I mean, you know, haven't you said, multiple
14    handbook, but, for instance -- you know, you can't have                  14   times, you know, probably this, probably that? So, I
15    policies for every single thing, but you certainly would                 15   mean, we can agree, this is your assumption. You don't
16    have meetings and discuss how certain things are going                   16   know -- you haven't seen a written policy prior to
17    to be handled. And this would probably be one of those                   17   April 3rd, 2018, that said you've got to put your trash
18    instances where they have had this discussion, and this                  18   in the hallway because an inmate can't come in and empty
19    is a procedure that they follow. It may not be in                        19   it, correct?
20    writing, but it's something that everybody is supposed                   20      A    Well, sir, I --
21    to know.                                                                 21          MS. PAGE: Form.
22            And, again, that's why I would believe this is                   22      A    I didn't write the e-mail. So, you're asking
23    a list of reminders, not anything new. And like I said,                  23   me to speculate on what was meant by what's in here.
24    the first ones are prime examples of something that is                   24   That's all I can do is give you assumptions. I didn't
25    not new, and that these are reminders.                                   25   write this e-mail.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                    premier-reporting.com
Premier Reporting                                                  (850) 894-0828                             Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 38 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                              9 (143 - 146)
                                                                  Page 143                                                                   Page 144
  1      Q      Okay. But I'm saying you don't have any --                      1   So, again, you're -- you're asking me to speculate on
  2   you can't point to a written document that existed                        2   what was meant by this document. And that's all that I
  3   before April 3rd that says an inmate can't come empty                     3   can do is speculate and tell you what I believe was to
  4   your trash, correct?                                                      4   have been meant by this.
  5      A      Correct.                                                        5          And, again: Going forward, please be advised
  6      Q      Okay. And, you know, your assumption that                       6   of the following -- you could have easily said, please
  7   that --                                                                   7   be reminded or, going forward, please be reminded of the
  8      A      Can I --                                                        8   following.
  9      Q      -- was already the policy --                                    9          Her choice of words maybe was imperfect, but,
10       A      I'm sorry.                                                     10   again, most of what I see in here were already existing
11       Q      That's despite the fact that Ms. Johnson is                    11   policies. This was not new. And you're asking me to
12    saying, going forward, this is what's going to happen,                   12   point to a policy or a document that may very well
13    right?                                                                   13   exist, but that I've never seen --
14           MS. PAGE: Form.                                                   14       Q And --
15       A      Can I --                                                       15       A -- because I don't work inside that facility.
16           MS. PAGE: Form.                                                   16       Q And you know, I'm -- I'm not asking you to
17       A      Can I go backwards on that? I have not seen a                  17   speculate when I say, are you aware of a policy. I
18    document that says that you -- you know, you need to set                 18   mean, it's yes or no. I'm not asking you to speculate.
19    your trash can in the hallway. That doesn't mean it                      19   I'm saying, were you aware of a policy relating to trash
20    doesn't exist. I didn't work inside that facility. So,                   20   cans prior to April 3rd, 2018. I don't want your
21    that's a particular policy that would never have applied                 21   speculation. I'm asking you --
22    to me. So, I may never have seen that.                                   22       A And the answer to that is no because I
23           It's possible that they had, you know, meeting                    23   don't --
24    minutes that were distributed that would have shown that                 24       Q Okay.
25    information, but I wouldn't have had that information.                   25       A -- work inside that facility.
                                                                  Page 145                                                                   Page 146
  1      Q      All right. No. 6: If the inmate reports                         1   informed the inmate that video cameras within the
  2   something to you regarding another staff member, you                      2   medical department would be reviewed on Monday. I think
  3   must notify the supervisor immediately and submit an                      3   this is in relation to the e-mail we just went over
  4   incident report. I don't know if that's exactly what                      4   where Ms. Harrell was complaining about what an inmate
  5   Ms. Harrell -- actually, hold on.                                         5   told her, and this is just her putting it in an incident
  6          (Exhibit No. 43 marked for identification.)                        6   report.
  7   BY MR. FINNERTY:                                                          7           It goes on to say, the cameras will be
  8      Q      Let's take a look at Exhibit 43. All right.                     8   reviewed. He also stated that the particular inmate was
  9   So, Exhibit 43, you can see on that first page that                       9   upset that McDaniel wouldn't be working on the following
10    Ms. Harrell e-mails Ms. Johnson on April 2nd. Subject                    10   Saturday, which was allegedly also Ms. Harrell's fault.
11    says, "Incident."                                                        11   She responded by telling the inmate she had no knowledge
12           And then it says: Please note, these                              12   of what he was talking about.
13    statements were made at the end of my workday on Friday.                 13           So, as it relates to that complaint, would you
14    I was already present past my allowed time. I submitted                  14   agree that that is something -- or that -- No. 6 of --
15    this as soon as I had the opportunity to make you aware.                 15   of Exhibit 17 is referencing, you know, what an inmate
16           Then, Ms. Johnson forwards it to Ms. Douin,                       16   may have reported to a staff member? Can we agree on
17    Ms. Barton, and to you. That's the same date. So, you                    17   that?
18    look down, Page 2. It's an incident report prepared by                   18      A Yes.
19    Ms. Harrell.                                                             19           MS. PAGE: Form.
20           She's saying that, on March 30th, an inmate                       20      Q      Okay. Now, would you agree that, you know,
21    emptied her trash. He informed Ms. Harrell of                            21   based on Exhibit 43, Ms. Harrell's incident report, that
22    accusations from another inmate who was allegedly                        22   if it's an inmate -- if an inmate is being told by an
23    informed by Ms. McDaniel that I -- Ms. Harrell -- was                    23   employee, a health care provider, that Ms. Harrell is
24    the reason for the drama within the medical department.                  24   the reason for all the drama, that that could certainly
25           Inmate "blank" also stated that Ms. McDaniel                      25   create a potential security risk? Can -- can you agree

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 39 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        10 (147 - 150)
                                                                  Page 147                                                           Page 148
  1   with that?
      w                                                                         1      Q Okay. I mean, does it --
  2         MS. PAGE: Form.                                                     2      A Some things would not have been investigated
  3      A I'm not a security expert. I'm really not                            3   by human resources. And what an inmate said is not
  4   sure how to answer that. Could that be a security risk?                   4   something that necessarily would be investigated by
  5   I guess so.                                                               5   human resources. Human resources doesn't get involved
  6      Q I mean, you would agree that it -- it's not                          6   necessarily with, you know, things related to inmates.
  7   good if an inmate is thinking that an -- an employee is                   7          That might have been -- this might be
  8   the reason that the person that they're seeing and                        8   something that we would expect would be turned over to
  9   having a relationship with isn't going to work that next                  9   security to find out what's going on with that inmate or
10    Saturday because of Ms. Harrell. You could agree that                    10   why he's getting involved in that.
11    probably -- probably not good that an inmate thinks                      11      Q But can we agree that Ms. McDaniel shouldn't
12    that.                                                                    12   be telling inmates that Ms. Harrell is the reason that
13          MS. PAGE: Form.                                                    13   there's drama or the reason that --
14       A Again, probably not good.                                           14      A Absolutely.
15       Q Okay. So, Ms. Harrell submits this incident                         15      Q That's not something Ms. McDaniel should have
16    report on March 30th -- I'm sorry. It looks like she                     16   been doing, right?
17    submitted it on April 2nd. She talks about an inmate                     17      A Absolutely, yes.
18    emptying her trash -- you know, she wasn't written up                    18      Q Okay.
19    for that, was she?                                                       19      A And this may have been investigated as it
20          MS. PAGE: Form.                                                    20   pertains to Ms. McDaniel. I just don't specifically
21       A I don't -- I don't -- no, this was not part of                      21   recall it at this time.
22    her write-up. No.                                                        22      Q Okay. And then, can we agree that Item No. 6
23       Q Okay. Do you know whether you investigated                          23   in Ms. Johnson's e-mail, which is Exhibit 17, basically
24    this complaint at all?                                                   24   talks about what Ms. Harrell is complaining of? I mean,
25       A I don't specifically recall it. No.                                 25   talks about, you know, if an inmate tells you something
                                                                  Page 149                                                           Page 150
                                                                                                                                     Pa
  1   about another staff member, you should report it. You                     1   conversations of a personal nature with inmates is
  2   agree that those are related?                                             2   exactly what Ms. Harrell received her final warning for?
  3          MS. PAGE: Form.                                                    3      A Yes.
  4      A I would agree they're potentially related,                           4      Q Okay. And, again, you know, I'm -- just based
  5   yes.                                                                      5   on Ms. Johnson's wording, when she says "going
  6      Q Okay. And then No. 7: Don't engage with                              6   forward" -- I mean, can we at least agree that, if this
  7   conversations of a personal nature with an inmate at any                  7   wasn't actually a policy prior to April 3rd, that
  8   time, and do not engage in conversations that inmates                     8   Ms. Harrell should not have gotten a final warning for
  9   might overhear.                                                           9   something that was not even a policy violation on the
10       A Okay. You -- you were buzzed out with some                          10   alleged date, which was March 28th? I mean, can you
11    electronic noise. I only heard --                                        11   agree with that? I'm not saying --
12       Q Yeah.                                                               12          MS. PAGE: Form. Calls --
13       A -- bits and pieces of that.                                         13      Q I'm not asking you to agree that she didn't
14       Q So, No. 7 on the document that's on the                             14   violate policy or to agree that there wasn't a policy at
15    screen: Don't engage in conversations of a personal                      15   that time, but if there wasn't a policy, can you agree
16    nature with an inmate at any time -- you can agree that                  16   she shouldn't have been written up if that wasn't an
17    that's something that's at least referenced in the                       17   actual policy?
18    Ms. Harrell's incident report, which is Exhibit 43?                      18          MS. PAGE: Form. Calls for speculation.
19           MS. PAGE: Form.                                                   19      A I'm -- I'm struggling with this question
20       A It -- it could be. It could be, but that's                          20   because a policy did exist, and I know a policy did
21    also something that I believe is a -- is, you know,                      21   exist. So, you're asking me to say that, if something
22    standard. I believe that they're trained that in DOC                     22   didn't exist, would we have handled it differently? If
23    orientation at the time of hire. So, I could also see                    23   there was no such policy, we probably would handle
24    that as a general reminder.                                              24   things differently, but the policy exists.
25       Q Well, can you agree that No. 7, engaging in                         25      Q Okay. So, you say the policy exists. What --

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 40 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                              11 (151 - 154)
                                                                  Page 151                                                                   Page 152
  1   what policy is that?                                                      1   the inmate. Even passing in the hallway, common
  2      A I don't know policy numbers right off the top                        2   courtesy, you will say thank you to an inmate who holds
  3   of my head, but it's the same policy we reviewed                          3   the door for you. You will say good morning or good
  4   previously that discussed personal relationships with                     4   afternoon when you pass them in the hallway. So, no,
  5   inmates.                                                                  5   there is no policy that says you cannot speak to an
  6      Q Well, that policy -- Exhibit 16, that                                6   inmate.
  7   policy -- Paragraph 26 of that policy does not say that                   7          It's the conversations that are more personal
  8   staff members can't talk to inmates; can you agree with                   8   in nature -- so, for instance, I should not be
  9   that?                                                                     9   discussing my children with an inmate. That's a
10       A I can't see it at the moment.                                       10   personal conversation. They don't need to know about my
11          MS. PAGE: Sorry.                                                   11   children.
12          Form.                                                              12      Q      So, Ms. Harrell's final warning -- the only
13       Q Paragraph 26.                                                       13   policy that it references is Exhibit 16. I mean, would
14       A It -- it doesn't say that you can't speak to                        14   you agree that, if there were some other policy, it
15    inmates, no.                                                             15   could have potentially covered speaking to an inmate,
16       Q Okay. And aside from this policy, can you                           16   that that should have been referenced --
17    reference any other policy that existed prior to                         17          MS. PAGE: Form.
18    April 3rd that prohibited staff from speaking to an                      18      Q      -- in Ms. Harrell's final warning? Can -- can
19    inmate?                                                                  19   you agree with that?
20          MS. PAGE: Form.                                                    20          MS. PAGE: Form.
21       A I don't believe there's any such policy that                        21      A    You're asking me to speculate about a possible
22    prohibits them from ever speaking to an inmate because                   22   other policy. If there is another policy that
23    that would be -- when you're working inside, that would                  23   references the specific issue in there, should it have
24    be pretty impossible.                                                    24   been referenced? Yes. But, again, you're talking "if."
25          If you're providing care, you have to speak to                     25      Q      Okay. Well, I mean, you told me that you know
                                                                  Page 153                                                                   Page 154
  1   that's a policy, but you just can't tell me a policy                      1          MS. PAGE: Form.
  2   number.                                                                   2      A    You -- you've asked me to speculate. So, yes,
  3       A Oh, I stated I -- I know there is no policy                         3   that is speculation.
  4   that says you can't ever speak to an inmate because that                  4      Q      Okay. Well, I asked you to cite a policy and
  5   would be impossible.                                                      5   I -- I haven't heard one.
  6       Q I mean, is there any other policy that you're                       6      A    And as I explained, I don't have all of our
  7   aware of that would have made it a violation for                          7   policies memorized. I don't -- I couldn't possibly
  8   Ms. Harrell to have done what is alleged in her final                     8   memorize all of our policies.
  9   warning?                                                                  9      Q      Understood.
10           MS. PAGE: Form.                                                   10          No. 9 on the e-mail attached as Exhibit 17 --
11        A I would need to review the policies to                             11   no, I'm sorry -- No. 8: Only a department head may
12    determine a -- a truly correct and a hundred-percent                     12   request to view camera footage -- that's something that
13    accurate response to that question and I don't want to                   13   we looked at earlier. Ms. Harrell has asked to see
14    give you misinformation. I believe that there are                        14   footage. She was said -- told that it had to come from
15    several policies that exist in regards to personal                       15   a department head. That was something that was brought
16    relationships with inmates and dealing with inmates.                     16   up in the -- in the course of Ms. Harrell submitting
17           Some of those are DOC policies -- as a matter                     17   complaints, right?
18    of fact, most of those are DOC policies and I don't have                 18      A Yes.
19    direct access to those. I tend to get those from the                     19      Q      Okay. Smoke breaks wasn't part of any of her
20    people at the site.                                                      20   complaints.
21        Q And, you know, you've -- you've said a lot                         21          Propping open doors --
22    about speculation. I mean, that's -- that's                              22          THE COURT REPORTER: I'm sorry.
23    speculation, right, ma'am; that you believe that there's                 23      Mr. Finnerty -- Mr. Finnerty, I need you to back up
24    a policy, but you don't know, you can't point to it, you                 24      and slow down.
25    can't cite it. I mean, that's pure speculation, right?                   25          (Discussion off the record.)

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                    premier-reporting.com
Premier Reporting                                                  (850) 894-0828                           Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 41 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        12 (155 - 158)
                                                                  Page 155                                                            Page 156
  1   BY MR. FINNERTY:                                                          1   were complaining about things and that they were wrong,
  2      Q No. 10, Ms. Brus, says do not prop doors, do                         2   I would be happy to see that my supervisor is addressing
  3   not leave office doors, exam rooms unsecure when you                      3   them with the whole staff and requesting that these
  4   exit -- do you see that one, ma'am?                                       4   issues be corrected.
  5      A Yes, I see it.                                                       5          This would be certainly one of the things that
  6      Q Okay. All right. So, then if we look back at                         6   I would expect a supervisor to do, would be that, if
  7   Exhibit 25, one of the things Ms. Harrell complained                      7   we're finding that these things are going on that
  8   about -- Item No. 3 in this e-mail was that McDaniel                      8   shouldn't be going on, that she should take steps to
  9   leaves the pill-room door propped open and lets Inmate                    9   correct.
10    "Blank" in the pill room.                                                10          And if she felt these needed to be addressed
11           So, would you agree that what Ms. Johnson is                      11   before she had time for a staff meeting, where she would
12    talking about in Item No. 10 is something that                           12   be able to discuss and what have you, sending out an
13    Ms. Harrell had specifically complained about recently?                  13   e-mail with this information in it -- I don't think it
14       A Yes.                                                                14   was a bad thing.
15       Q Okay. All right. So, could you understand --                        15          I think it was a re- -- yes, a response to
16    and Ms. Harrell was copied on this e-mail. Could you                     16   what Ms. Harrell had -- had sent to her, at least in
17    understand that Ms. Harrell was -- that it was her                       17   part because some of this had nothing to do with what
18    belief that this e-mail was sent to all staff because of                 18   she -- what she stated, but I -- I think a good
19    her complaints?                                                          19   supervisor, a good leader is going to recognize that,
20           MS. PAGE: Form.                                                   20   where there are issues, that rather than, you know,
21       Q I mean, could you see how that could be her --                      21   waiting another two weeks where you can get everybody
22    her belief?                                                              22   together for a staff meeting to -- to bring up some
23           MS. PAGE: Form. Calls for speculation.                            23   important issues, sending something out so that they see
24       A Yeah, I -- I mean, I can speculate on anything                      24   it and it's in writing is not a bad thing.
25    you want to, but I -- my feeling would be that, if I                     25          And if I had issued a series of complaints and
                                                                  Page 157                                                            Page 158
  1   my -- I saw that my supervisor was addressing those                       1   you know why, on April 17th, three days after the
  2   complaints, I actually would take that in a good light.                   2   alleged incident happened on April 14th, when
  3   I would take that as, okay, they're taking my complaints                  3   Ms. Harrell was assigned to the pill room -- do you know
  4   seriously. They're -- they're, you know, addressing it                    4   why, three days later, she was being approved to work
  5   with everybody and making sure that these things stop.                    5   overtime?
  6      Q Okay. Well, could you agree that, based on                           6          MS. PAGE: Form.
  7   this e-mail, which does contain a lot of the things that                  7      A I don't get involved in who works overtime and
  8   Ms. Harrell had recently complained about -- would you                    8   what have you. I wasn't involved in that particular
  9   agree that, by sending this e-mail, Ms. Johnson is                        9   issue at all. So, you know, why did she approve it for
10    basically agreeing that these are legitimate issues?                     10   her? Sounds like there was something coming up that
11       A Yes, I would say she -- she was saying there                        11   needed to be prepared.
12    are legitimate issues there, yes.                                        12          And, you know, from what I'm reading in the
13       Q Okay. So, as it relates to whether                                  13   e-mail, it just sounds like it made sense for her to
14    Ms. Harrell would have been terminated after receiving                   14   have done what needed to be done and have it done by a
15    the final warning on April 9th of -- prior to the                        15   deadline.
16    discovery of the alleged issue on April 14th, regarding                  16      Q And this e-mail is from Tara Johnson to
17    the -- the allegation that Ms. Harrell didn't account                    17   Ms. Harrell, and it's CCing Lori Cook. And Ms. Johnson
18    for narcotics or sign the log -- I think you testified                   18   says: I spoke with Ms. Douin. Ms. Douin has approved
19    earlier that she could have been terminated without the                  19   overtime.
20    narcotic issue; is that right? That was your testimony?                  20          So, would you agree that Ms. Douin and
21       A Yes.                                                                21   Ms. Johnson -- if they had a serious concern at that
22           MS. PAGE: Form.                                                   22   time, April 17th, 2018, as relates to Ms. Harrell, that
23           (Exhibit No. 20 marked for identification.)                       23   they wouldn't be giving her overtime?
24    BY MR. FINNERTY:                                                         24          MS. PAGE: Form.
25       Q Do you know why -- look at Exhibit 20 -- do                         25      A I -- I don't make that decision. As far as

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 42 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        13 (159 - 162)
                                                                  Page 159                                                           Page 160
  1   what -- what she was doing in the overtime might have                     1      Q Okay. So, he was able to find some e-mails.
  2   been something to do with it. So, I -- I really can't                     2   And then he sent them to Ms. Johnson. And then
  3   testify to what -- what this was about. That's not                        3   Ms. Johnson sent an e-mail to you, Ms. Douin -- well,
  4   something that I was involved in.                                         4   just you and Ms. Douin. She kind of summarizes them.
  5      Q Have you ever heard anybody voice any concerns                       5          One of them -- under No. 4 of Ms. Johnson's
  6   about Ms. Harrell's actual work performance?                              6   e-mail to you and to Ms. Douin, where she's summarizing
  7          MS. PAGE: Form.                                                    7   them, there was, apparently, a day where it looks like
  8      Q The ability to do her job.                                           8   Ms. Harrell sent an e-mail from her work account on a
  9      A Other -- other than the specific issues that                         9   day that she wasn't working. And then there were some
10    were addressed, her attendance, the -- the key log                       10   possible explanations.
11    and -- and the e-mails, I don't recall anything other                    11          Did you -- did y'all ever determine how that
12    than those.                                                              12   could have possibly happened?
13       Q Okay. Do you know who was hired to replace                          13          MS. PAGE: Form.
14    Ms. Harrell after she was terminated?                                    14      A I think the explanations for how it could have
15       A I do not. I'd have to look it up.                                   15   happened are -- are right here in this exhibit, you
16           (Exhibit No. 31 marked for identification.)                       16   know, whether someone else accessed -- accessed her
17    BY MR. FINNERTY:                                                         17   e-mail, but I'll add that, if she gave her password is
18       Q Okay. Let's look at Exhibit 31. And so --                           18   the only way someone else could have accessed her
19    and we -- we kind of discussed this a little bit                         19   e-mail. And that would be a different kind of policy
20    earlier. I know you referenced Louis Clark, the IT guy.                  20   violation.
21    And if you go to the -- the last page of this e-mail                     21          Reporting to work when she wasn't assigned was
22    chain, Mr. Clark was able to -- to, I guess, go back and                 22   probably the most likely unless she was accessing her
23    search, which he was -- he was -- is -- is that a guy,                   23   work e-mail from her phone or from her home computer,
24    I'm assuming? Is it Mr. Clark?                                           24   but we don't really know a hundred percent how, you
25       A Yes.                                                                25   know, she accesses the e-mails. I mean, I know the
                                                                  Page 161                                                           Page 162
  1   answers that she gave in regards to that were pretty                      1   she access the e-mail to -- to send it to her home
  2   vague.                                                                    2   e-mail because I know one of the concerns was did she
  3      Q Well, I mean, my question was: Do you know                           3   come in when she wasn't supposed to be at work.
  4   how that actually happened. I mean, it was --                             4         We probably discussed the policy about using
  5      A Do I know -- do I know exactly how she                               5   your business computer for business use only, and
  6   accessed her e-mail on that date? I do not.                               6   sending those things to her personal computer would, you
  7      Q Okay. Do you know whether Ms. Harrell had                            7   know, have violated that policy as well, of her personal
  8   access to her e-mail on either her home computer or her                   8   e-mail.
  9   cell phone?                                                               9         I -- I'm sure we had mostly discussion about
10       A I don't. I don't know that.                                         10   the content of the e-mails that she had sent from her
11       Q Okay. All right. So, after Ms. Johnson sends                        11   work e-mail to her home e-mail.
12    the e-mails and her summary of the e-mails, it looks                     12      Q Okay. Do you know whether there was ever
13    like a time is set up for you and Ms. Douin and                          13   any -- anything to docu- -- document what y'all actually
14    Ms. Johnson to -- to discuss the e-mail issue. You see                   14   discussed in that phone call?
15    that?                                                                    15      A Not that I'm aware of.
16       A Yes.                                                                16      Q Okay. Are you aware of any evidence that
17       Q It looks like 1:30 on Monday.                                       17   would indicate that Ms. Harrell ever distributed or
18           Do you know what was discussed on that phone                      18   allowed anyone other than herself to see the e-mails she
19    call?                                                                    19   allegedly sent from her work account to her personal
20       A I believe we discussed the e-mails, the                             20   account?
21    content of the e-mails, what the issue would be with the                 21      A I wouldn't know that. I wouldn't have -- I
22    content of the e-mails that were being sent to her home,                 22   wouldn't be able to know that without -- I mean, I would
23    any iss- -- any e-mails that we had particular concern                   23   have had to witness somebody else seeing her e-mails to
24    having been sent to her -- her home e-mail.                              24   know that.
25           We probably discussed as well how exactly did                     25         (Exhibit No. 32 marked for identification.)

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 43 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                14 (163 - 166)
                                                                  Page 163                                                                   Page 164
  1   BY MR. FINNERTY:                                                          1       Q And these are serious concerns or con- --
  2      Q Okay. Let's take a look at Exhibit 32. All                           2   con -- this is a serious complaint, correct?
  3   right. So, this is where Ms. Harrell is -- she sends                      3       A Yes.
  4   you a complaint on April 10th, 2018, which is attached                    4       Q And so, it looks like, after you received this
  5   as the second page of Exhibit 32.                                         5   complaint, you forwarded it to Ms. Douin and said: Call
  6         She complains that the final warning she had                        6   me to discuss when you have a few minutes.
  7   just gotten was retaliation. She talks about how she                      7           Did you have a discussion with Ms. Douin?
  8   had just -- Ms. Johnson had just tried to have her                        8       A Yes.
  9   removed by reporting that she had submitted a verbal                      9       Q And did you ever respond to Ms. Harrell after
10    resignation.                                                             10   she submitted this complaint?
11          It talks about how she was unable at that                          11       A I really don't recall if I responded to her or
12    time, when she was presented the final warning to -- to                  12   not.
13    recall the e-mails that she allegedly sent to herself                    13       Q Would you agree that that's something you
14    and wasn't able to provide a response.                                   14   should do as an HR business partner to say, you know,
15          But, I mean, essentially she's saying that                         15   I -- I understand your complaints, I'm going to look
16    she's being retaliated against. Would you agree with                     16   into it, I'm going to make sure you're not being
17    that?                                                                    17   retaliated against? Isn't that part of your duties?
18          MS. PAGE: Form.                                                    18           MS. PAGE: Form.
19       A That's her statement, yes.                                          19       A It's -- it would be nice if I was able to do
20       Q She's saying that she feels she's being                             20   that in every instance. Sometimes we don't respond
21    treated unfairly, right?                                                 21   to -- to everything in the manner that you're stating.
22       A That's what she states, yes.                                        22       Q Okay. So, you don't know whether or not
23       Q And she's fearful of further retaliation,                           23   you -- you ever did respond to Ms. Harrell?
24    correct?                                                                 24       A If I did, I probably spoke to her on the
25       A That's what she states, yes.                                        25   phone. I would say, if I had responded to her in
                                                                  Page 165                                                                   Page 166
  1   writing, we'd have record of it, but I don't recall                       1          The title of this -- or the subject is
  2   specifically whether I spoke to her about this or not.                    2   "Concerns," and then attached to that is a two-page
  3       Q Okay. And do you recall what -- what you and                        3   document containing Ms. Harrell's concerns. Do you
  4   Ms. Douin discussed?                                                      4   recall receiving this complaint?
  5       A I don't recall specifically the conversation                        5      A    Yes, I do.
  6   with -- with Ms. Douin about this. I -- clearly we must                   6      Q    Okay. Did you do anything to investigate this
  7   have talked about it, but I don't have a clear                            7   complaint?
  8   recollection of that discussion.                                          8      A    Yes, I did -- I did investigate this one.
  9          (Exhibit No. 37 marked for identification.)                        9      Q    And what did you do to investigate this
10    BY MR. FINNERTY:                                                         10   complaint?
11        Q Okay. Exhibit 37 -- I guess my only question                       11      A    I spoke to someone -- and I'm not sure if I
12    is: Have you ever seen this -- this document?                            12   spoke to -- whether it was Ms. Blocker or whether it was
13        A This would be something I would imagine would                      13   possibly Lisa Barton. I don't remember exactly who I
14    be posted on a door in one of the institutions. I don't                  14   talked to, but I know that one of the things that we
15    recall seeing that other than in preparing for this                      15   talked to was in regards to -- I remember specifically
16    deposition.                                                              16   talking about how the vacancies are filled and whether
17        Q Okay. And any -- any knowledge as to when                          17   or not how that was handled was appropriate.
18    this would have been posted?                                             18      Q    Okay. So, would you agree that, you know,
19        A None.                                                              19   what Ms. Harrell was alleging were serious concerns?
20           (Exhibit No. 39 marked for identification.)                       20      A    Well, I need to read through all of the things
21    BY MR. FINNERTY:                                                         21   that she was alleging at that time. I know the concern
22        Q Okay. Let's take a look at Exhibit 39. So,                         22   about who gets what position and how that was handled --
23    this is where Ms. Harrell e-mailed you a complaint on                    23   I don't think of that as being a super-serious concern
24    December 15th. It says: Attached, you will find                          24   because we do give our DONs and our HSAs a certain
25    correspondence regarding our conversation yesterday.                     25   amount of leeway to hire who they want to hire for

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                     premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 44 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        15 (167 - 170)
                                                                  Page 167                                                           Page 168
  1   various positions. We don't have a policy that says                       1   recommend, for instance, someone that I've worked with
  2   someone who's been in this capacity for this long has                     2   in the past that is now a friend, but they're a known
  3   preference to be hired for this or what have you.                         3   entity to me.
  4           Some of the things that she references in                         4          So, would we give favoritism to someone who is
  5   here -- let's just try to see what else is in here. I'm                   5   equally qualified for the position, but there's a known
  6   scanning. Sorry.                                                          6   entity in how they're going to perform? Maybe. There
  7       Q Well, I don't have the -- I don't have any                          7   would be certain --
  8   questions about this, and I think I can probably skip                     8       Q And can we --
  9   through this pretty quickly. I mean, would you agree                      9       A -- that might be preferential, but as far as
10    that people shouldn't be hired for jobs for reasons                      10   just somebody who's a friend and they get hired
11    other than their -- their merit? I mean, you shouldn't                   11   regardless of qualifications? No, that should not
12    get a job just because you're friends with an HSA or                     12   happen.
13    director of nursing.                                                     13       Q Okay. So, after the -- the bullets points --
14            MS. PAGE: Form.                                                  14   well, strike that.
15        Q You would agree with that?                                         15          So, Ms. Harrell is complaining that she had
16        A We should be hiring candidates who are                             16   previously asked that, you know, if there's a shift that
17    qualified to be perform the job.                                         17   becomes available or if there's a vacancy that comes
18        Q Right. And there shouldn't be, you know,                           18   up -- opens up, to e-mail me on my private e-mail.
19    favoritism granted to certain employees for -- for no                    19          Do you see that? It's the second --
20    reason other than that they just have friendship with                    20       A I'm sorry. Which bullet point are you looking
21    that person.                                                             21   at?
22            MS. PAGE: Form.                                                  22       Q The second bullet point.
23        A I guess I want to -- I want to phrase this a                       23       A Okay. Okay.
24    little -- a little carefully because there is a value in                 24       Q It says that there was a -- an e-mail about a
25    hiring someone that is a known entity. I might                           25   night-shift vacancy that was sent to Ms. Harrell's work
                                                                  Page 169                                                           Page 170
  1   e-mail, but two other employees' personal e-mail, and it                  1      Q Okay. Would you agree that there shouldn't be
  2   says: Please note, I have previously requested on more                    2   preferential -- or favoritism shown as relates to the
  3   than one occasion e-mail correspondence be sent to my                     3   assignment of overtime?
  4   personal e-mail because I don't always have access to my                  4          MS. PAGE: Form.
  5   work e-mail account.                                                      5      A The assignment of overtime is something that I
  6          I mean, but if -- we've talked a lot about                         6   am not involved in, not at all. How --
  7   personal e-mail. I mean, that -- that wouldn't be a                       7      Q But --
  8   violation, right, for -- for a director of nursing to                     8      A -- they determine who gets overtime is not
  9   send an e-mail to an employee on their private account,                   9   anything that I have anything to do with.
10    to say, hey, I've got a vacancy. If you're                               10          As far as whether they give preferential -- I
11    interested -- there's nothing wrong there, right?                        11   mean, should they be giving preference to somebody
12       A    There's especially nothing wrong there because                   12   that's a friend and then saying, they get all the
13    a lot of our employees do not have a company e-mail.                     13   overtime and somebody else gets none, even when they've
14    So, if they need to communicate by e-mail, they would                    14   both said want it and they're both qualified to do the
15    communicate through their personal e-mail. Yeah,                         15   work that's needed in that overtime -- my feeling is
16    there's nothing wrong with that.                                         16   that I would try very hard to assign the overtime
17       Q    Okay. How about sending it to two other                          17   equally.
18    employees' e-mails, but only sending it to Ms. Harrell's                 18          I -- I will say that sometimes employees -- I
19    work e-mail?                                                             19   hear complaints about this from time to time, where
20       A    Ms. Harrell may have been the only employee                      20   somebody complains that, I wanted overtime, too, and I
21    who had a work e-mail. That's the preferred place to                     21   didn't get any -- and actually I had one very recently
22    send it, if you're sending work-related e-mail, to                       22   where the employee never requested the overtime. So the
23    someone who has a work e-mail. We would send primarily                   23   person who was requesting it is the one who got it, but
24    to people at their home if they don't have work e-mail.                  24   the employee who was complaining about it just didn't
25    That would be my explanation.                                            25   understand that they needed to request overtime; that

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 45 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                             16 (171 - 174)
                                                                  Page 171                                                                    Page 172
                                                                                                                                              P
  1   they can't just get it.                                                   1   treatment would not be okay, such as, you're my friend,
  2          Sometimes, too, it's the nature of the                             2   I'm giving you the overtime.
  3   position and where they need the overtime; whether it's                   3      Q    Okay. Thank you.
  4   on a certain shift that the overtime is needed and it's                   4          After the bullet points, the first paragraph,
  5   not needed on another shift.                                              5   Ms. Harrell says that her day-to-day work environment is
  6          But, you know, again, should it be given                           6   very tense and intimidating. That's something that you
  7   because this person is my friend and this person isn't?                   7   would want an employee to complain about, correct?
  8   No. But, again, I think there's a lot of                                  8      A    Correct.
  9   misunderstanding that happens around the assignment of                    9      Q    Did you ever look into why she felt
10    overtime.                                                                10   intimidated?
11       Q And I -- I appreciate that long explanation,                        11      A Yes.
12    but I -- my question was: You shouldn't just give                        12      Q    Okay.
13    preferential treatment in assigning overtime. And I                      13      A    This is something that we -- that was
14    think you said, you're right, no, you shouldn't, right?                  14   discussed. I believe I discussed this with Ms. Douin --
15           MS. PAGE: Form.                                                   15   it was either Ms. Douin or Ms. Barton. Again, I don't
16       Q I'm trying to wrap this up.                                         16   have super-clear recollection. This goes back a pretty
17        A This -- well, preferential treatment is, I                         17   far distance.
18    guess, a vague concept, if you think about it. You                       18      Q    Understood.
19    should give preferential treatment to the person who has                 19          Would you agree that it would be inappropriate
20    either asked for overtime or is needed to do the work                    20   for Ms. Blocker to tell one of her subordinate employees
21    that -- that they need at the time on that place,                        21   that they were cute, and to twirl her hair?
22    whatever; so, the person who is most qualified to                        22      A    You know, I would need to see it in context as
23    perform the work in the overtime hours maybe.                            23   to how exactly that happened. If somebody told me I was
24           So, sometimes preferential treatment does                         24   cute, I would not be offended.
25    happen, and it's okay. Other types of preferential                       25          Her twirling my hair -- you know, hey, this is
                                                                  Page 173                                                                    Page 174
  1   a really cute new hairstyle or new color, I -- it's --                    1      Q All right. The last page -- so, there's --
  2   it's out of context. It sounds like it's inappropriate,                   2   Ms. Harrell is talking about the night-shift vacancy
  3   but in context I can see circumstances where it might                     3   that was filled by an employee that Ms. Blocker,
  4   not be a big deal.                                                        4   apparently, described as like her brother.
  5       Q Well, would you agree that if it's something                        5          And we talked about this already, but you
  6   that made Ms. Harrell uncomfortable, that that's                          6   would agree that it shouldn't be filled just because --
  7   something she should have reported?                                       7   you know, without considering the actual merit of that
  8       A Yes.                                                                8   employee. You shouldn't fill a vacancy just because you
  9       Q Okay. How about a -- an emp- -- or a                                9   consider somebody would be like your brother.
10    supervisor saying to her subordinate employees, you're                   10          MS. PAGE: Form.
11    not going to like me, and then referring to herself as                   11      Q I mean, understood as to all the other stuff
12    the devil; is that appropriate?                                          12   you said. There is a benefit to hiring somebody you
13           MS. PAGE: Form.                                                   13   already know. Like, I understand that, but it shouldn't
14         A Again, context. Without having context, I                         14   solely be based on somebody considering somebody so
15    can't answer that question.                                              15   close that they say that they're like their brother.
16        Q Okay.                                                              16          MS. PAGE: Form.
17        A I can see telling somebody, you're not going                       17      A I agree.
18    to like me, as you're handing them as an assignment, and                 18      Q Okay. And then Ms. Harrell complains that
19    I can see it as no big deal. I can see someone joking                    19   essentially -- well, she says that Ms. Taylor was hurt
20    about calling herself -- you know, I know I'm coming                     20   that she didn't get -- didn't get that job and then
21    across as being the devil here because I'm giving you                    21   Ms. Blocker responds: Well, does Taylor think removing
22    work you don't want to or making you work hard.                          22   herself from the schedule is forgotten.
23           Context -- without context, it's -- it's very                     23          Would you agree that, if Ms. Blocker didn't
24    hard to say whether that was appropriate or                              24   give a job to Ms. -- to Ms. Taylor, out of retaliation
25    inappropriate.                                                           25   for Ms. Taylor removing herself from the schedule,

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 46 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        17 (175 - 178)
                                                                  Page 175                                                           Page 176
  1   that that's -- that's -- that's not right?                                1       A I -- I don't recall. I do remember speaking
  2          MS. PAGE: Form. Calls for speculation.                             2   to her at one point in time. And I -- actually, I
  3      A    Yeah, I was going to say, you're asking me for                    3   believe I may have spoken to her twice, but, again, this
  4   speculation, but I could also understand that, if she                     4   was a long time back. I don't have super-clear recall
  5   was someone who was scheduled to work, and they couldn't                  5   of this particular incident.
  6   count on her, that they're probably not likely to take                    6       Q Okay. And if Ms. -- if Ms. Harrell said that
  7   her from a PRN position to a full-time position because,                  7   she tried -- it does appear, based on Ms. Harrell's
  8   if you can't count on her to fill in the occasional                       8   e-mail, that y'all had had a verbal conversation the day
  9   shift, why would you count on her to work full-time.                      9   prior. Do you -- you see that?
10           And, again, I'm speculating. I don't know for                     10       A Yes.
11    sure what she was -- what really went on.                                11       Q Do you recall having that verbal conversation?
12       Q    Okay. And then, so the last thing --                             12       A Very vaguely. If I -- if my -- if my memory
13    Ms. Harrell says that Ms. Blocker made a statement about                 13   is correct, I was on my way to a site -- I believe I
14    Ms. Shivers calling Ms. Barton. And, according to                        14   went to Santa Rosa at that time and I was driving my
15    Ms. Harrell, Ms. Blocker said, "Does Shivers think I                     15   car, so I was not able to take down any information.
16    forgot she called Lisa Barton?" I mean -- and, again,                    16          I would have asked her to put it in writing
17    there's not too much explanation as to what was going on                 17   anyway, just to make sure I got it in her words and that
18    here, but would you agree that Ms. Blocker shouldn't                     18   I didn't, you know, leave anything out, misspeak, or
19    retaliate against somebody because they had complained                   19   what have you, or misunderstand. But yeah, I do vaguely
20    to another employee?                                                     20   remember talking to her while I was driving.
21       A    Well, if they -- I -- they shouldn't -- she                      21       Q Okay. And so, this was on a Friday. Do
22    certainly shouldn't retaliate against someone for                        22   you -- do you recall Ms. Harrell trying to call you
23    complaining to her superior, no.                                         23   on -- on Monday and Tuesday of this week to talk to you
24       Q    Okay. All right. So, did you ever respond to                     24   about this and you were out of the office? Any
25    Ms. Harrell's complaint -- to this complaint?                            25   recollection of that?
                                                                  Page 177                                                           Page 178
  1       A From Dec- -- no, I don't specifically recall                        1   that. Do you recall Ms. Harrell submitting this
  2   that. No.                                                                 2   complaint regarding Lori Cook?
  3       Q Okay. And did you -- did you tell Ms. Blocker                       3      A Yes.
  4   about this complaint from Ms. Harrell?                                    4      Q Okay. Did you investigate this at all?
  5       A I may have. I don't recall.                                         5      A Yes, I investigated.
  6       Q Okay.                                                               6      Q Okay. And Ms. Cook was actually -- she
  7       A I may have asked her questions about the                            7   actually received a written warning for making these
  8   process for -- you know, the overtime process or for                      8   comments, correct?
  9   filling the full-time position, but again, I don't                        9      A Correct.
10    recall.                                                                  10          (Exhibit No. 41 marked for identification.)
11        Q Would you have said, hey, I've got a complaint                     11   BY MR. FINNERTY:
12    from Harrell, or would you have just said -- you know,                   12      Q And that written warning is Exhibit 41. Take
13    asked her specific questions about what was reported                     13   a look at that. Would you have been involved in this
14    without identifying Ms. Harrell as the complainant?                      14   counseling?
15            MS. PAGE: Form.                                                  15      A Yes.
16        A I would probably -- I would not have                               16      Q Okay. And do you know why there's no witness
17    identified Ms. Harrell as the complainant. I would                       17   that signed off on this counseling?
18    probably have said something to the effect that I've had                 18      A I don't know. There should have been a
19    a complaint about how X, Y, Z was handled; can you                       19   witness.
20    explain to me, you know, what you did.                                   20      Q Okay. But you agree there isn't a witness?
21            And, again, I'm speculating because I don't                      21      A Yes, I agree, there's no witness signature.
22    have clear recall of this particular conversation.                       22      Q Okay. On the first page of this document, it
23            (Exhibit No. 40 marked for identification.)                      23   says -- well, strike that.
24    BY MR. FINNERTY:                                                         24          So, you would agree that Ms. Cook admitted
25        Q Okay. All right. Exhibit 40, take a look at                        25   that she made those statements.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
                                                                                                                         premier-
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 47 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                               18 (179 - 182)
                                                                  Page 179                                                                     Page 180
                                                                                                                                               P
  1      A     Yes, she did.                                                    1      Q    Okay. And would you agree, though, that at
  2      Q     And noticed, too, she shouldn't have made                        2   least by -- as of April 9th, when Ms. Harrell was asked
  3   those statements about going to a sex-toy store; you                      3   some questions about e-mails she had sent to herself,
  4   would agree with that?                                                    4   when she had the -- when she was presented the final
  5      A Yes.                                                                 5   warning by Ms. Johnson and Ms. Cook, one of the e-mails
  6      Q     Do you know whether Ms. Cook was told that                       6   being this complaint, you would agree that, at the
  7   Ms. Harrell is the one that complained?                                   7   latest, on April 9th, Ms. Cook was aware that
  8      A     I don't believe so. I believe -- and I wasn't                    8   Ms. Harrell had submitted this complaint.
  9   the one to ask her for the statement. Again, this would                   9          MS. PAGE: Form.
10    be a -- I would have spoken to either Ms. Johnson or                     10      A    At the point that we were discussing the
11    Ms. Douin or both, and they would have asked Ms. Cook to                 11   termination, yes, she had to have been aware -- well,
12    provide a statement about the conversation in regards                    12   honestly, I don't know if she was aware of -- of this --
13    to, you know, the sex toys.                                              13   that it was Ms. Harrell who made this complaint. I
14            There were more people than one in the room,                     14   really don't.
15    so --                                                                    15      Q    All right. Well, if we look at the
16       Q     Right.                                                          16   Exhibit 11 -- look at No. 16. Apparently, Mr. McKinnie
17       A     -- I presume we didn't tell her who it was,                     17   made the same complaint. And it's alleged that
18    but I didn't -- I'm not the one who asked her for the                    18   Ms. Harrell drafted it, but that's -- you know, it's
19    statement.                                                               19   dated 12/18, same date as Ms. Harrell's complaint.
20       Q     Would you agree there would have been no                        20          Would you agree that that's -- No. 16 is
21    reason to -- to tell Ms. Cook who had made the                           21   referencing that complaint about Ms. Cook?
22    complaint?                                                               22          MS. PAGE: Form.
23            MS. PAGE: Form.                                                  23      A    I believe so, yes.
24       A     There would be no reason to tell her who made                   24      Q    Okay. So, now, can you agree that, at least
25    the complaint, no.                                                       25   by 4/9, when Ms. Cook presented this counseling to
                                                                  Page 181                                                                     Page 182
  1   Ms. Harrell, that Ms. Cook knew at least by that date?                    1       A She may have -- she may not have even caught
  2      A     I -- I can't say -- when she presented -- when                   2   that. Looking at that, she may not have noticed it at
  3   Ms. Cook presented what counseling?                                       3   all.
  4      Q So, Ms. Cook and Ms. Johnson issued                                  4       Q That's -- you would agree that's speculation.
  5   Ms. Harrell the final warning on April 9th, 2018. And,                    5       A Yes, it's speculation.
  6   at the same time, they showed her this list of e-mails                    6       Q Okay. All right.
  7   and asked her questions about that; is that right?                        7          MS. PAGE: I'm going to -- I'm going to need a
  8      A     Well, I guess she could have inferred that                       8       couple-minute -- minutes -- a break, if we're going
  9   from this.                                                                9       much past 5:00, just to get up and stretch.
10       Q     Okay. I mean -- I mean, are you disputing                       10          MR. FINNERTY: Yeah, let's just -- let's take
11    that Ms. Cook was aware, as of 4/9, that Ms. Harrell                     11       a break at 5:00. We try -- I'm really trying to
12    submitted the complaint regarding Ms. Cook's statements                  12       finish this up. Trust me.
13    about going to a sex-toy store?                                          13   BY MR. FINNERTY:
14       A     She -- I never sent -- to my knowledge, I                       14       Q All right. Let's look at Exhibit 40. I think
15    never sent that statement from Ms. Harrell to Ms. Cook.                  15   we were just looking at that. So, that's Ms. Harrell's
16    So, No. 16, stating McKinnie's statement regarding                       16   complaint regarding Ms. Cook and her statements. And
17    Cook -- I don't know how -- how she would know that that                 17   you see where it shows that this is -- this was
18    means Ms. Harrell is the one who -- who filed the                        18   actually -- so, it's a forwarded e-mail -- if you look
19    initial complaint.                                                       19   at the first page of this document, it shows that
20            And I know it says MS Word says Virginia                         20   Ms. Harrell drafted this -- or it was sent from her
21    Harrell authored the documents at 12/18/17 at 17:23. I                   21   Yahoo account to her Yahoo account. You see that?
22    still don't know that she would know that Jinny is the                   22       A Yes.
23    one who submitted the initial complaint. And at that                     23       Q So, I mean, how -- would you agree that this
24    time, that was well in the past.                                         24   would not be a public record, if it was -- you know, if
25       Q     Okay.                                                           25   she didn't do it on her work computer, didn't do it --

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 48 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        19 (183 - 186)
                                                                  Page 183                                                           Page 184
  1   didn't send it using her work e-mail -- do you agree                      1           MR. FINNERTY: Okay. So, I think this -- this
  2   that that wouldn't be a public record?                                    2       would be a good stopping point. I mean, I'm -- I'm
  3          MS. PAGE: Form.                                                    3       going to -- I really think maybe 30 minutes at the
  4      A Well, I guess I would need to understand the                         4       most and -- and we'll be done, if you want to take
  5   true, clear definition of what a public record is.                        5       a -- take a break.
  6   Would this particular have been a public record? No, I                    6           (Discussion off the record.)
  7   don't think so.                                                           7           (Brief recess.)
  8      Q Okay. I mean, you would agree that all of the                        8   BY MR. FINNERTY:
  9   things that Ms. Harrell was alleged to have sent from                     9       Q I've just un-paused the recording and we are
10    her work e-mail to her private e-mail could have all                     10   back on the record.
11    been created on her per- -- personal computer?                           11           And, Ms. Brus, I appreciate your patience and
12           MS. PAGE: Form.                                                   12   I'm going to try to wrap this up in the next 30 minutes
13       A Yeah, you're asking for speculation, again. I                       13   at the most. Okay?
14    don't know where she created everything. I don't know.                   14       A Okay.
15    I don't believe she created the incident reports on her                  15       Q All right. So, would you agree that Centurion
16    personal computer.                                                       16   or MHM policies specify that the rules should be applied
17       Q But you -- you don't know whether or not --                         17   to everyone equally?
18    you don't know for certain.                                              18       A Yes.
19       A I'm sorry? I couldn't hear you.                                     19           (Exhibit No. 10 marked for identification.)
20       Q I mean, you don't know for certain, though,                         20   BY MR. FINNERTY:
21    where -- where she created those documents?                              21       Q Okay. So, I don't know that we've looked at
22       A Of course I don't know for certain.                                 22   it previously, but Ms. Harrell's verbal counseling for
23       Q Okay.                                                               23   time and attendance, Exhibit 10 -- do you see where
24       A I wasn't there when she created all those                           24   she -- there's three dates referenced on this document
25    documents.                                                               25   that Ms. Harrell was alleged to have shown up to work
                                                                  Page 185                                                           Page 186
  1   late. Do you see that?                                                    1       Q Do you know whether --
  2       A Yes.                                                                2       A -- for Ms. -- on Ms. Harrell's that she had
  3          (Exhibit No. 45 marked for identification.)                        3   been spoken to previously. And then, even after being
  4   BY MR. FINNERTY:                                                          4   spoken to, there was additional tardies, so...
  5       Q Okay. Let's look at Exhibit 45. This is a --                        5         (Exhibit No. 44 marked for identification.)
  6   a verbal counseling that was issued to Misty West on                      6   BY MR. FINNERTY:
  7   January 18, 2018. Do you know why Harrell got a verbal                    7       Q Well, I mean, that wasn't my question, but if
  8   counseling after three alleged late arrivals, but it                      8   you want to talk about previous counselings -- I mean,
  9   wasn't until Ms. West got -- was late 17 times that she                   9   if you look at Exhibit 44, in Ms. West's 90-day
10    got a verbal counseling? Do -- do you know why that is?                  10   check-in, her showing up to -- late was discussed
11           MS. PAGE: Form.                                                   11   with -- with Ms. West at that time. So, I mean --
12        A I don't know.                                                      12       A Okay.
13        Q I mean, would you agree that you shouldn't                         13       Q No difference there.
14    counsel one person after three and then counsel another                  14         But I mean, my -- my simple was question was:
15    one after 17 late arrivals?                                              15   You would agree that one person shouldn't get a verbal
16           MS. PAGE: Form.                                                   16   counseling after three, when another one doesn't get it
17        A The policy isn't -- the policy is that, as of                      17   until 17. I mean --
18    three, counseling should be issued. So, Ms. West                         18         MS. PAGE: Form.
19    certainly should have been counseled sooner.                             19       Q -- simple yes-or-no question.
20           I do know that many of the sites tend to look                     20         MS. PAGE: Form.
21    at their attendance on a periodic basis and they're not                  21       A Yes.
22    able to catch every single one when they hit the three                   22         (Exhibit No. 46 marked for identification.)
23    mark. So, I mean, again, I'm speculating as to why it                    23   BY MR. FINNERTY:
24    would be, but the policy is that three is the first                      24       Q Okay. Exhibit 46, Misty West gets a written
25    point at which we issue counseling.                                      25   warning. According to this document, she was late 26 of

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 49 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                               20 (187 - 190)
                                                                  Page 187
                                                                  Pag                                                                       Page 1
                                                                                                                                                 188
  1   30 shifts. And only after 26 additional tardies does                      1   documents, Ms. West had a hard time showing up to work
  2   she get a written warning.                                                2   on time, correct?
  3          Again, I mean, Ms. Harrell never even got a                        3      A Yes.
  4   written warning. All she got was a verbal warning as it                   4      Q    And this was a final warning. So, I'm
  5   relates to time. Would you agree that that -- that,                       5   assuming you would have had to approve this warning?
  6   again, this would show that the time and attendance is                    6      A Yes.
  7   not being consistently enforced from employee to                          7      Q    Okay. And Ms. West -- she still works for
  8   employee?                                                                 8   Centurion, correct?
  9          MS. PAGE: Form.                                                    9      A    I -- I don't know.
10       A Yes.                                                                10          (Exhibit No. 48 marked for identification.)
11           (Exhibit No. 47 marked for identification.)                       11   BY MR. FINNERTY:
12    BY MR. FINNERTY:                                                         12      Q    Okay. All right. Let's look at Exhibit 48.
13       Q Okay. Exhibit 47, Ms. West gets a final                             13   So, you can count them, if you want. I counted them
14    warning where she was late another 18 times out of 22                    14   earlier. And it looks like, in the last 90 days,
15    shifts.                                                                  15   Mr. McKinnie was late 45 times out of 90 days. Do you
16           Again, I mean, is there any set -- I know you                     16   know whether he had gotten a prior warning for verbal
17    said that there's policy you should get a verbal                         17   counseling?
18    counseling after three. I mean, is there anything that                   18      A    I would have to look it up, sir. I don't know
19    says that you should only get a final warning after                      19   that off the top of my head.
20    you've had a combined 61 tardies? Any policy that says                   20      Q    Okay. Do you think he -- he should have
21    that?                                                                    21   gotten some kind of counseling before it got all the way
22           MS. PAGE: Form.                                                   22   up to 45 late --
23       Q Ma'am?                                                              23      A    Yes, sir.
24       A I said no.                                                          24      Q    -- arrivals -- ma'am?
25       Q Okay. I mean, you would agree, based on those                       25      A Yes.
                                                                  Page 189                                                                  Page 1
                                                                                                                                                 190
  1      Q Okay. He should have -- they shouldn't have                          1   was late 45 times. And he also was accused of violating
  2   waited until it got to 45 times, correct?                                 2   the Procedure 602.037 for failing to count sharps,
  3      A Correct.                                                             3   tools, and equipment, and also is alleged that he took
  4      Q Okay. And then he's also alleged to have                             4   home some -- where is it?
  5   violated the tools-and-sensitive-item-control policy,                     5          Okay. The very last thing on the first page,
  6   which, as you recall, was what Ms. Harrell was alleged                    6   it says: In addition to failing to count the sharps, he
  7   to have violated when she was alleged to have not filled                  7   took home the trauma shears from the nurse's station on
  8   out the narcotic-accounting log.                                          8   4/14 and did not notify the DON or the OIC.
  9         And these are two of the things that you, I                         9          So, I mean, I think your testimony earlier was
10    believe, testified earlier would have warranted                          10   that, as relates to Ms. Harrell, who was also alleged to
11    Ms. Harrell's termination, right: tardies and violating                  11   have violated 602.037 as well as -- as well as being
12    procedure 602.037; is that right?                                        12   alleged to have shown up to late -- shown up to work
13       A Yes. And actually, can -- can you scroll                            13   late, you said that that would have warranted
14    down? That would show if there was prior counseling --                   14   Ms. Harrell's termination, but as it relates to
15    no, up.                                                                  15   McKinn- -- McKinnie, he wasn't terminated, right?
16       Q Yeah, it --                                                         16       A I -- I don't know if he was terminated later
17       A Yeah, it does- -- it doesn't show formal                            17   for this particular instance. Obviously, he was not
18    counseling; just a memo. Okay.                                           18   terminated.
19       Q Okay. So, he may have -- they -- he may have                        19       Q She was not terminated as of this date,
20    a meeting to discuss his attendance, but it's clear that                 20   4/19/18, correct?
21    he never -- he wasn't given a verbal counseling on a                     21       A Correct.
22    form.                                                                    22       Q And, again, I mean, employees sh- -- you
23       A Correct.                                                            23   shouldn't treat one employee differently than another
24       Q Okay. So, back to the question I was                                24   when you are enforcing policies or procedures, correct?
25    asking -- so, according to this document, Mr. McKinnie                   25       A Correct.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                   premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 50 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        21 (191 - 194)
                                                                  Page 191                                                           Page 192
  1     Q    So, why was Ms. Harrell different?                                 1          MS. PAGE: Form.
  2         MS. PAGE: Form.                                                     2      A Again, based on the facts that were presented
  3     A   I -- honestly, I couldn't answer that question                      3   to me, I did not believe that was a factor.
  4 without talking to the people who did the different                         4      Q But you can at least agree that that's
  5 counselings as to why, you know, hers came up sooner                        5   something Ms. Harrell complained of; that she was
  6 with only three where the other ones had many more                          6   fearful -- well, she felt that she had been retaliated
  7 before they were, you know, written up.                                     7   against and she was fearful of future retaliation. You
  8     Q    But we do know --                                                  8   can agree with --
  9     A   I'd have to --                                                      9      A Yes.
10      Q    But as relates to Harrell, we do know that she                    10      Q -- that, right?
11 had complained about Ms. Cook, right?                                       11      A Yes, I agree she reported that.
12      A Yes.                                                                 12          (Exhibit No. 34 marked for identification.)
13      Q    And she had complained about Ms. Johnson,                         13   BY MR. FINNERTY:
14 correct?                                                                    14      Q Okay. So, let's take a look at Exhibit 34, I
15      A   I -- at the time of the -- at the time of her                      15   believe -- I'm sorry -- well, okay. Let's look at
16 first attendance counseling, I'm not sure.                                  16   Exhibit 34 while we have it.
17      Q    Well, no, at some time prior to her                               17          So, Ms. Harrell -- you said that -- you said
18 termination.                                                                18   that she was employed -- as well as you -- employed by
19      A   Correct.                                                           19   MHM; is that right? MHM Health Professionals, LLC?
20      Q    And she had complained that she was being                         20      A Yes.
21 retaliated against, correct?                                                21      Q So, why is this -- why does this form say
22      A Yes.                                                                 22   Centurion at the top?
23      Q    So, I mean, did you ever consider that                            23      A Well, because, again, Centurion -- MHM
24 unlawful retaliation could have been a motive for                           24   provides employees to Centurion for the contract with
25 Ms. Cook and Ms. Johnson wanting Ms. Harrell terminated?                    25   the state. And we follow the Centurion employee
                                                                  Page 193                                                           Page 194
  1   handbook.                                                                 1   again. I apologize for that. No. 1 and No. 2 appear to
  2       Q Okay. And it says that, you know, "By signing                       2   be the same.
  3   below, I attest that I have been given the Centurion                      3          The third page, confirming your unemployment
  4   employee handbook," correct?                                              4   status changed to full-time effective from March 4th,
  5       A Correct.                                                            5   2018.
  6       Q So, would you agree that Centurion sets the --                      6          Next one -- this looks like the same document
  7   the internal policies and procedures and rules that                       7   again.
  8   Ms. Harrell would have had to have complied with?                         8          And then the last one, again, it's the same
  9          MS. PAGE: Form.                                                    9   document, twice, but it's dated July 5th, 2017: To
10        A Yes.                                                               10   confirm your status change to per diem effective
11           MR. FINNERTY: Okay. Look at Exhibit 33.                           11   July 9th, 2017.
12           Do you have that pulled up?                                       12          If MHM was -- was Ms. Harrell's employer, why
13           MS. PAGE: Sorry. I was making a note.                             13   is Centurion sending her a letter every time there's an
14           (Exhibit No. 33 marked for identification.)                       14   employment change?
15    BY MR. FINNERTY:                                                         15       A That's a question for someone, I guess, higher
16        Q Essentially the same question here. Well --                        16   up than me. They have always come as Centurion. And,
17    let's see. This is a six-page document and -- let's                      17   again, I believe it has to do with the fact that the
18    see. So, it's six different letters that were sent to                    18   contract with the Department of Corrections is with
19    Ms. Harrell all on Centurion letterhead; would you agree                 19   Centurion, and Centurion has the employment positions
20    with that?                                                               20   filled through MHM.
21        A Yes.                                                               21       Q And Centurion -- excuse me. Centurion owns
22        Q And you would agree that these were all -- I                       22   MHM, doesn't it?
23    mean, the first one is to confirm her employment status                  23          MS. PAGE: Form.
24    changed from full-time -- to full-time. That's on                        24       A I -- sir, I'm not a hundred percent familiar
25    May 5th, 2017. Looks like it may be the same document                    25   with exactly the details of that relationship. I know

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                         Page 51 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                   22 (195 - 198)
                                                                  Page 195                                                                      Page 196
  1   it's more complicated than a lot of other companies may                   1      Q     And you would agree that, as a -- an HR
  2   be.                                                                       2   professional for Centurion or MHM, that part of your job
  3       Q Fair enough.                                                        3   duties is the enforcement of the -- the code of business
  4          (Exhibit No. 22 marked for identification.)                        4   conduct and the employee handbook. Would you agree with
  5   BY MR. FINNERTY:                                                          5   that?
  6       Q All right. Let's take a look at the --                              6      A Yes.
  7   Exhibit 22. So, this is -- appears to be an MHM                           7      Q     Okay. Just going to ask some brief questions
  8   Services, Inc. Now, that's different than MHM Health                      8   about this handbook and then I think we're going to wrap
  9   Professionals, LLC, right?                                                9   up.
10        A I believe --                                                       10           So, if you take a look at -- it's -- it will
11           MS. PAGE: Form.                                                   11   have a Page No. 4 at the bottom, but it's actually
12        A -- they are separate official entities. I                          12   Page 8 of this document. It talks about sexual
13    would have to -- again, that's not something that I have                 13   harassment and says that, you know, sexual harassment
14    delved into, particularly. Yeah, I -- I would have to                    14   may include a ra- -- a range of different behaviors, but
15    ask someone else that question to be sure.                               15   one of them is -- and just so -- just so I'm clear,
16        Q Okay. So, this is the -- the MHM Services,                         16   I'm -- I'm going -- I'm talking about the --
17    Inc., employee handbook and code of business conduct.                    17   specifically the -- Ms. Harrell's complaint about Lori
18    Do you know whether this is the handbook that                            18   Cook and her comments about going to a sex-toy store.
19    Ms. Harrell would have signed the form attesting that                    19           Would you agree that, as it relates to
20    she had been provided a copy? Is that referring to this                  20   Ms. Harrell's complaint about what Ms. Cook said, that
21    or is there a different one for Centurion?                               21   persaunt to the sexual-harassment policy, that what
22        A I believe it's referring to this one.                              22   Ms. Harrell complained of would constitute sexual
23        Q Okay. And you're familiar with the employee                        23   harassment?
24    handbook and code of business conduct, correct?                          24           MS. PAGE: Form.
25        A Yes.                                                               25      A     I could, certainly.
                                                                  Page 197                                                                      Page 198
  1       Q Okay. Which -- because according to the                             1   retaliation is a serious violation. Do you see that?
  2   handbook, it includes sexual jokes and innuendo,                          2       A Yes.
  3   correct?                                                                  3       Q Okay. And then look -- the two sections down
  4       A Correct.                                                            4   from that, investigations, any reported allegation of
  5       Q Insulting or obscene comments or gestures,                          5   harassment, discrimination, or retaliation will be
  6   right?                                                                    6   investigated promptly, thoroughly, and impartially by
  7       A Yes.                                                                7   the human-resources department.
  8       Q And you would agree that what Ms. Harrell                           8         As it relates to Ms. Harrell, did that happen?
  9   reported that Ms. Cook said would fall within what's                      9       A Yes.
10    described under the sexual-harassment provision of the                   10       Q Okay. It -- and you think all of her
11    employee handbook, correct?                                              11   complaints were investigated impartially?
12        A Yes.                                                               12       A Yes.
13        Q Okay. Then, second-from-the-bottom paragraph,                      13       Q All right. And then confidentiality -- the
14    it says that, you know, it's -- it's especially                          14   next paragraph, confidentiality will be maintained
15    important for supervisory employees, you know, avoid                     15   throughout the investigative -- investigatory process to
16    anything that could be considered to be -- constitute                    16   the extent consistent with adequate investigation and
17    sexual harassment; you would agree with that?                            17   appropriate corrective action.
18        A Yes.                                                               18         We talked about this. And we know that didn't
19        Q And -- and no dispute that Ms. Cook was a --                       19   happen, as relates to Ms. Harrell, correct?
20    held a supervisory position, correct?                                    20         MS. PAGE: Form.
21        A That's correct.                                                    21       A I'm not sure we agree a hundred percent on
22        Q Okay. Look at the next page, Page 5, where it                      22   that one.
23    talks about retaliation. It says retaliation is                          23       Q Well, I'm -- I think, when we were talking
24    prohibited. And then it says, second-to-the-bottom                       24   about Ms. Harrell's complaint -- and to be fair to you,
25    line, you know, these are -- discrimination and                          25   it was Ms. Johnson that immediately forwarded
114 W. 5th Avenue, Tallahassee, FL 32303                                                                                       premier-reporting.com
Premier Reporting                                                  (850) 894-0828                           Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 52 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        23 (199 - 202)
                                                                  Page 199                                                           Page 200
  1   Ms. Harrell's complaint about the narc-key issue to                       1      Q And -- but as relates to Ms. Harrell's
  2   Ms. Cook.                                                                 2   complaint against Ms. Cook, no doubt Ms. Cook
  3          And wouldn't you -- and I'm not saying that                        3   immediately knew that it was Ms. Harrell that
  4   that -- that was you, but we can certainly agree that,                    4   complained, correct?
  5   essentially, what happened was Ms. Harrell e-mailed a                     5      A Correct.
  6   complaint to Ms. Johnson, and first thing Ms. Johnson                     6          MR. FINNERTY: Okay. Look at Page 28 --
  7   does is forward it to Ms. Cook and say, FYI. We -- we                     7      which, Cayla, it's Page 32 of the document.
  8   can agree on that, right?                                                 8          MS. PAGE: Thank you.
  9      A    That's what happened, yes.                                        9          MR. FINNERTY: You're welcome.
10       Q And no doubt that, once that happened,                              10   BY MR. FINNERTY:
11    Ms. Harrell lost all confidentiality in her complaint,                   11      Q Under human resources, right in the middle,
12    correct?                                                                 12   pretty much -- this is something that we just kind of
13           MS. PAGE: Form.                                                   13   went over a little bit, but it says here, human
14       A    No, because -- she didn't lose all                               14   resources, and then it says, "We shall" -- goes through
15    confidentiality because Ms. West was not informed of who                 15   a bunch of things -- but right in the middle of it says:
16    made the complaint. So, that wouldn't --                                 16   We shall apply the code and personnel policies equally
17    confidentiality was maintained.                                          17   to all employee -- employees, regardless of position in
18       Q    Well, I mean, that -- that's speculation. You                    18   the workplace.
19    don't know what Ms. Johnson said to Ms. West. I think                    19          No doubt -- I mean, you can agree that that's
20    we've already gone over that, correct?                                   20   a stated, written policy. Not only is it good practice,
21           MS. PAGE: Form.                                                   21   but it's actually a written policy, correct?
22       Q    Correct, ma'am?                                                  22      A Yes.
23       A    To my knowledge, she didn't send it to her. I                    23      Q Okay. Four or five bullet points down, says
24    suppose it's possible that she did, but I think it's                     24   you know, human resources: We shall not permit any
25    unlikely.                                                                25   action of retaliation or reprisal due to an employee's
                                                                  Page 201                                                           Page 202
  1   legitimate report of a violation of law, regulation,                      1   information from her work computer to her home
  2   company policy, or the code.                                              2   computer -- her authorization to have those documents
  3          No doubt that it's MHM and Centurion's policy                      3   ends at work. So, she was authorized to have certain
  4   that retaliation will not be permitted, correct?                          4   documents in the workplace. She was not authorized to
  5      A    Correct.                                                          5   have those documents as a private citizen in her home.
  6      Q    Okay. And we've talked about Ms. Harrell's                        6      Q Okay. And -- and I understand that it's your
  7   complaints of retaliation and -- and those are                            7   position she shouldn't have sent e-mails from her work
  8   complaints that you would have taken seriously, correct?                  8   account to her personal account, but this question is
  9      A    Correct.                                                          9   different. It's talking about transferring information
10       Q    All right. Down a little bit further on this                     10   to an unauthorized person. There's no dispute that
11    page, protection and use of information, property --                     11   Ms. Harrell was authorized to have that information,
12    property, and assets. Bullet point right in the middle,                  12   correct?
13    it says: We shall not communicate or transfer any                        13          MS. PAGE: Form.
14    information or documents to any unauthorized person.                     14      A I would have to look at the list again. I
15           You would agree that there's no allegation                        15   don't -- I don't a hundred percent know that she was
16    that Ms. Harrell ever transferred information to                         16   authorized to have certain pieces of information.
17    unauthorized persons. No -- no allegation of her doing                   17      Q Well, are you aware of her -- of any
18    that, correct?                                                           18   allegation or any evidence to suggest that Ms. Harrell
19           MS. PAGE: Form.                                                   19   subm- -- transferred information to someone who was not
20       A    Sorry. Which bullet point are you referring                      20   authorized to have that information?
21    to again? I want to read that again.                                     21          MS. PAGE: Form.
22       Q    It's right towards the middle -- yeah, right                     22      A Not that -- not that she transferred from her
23    there where Ms. Page has her cursor: Not communicate or                  23   work computer. What she did with it once she put it in
24    transfer any information.                                                24   her personal e-mail, I don't know. It's entirely
25       A    It was unauth- -- the -- when she transferred                    25   possible that she did.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 53 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                               24 (203 - 206)
                                                                  Page 203                                                                  Page 204
  1      Q And that's -- that's not my question. Are you                        1   an unauthorized person?
  2   aware of any information or any evidence that would                       2          MS. PAGE: Form.
  3   suggest that she transferred information to an                            3      A    None that I can think of at this moment.
  4   unauthorized person?                                                      4      Q    Thank you.
  5         I'm not asking you to speculate. I'm saying,                        5          The next page, Page 29, 33 of this document,
  6   yes or no, do you have any information to suggest she                     6   top of the page, again, talks about confidentiality,
  7   gave information to a unauthorized person.                                7   very top. I mean, confidentiality is -- is important.
  8         MS. PAGE: Form.                                                     8   That's an important issue; would you agree?
  9      A You know, I'm thinking back to some of the                           9      A Yes.
10    information that she shared with Mr. McKinnie, and I'm                   10      Q    Okay. So, as it relates to the -- the
11    not sure that -- that she didn't. There may have been                    11   evidence that there -- that Ms. Cook or Ms. West may
12    pieces of that information that he should not have --                    12   have altered or made changes to a narcotic-accounting
13    have had.                                                                13   log -- did you ever look into whether that was a
14       Q McKinnie worked with Ms. Harrell, correct?                          14   violation of federal, state, or local law?
15       A Yes.                                                                15          MS. PAGE: Form.
16       Q So, what would Ms. Harrell have access to that                      16      A No.
17    Mr. McKinnie wouldn't?                                                   17      Q    You didn't?
18       A He would have -- she would have had access to,                      18      A    No, because I certainly was not invest- --
19    you know, information that he wasn't privy to;                           19   again, what was presented to me was a document with two
20    complaints of other employees, what have you. He would                   20   signatures on it. I have no reason to believe that it
21    not necessarily have been privy to information about                     21   was a false document.
22    complaints about other employees.                                        22      Q    Well, now that you --
23       Q And -- I mean, you -- your response was                             23      A    And --
24    possibly, maybe, who knows. My question is: Do you                       24      Q    Now that you've seen a copy of the -- the
25    have any evidence that Ms. Harrell sent information to                   25   document that Ms. Harrell made a copy of, are you going
                                                                  Page 205
                                                                  Pag                                                                       Page 206
  1   t back and look today to see if that was a potential
      to                                                                        1   faith?
  2   violation of federal, state, or local law?                                2       Q Yes, ma'am.
  3         MS. PAGE: Form.                                                     3       A For the most part, yes.
  4      A Well, I would have to talk to my boss about                          4       Q I mean, do you have any reason to believe that
  5   whether that's something we need to do.                                   5   she didn't actually believe or perceive that the
  6      Q Well, if I represented you that Ms. West still                       6   information she reported was true?
  7   works for Centurion, would that change your answer?                       7       A No.
  8      A I -- I'm sorry. Could you repeat that?                               8       Q Okay. So, therefore, as part of your duties
  9      Q If I represented to you that Ms. West                                9   as an HR business partner, you were required to take
10    currently works for Centurion, would that change your                    10   steps to ensure that Ms. Harrell was not being
11    answer? I mean, is that -- I mean, knowing that she                      11   disciplined or retaliated against for reporting her
12    works for Centurion -- isn't that something you would                    12   good-faith concerns, correct?
13    want to look into?                                                       13       A Right.
14          MS. PAGE: Form.                                                    14       Q That's something that you were -- did you do
15       A Possibly.                                                           15   anything to make sure that that did not happen?
16       Q Okay. Non-retaliation policy -- the same                            16       A Well, it didn't happen.
17    page: No disciplinary action or retaliation will be                      17       Q How do you know that? More speculation?
18    taken against you when you report, in good faith, a                      18          MS. PAGE: Form.
19    perceived issue, problem, concern, or violation, to HR,                  19       Q How do you know that?
20    your program manager, or the hotline. And then it goes                   20       A Based on the information that I was given, I
21    on to define in good faith to mean that you actually                     21   do not believe that she was retaliated against.
22    believe or perceive the information reported to be true.                 22       Q I mean, we can go through it all again, but
23          Do you -- do you believe that Ms. Harrell's                        23   you've got Ms. Cook's response to the -- the narc-key
24    complaints were made in good faith?                                      24   complaint that was e-mailed to her, and she responds by
25       A Do I believe her complaints were made in good                       25   saying -- I mean, it's -- I agree with you it's

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                    premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 54 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                 25 (207 - 210)
                                                                  Page 207                                                                    Page 208
  1   confusing because there was a typo, evidently, but I                      1   for. I don't know how I would give that to you. So, I
  2   mean, she says: As the day goes on, it -- it amazes me                    2   guess I'm going to have to answer no.
  3   what somebody would do when they're held to the                           3      Q I mean, you said that you know it didn't
  4   standards of someone else.                                                4   happen. What -- what -- can you point to anything that
  5         I mean, that's -- that's evidence; wouldn't                         5   would support your opinion that you know it didn't
  6   you agree, ma'am?                                                         6   happen?
  7         MS. PAGE: Form. Asked and answered. We went                         7      A It is my opinion that --
  8      over this earlier.                                                     8          MS. PAGE: Form.
  9      Q Well, I mean, I just -- how can you be so                            9          I'm sorry. Go ahead.
10    certain that didn't happen when there's all this                         10      A No -- based on the information that I received
11    evidence that there was retaliatory animus being                         11   throughout the process of investigating the issues with
12    harbored by the two people that had -- that wanted                       12   Ms. Harrell, that there were legitimate concerns and
13    Ms. Harrell terminated, Ms. Johnson and Ms. Cook. I                      13   legitimate issues and that she was not being retaliated
14    mean, there's --                                                         14   against.
15          MS. PAGE: Form.                                                    15      Q But -- but the answer that you already gave
16       Q You've given me no evidence --                                      16   was that you don't have any evidence that -- that she
17          MS. PAGE: You're testifying. You're                                17   was not unlawfully retaliated against.
18       testifying. Form.                                                     18          MS. PAGE: Form. Misstates earlier record
19          MR. FINNERTY: Okay.                                                19      testimony.
20    BY MR. FINNERTY:                                                         20          MR. FINNERTY: I think she just said, I have
21       Q Can you give me any evidence, other than your                       21      to say no.
22    speculation, that Ms. Harrell was not adversely                          22          I mean, isn't that your testimony, ma'am?
23    retaliated against?                                                      23          MS. PAGE: She also testified earlier she was
24          MS. PAGE: Form.                                                    24      involved in the investigation. So, no, she
25       A I don't know what evidence you've been looking                      25      didn't -- she didn't believe so.
                                                                  Page 209                                                                    Page 210
  1   BY MR. FINNERTY:                                                          1   Whoa. I need to go to where -- "Responsibility of
  2       Q All right. Let's -- just to make sure we're                         2   management."
  3   clear, you don't have any evidence that would -- other                    3          Okay. Taking steps to ensure the employee
  4   than your personal belief that Ms. Harrell was not                        4   does not fear or experience retaliation is what the
  5   retaliated against for making complaints.                                 5   handbook states, you're correct.
  6           MS. PAGE: Form.                                                   6      Q    Okay. And you're saying there's nothing you
  7       A No.                                                                 7   could have done to take those steps?
  8       Q Okay. Thank you.                                                    8          MS. PAGE: Form.
  9           Very bottom of that same page, responsibility                     9      A    Other than the steps that we took, I don't
10    of management, the -- the very last two bullet points,                   10   know what other steps I could have taken.
11    it says: You've got to take steps to ensure that an                      11      Q    I mean, what -- what steps did you take -- did
12    employee does not fear or experience retaliation.                        12   you ever sit down with Ms. Harrell and say, look, I
13            No doubt that Ms. Harrell reported her fears                     13   understand your fears, and I'm doing this, this, this to
14    of retaliation, correct?                                                 14   make sure that we address it? Did you ever do that?
15        A Yes.                                                               15      A    I spoke to Ms. Harrell on a couple of
16        Q Did you do anything to ensure Ms. Harrell                          16   different occasions. I don't recall the specific
17    didn't have those fears?                                                 17   discussions. I don't recall the specific words that
18        A I -- there's not a whole lot I can do to -- to                     18   were spoken, but I did ensure her that her complaints
19    change how someone feels. That's not something that's                    19   were being taken seriously.
20    within my ability to necessarily do.                                     20      Q    Okay. So, Ms. Brus, I'll represent to you
21        Q And that may be --                                                 21   that we've had over 1,300 documents that were produced
22        A I'm not sure --                                                    22   in discovery, and there's not a single document or
23        Q That may be true, but the -- your code book                        23   e-mail from you where you would have responded to any of
24    still says that, though, correct?                                        24   Ms. Harrell's complaints. Do you know why that is?
25        A I can't -- can we scroll up a little bit?                          25      A    We frequently don't respond to those kinds of

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                    premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 55 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        26 (211 - 214)
                                                                  Page 211                                                           Page 212
  1   complaints in writing, other than, when we do it's,                       1   down, Paragraph 9 talks about examples of conduct that
  2   we've received your complaint and we'll look into it.                     2   violate various principles. No. 9: Willfully making a
  3   My response would more likely have been a verbal one.                     3   false statement to your employer or to the client.
  4      Q Okay. Very last bullet point on Page 29 --                           4          Again, as it goes -- as relates to Ms. Cook
  5   again, confidentiality. Appears that that's a pretty                      5   and Ms. West, that's something that, if they -- if
  6   big issue; would you agree?                                               6   Ms. Cook and Ms. West were lying when they wrote their
  7          MS. PAGE: Form.                                                    7   e-mail responses, that would be a violation of policy,
  8      A Yes.                                                                 8   right?
  9      Q Okay. All right. Next page, top of -- Bullet                         9      A Yes.
10    Point No. 3, at the top of -- it's Page 30, 34 of this                   10      Q Same thing as relates to Paragraph 17,
11    document. It says that, you know, one of the                             11   falsification of a company record. Again, serious
12    responsibilities of management is informing the employee                 12   violation; would you agree?
13    that you have followed through on his or her report.                     13      A Yes.
14           Did you ever do that with -- as relates to                        14      Q No. 19, again, confidentiality is addressed?
15    Ms. Harrell?                                                             15      A Yes.
16       A Verbally, yes.                                                      16      Q All right. Page 31, 35 of this document,
17       Q Okay. And administration and enforcement of                         17   Paragraph 21, it talks about, you know, again, it's
18    the code, Paragraph 2: This code shall be administered                   18   things that are violations of company policy. It says
19    and monitored by MHM's HR department. That's you,                        19   "Excess-" -- you testified earlier that it was a
20    right?                                                                   20   violation of policy for Ms. Harrell to send e-mails from
21       A I'm part of the HR department, yes.                                 21   her work e-mail to her private e-mail.
22       Q So, no -- no dispute that that was part of                          22          But would you agree that, according to
23    your job duties as relates to Ms. Harrell's complaints.                  23   Paragraph 21, it's only excessive personal use of
24       A No dispute.                                                         24   company computers during working hours that is
25       Q Okay. Same page -- a little more than halfway                       25   considered a violation.
                                                                  Page 213                                                           Page 214
  1       A There is another policy that specifies that                         1   of those policies. And you're saying that you would --
  2   company equipment is to be used for business purposes                     2   you would put those two in and leave out one that,
  3   only.                                                                     3   according to you, specifically prohibited -- is that
  4       Q Do you know --                                                      4   your -- your testimony?
  5       A So, yes --                                                          5          MS. PAGE: Form.
  6          (Simultaneous speakers.)                                           6       A As I state- -- as I stated earlier, I
  7       Q -- why that policy was not referenced in                            7   certainly don't have policies memorized. So, the ones
  8   Ms. Harrell's termination?                                                8   that you referred to in particular -- because they're
  9          MS. PAGE: Form.                                                    9   not our company policies -- why -- why we made a
10        A I -- I'm sorry. Can you repeat the question?                       10   decision two and a half years ago not to include the
11        Q So, you -- you're saying that there's a                            11   policy that I'm thinking of, I don't know.
12    separate policy that -- that prohibits an employee from                  12       Q I mean, wouldn't you agree that you have a
13    sending an e-mail from their work account to their                       13   better understanding of this code, the employee
14    private account. I mean -- and my question is: Why                       14   handbook, as opposed to DOC procedures? Is that fair?
15    wasn't that other policy referenced in Ms. Harrell's                     15       A I do, yes; others may not agree. Ms. Douin,
16    termination?                                                             16   for instance, works with DOC code frequently.
17           MS. PAGE: Form.                                                   17       Q And -- but you were -- you were -- reviewed
18        A Except for -- probably because we didn't want                      18   and approved the termination counseling form, correct?
19    to lay 15 different policies on the same document, so we                 19       A I'm not the person who made the final
20    chose the one that we felt was a good fit for the                        20   approval.
21    situation.                                                               21       Q Right.
22        Q I mean, you were unable to, earlier, point to                      22       A I sent it on for two more levels of approval,
23    a single provision in the DOC public-records procedure                   23   myself, but yes, I looked at it and felt that it was
24    or the user-security-for-information-systems -- you were                 24   okay to send it on.
25    unable to point to a single specific provision of either                 25       Q And I mean, you certainly could have -- after

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 56 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                               27 (215 - 218)
                                                                  Page 215                                                                     Page 216
  1   reviewing the -- the termination-counseling form, you                     1      Q You don't recall?
  2   certainly could have said, well, you know, this policy                    2      A I don't recall.
  3   actually addresses what -- what's happening. Why don't                    3      Q Okay. Have you ever received any training on
  4   we put that in -- you could have done that, right?                        4   the whistleblower laws for Florida?
  5          MS. PAGE: Form.                                                    5      A Specifically for Florida, no, not that I can
  6      A I -- I could have.                                                   6   think of.
  7      Q And you didn't.                                                      7      Q Okay. Because of the relationship between
  8          MS. PAGE: Form.                                                    8   Centurion and the Department of Corrections, do you --
  9      Q As relates to the -- the issue with                                  9   would you agree that the public Whistleblower Act would
10    Ms. Harrell and the allegation that she didn't count                     10   apply?
11    narcotics, do you know whether she was ever in                           11         MS. PAGE: Form. Calls for a legal
12    possession of the narcotic key on the alleged date,                      12      conclusion.
13    April 14th, 2018?                                                        13      A I --
14       A I -- I -- to -- to know a hundred percent for                       14      Q Do you know, ma'am?
15    sure that she had the key, I would have to see it handed                 15      A I can't answer the question. As Cayla said,
16    to her. So, no, I don't know that for sure.                              16   I'm not a lawyer.
17       Q Okay. All right. I'm just reviewing my                              17      Q Well, I mean, she can -- you can still answer.
18    notes. I think we -- if I'm not done, I'm very close to                  18   She didn't instruct you not to answer. So --
19    done. Just give me one minute, if you don't mind.                        19      A I'm not comfortable -- I'm not comfortable
20           Did you ever tell Ms. Harrell either verbally                     20   giving you an answer to that question because, again,
21    or in writing that you were go- -- you were looking into                 21   I'm not a legal expert.
22    her -- the final complaint she made on April 10th?                       22      Q Okay. But you don't recall ever getting any
23       A I don't --                                                          23   specific training on the Florida public whistleblower
24           MS. PAGE: Form.                                                   24   law?
25       A -- recall.                                                          25      A I guess -- not -- not that I specifically
                                                                  Page 217                                                                     Page 218
  1   recall. It doesn't mean I haven't. I just don't                           1   security for information systems?
  2   specifically recall it.                                                   2      A    Unless it's an exhibit, I don't have it handy.
  3      Q I mean, do you think it's a little odd that                          3      Q    Okay. Do you recall the issue that -- where
  4   public-records laws would, apparently, apply to                           4   Ms. Harrell was complaining that Ms. Johnson had told HR
  5   Ms. Harrell, but the public Whistleblower Act wouldn't?                   5   that she had submitted a verbal resignation? Do you
  6   Does that sound a little odd to you?                                      6   recall --
  7          MS. PAGE: Form.                                                    7      A    Yes, I recall that. I do.
  8      A I -- I'm sorry, sir. That's -- that's not a                          8      Q    Did you ever look into her complaint that, you
  9   question that I understand or that I can answer.                          9   know, Ms. Johnson was -- reported that she submitted a
10       Q Okay. Would it be fair to say you don't                             10   verbal resignation when she didn't, in fact, do that?
11    really know too much about public-records laws?                          11      A    Actually, Ms. Johnson reported that to me
12       A I don't know a ton about it, no.                                    12   initially and my reaction was to tell Ms. Johnson, if
13       Q Do you know what a gate-cut notification is?                        13   she was putting in a two-weeks notice, ask her to put it
14       A Yes, sir.                                                           14   in writing. She didn't put it in writing, so it wasn't
15       Q Do you know if one was issued once Ms. Harrell                      15   considered -- and at that point, she stated she was not
16    was terminated?                                                          16   resigning. So, yes, it was investigated.
17       A I don't know if -- whether one was or not.                          17      Q    Okay. Would you -- so, you would not have
18       Q Okay. Are -- is that something you would have                       18   accepted a -- a verbal resignation that -- especially in
19    recommended?                                                             19   this case because it wasn't coming actually from
20       A No.                                                                 20   Ms. Harrell, it was coming from Ms. Johnson. Is it your
21       Q Okay. Do you have copies of Procedure                               21   testimony you would not have accepted that, a verbal --
22    102.008, public-records requests? Is that something you                  22   report of a verbal resignation coming from Ms. Johnson?
23    have a copy of?                                                          23          MS. PAGE: Form.
24       A Not handy, no.                                                      24      A    In the way that it came through, no, I would
25       Q Okay. How about Procedure 206.007, user                             25   not have accepted that.

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                     premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                        Page 57 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                        28 (219 - 222)
                                                                  Page 219                                                           Page 220
  1       Q Okay.                                                               1   referencing was Exhibit 12.
  2       A That's why I asked Ms. Johnson to confirm it                        2           With regard to Exhibit No. 14, do you know one
  3   and have her confirm the resignation in writing.                          3   way or another, whether this was a final document -- the
  4           MR. FINNERTY: Ms. Brus, that's all I have for                     4   final log for this day, March 29th, 2018?
  5       you at this time. Your counsel may have some --                       5       A I don't believe that it was because I believe
  6       some additional questions for you, but I                              6   there's another version of it that has both signatures.
  7       appreciate -- appreciate your time and your                           7       Q Looking at Exhibit No. 17 -- No. 7 here: Do
  8       patience with me today.                                               8   not engage in conversations of a personal nature with
  9           MS. PAGE: I do have a few questions. So, I                        9   inmates at any time and do not engage in conversations
10        apologize in advance, but I'll try to be quick                       10   that inmates might overhear.
11        and -- and fly through these.                                        11           Now, looking at Exhibit 20- -- I'm sorry --
12            THE WITNESS: No problem.                                         12   16, would engaging in a personal conversation with an
13                   EXAMINATION                                               13   inmate violate what I'm highlighting here, 26?
14    BY MS. PAGE:                                                             14       A Yes.
15        Q Okay. Can you still -- strike that. Can you                        15           MR. FINNERTY: Form.
16    still see my screen?                                                     16       Q Now, looking at Exhibit 39 at the -- can you
17        A Yes.                                                               17   still see the exhibits on your screen?
18        Q Okay. Do you see a date on this document?                          18       A Yes.
19        A I do not.                                                          19       Q At the second bullet point: On 11/28/2017, at
20        Q Do you know one way or another whether this                        20   6:40, an e-mail was sent by Ms. Blocker to my work
21    was in effect at the time that Ms. Harrell was assigned                  21   e-mail and the personal e-mail of two other -- and the
22    to the pill room on -- I believe it was April 14th.                      22   personal e-mail of two other PRN LPNs to inform of a
23        A No, I do not.                                                      23   full-time night-shift vacancy. Please note, I have
24        Q Okay. With regard to Exhibit No. 14 -- and                         24   previously requested on more than one occasion e-mail
25    I'm sorry. For the record, the last exhibit that I was                   25   correspondence be sent to my personal e-mail.
                                                                  Page 221                                                           Page 222
  1          Does Exhibit No. 39 indicate anywhere in this                      1       Q Okay. And with regard to -- and I'm going to
  2   paragraph or otherwise that Ms. Harrell had previously                    2   click through them quickly so just, if you don't get it,
  3   requested this of Ms. Blocker?                                            3   let me know. But with regard to 45, 44 -- I'm sorry, 45
  4      A It does not state that.                                              4   and 46 as well as 47, did Misty West receive discipline
  5      Q Do you have any personal knowledge whether or                        5   for her time-and-attendance violations?
  6   not Ms. Harrell had previously requested from                             6       A Yes, she did.
  7   Ms. Blocker to send e-mails to her personal e-mail                        7          MS. PAGE: That's all I have.
  8   address?                                                                  8          MR. FINNERTY: Very, very brief follow-up,
  9      A I do not.                                                            9       Ms. Brus. I apologize.
10       Q With regard to Exhibit No. 40- -- 45, and in                        10              FURTHER EXAMINATION
11    time-and-attendance violations, is it up to the                          11   BY MR. FINNERTY:
12    discretion of the supervisor whether or not to enforce                   12       Q As relates to Exhibit 39, you were asked about
13    the time-and-attendance policy to discipline an employee                 13   if you had any personal knowledge whether Ms. Harrell
14    for violation of that policy?                                            14   had requested that Ms. Blocker e-mail her on her private
15       A Can you -- can you restate that question?                           15   e-mail account -- you recall that question?
16       Q Yes. That was a bad question. Is it the                             16       A Yes.
17    supervisor's -- within the supervisor's discretion                       17       Q That's something you would have asked of
18    whether or not to issue discipline as a result of time-                  18   Ms. Blocker during your investigation of this complaint,
19    and-attendance violations?                                               19   right?
20       A How do I answer that. They're -- they're                            20       A I -- I don't know whether I asked her that or
21    supposed to follow the policy and issue it consistently;                 21   not.
22    however -- how do I want to explain this. There's a                      22       Q Okay. As relates to the questioning about
23    certain amount of discretion as to, you know, how                        23   Exhibit 45 regarding Misty West and her verbal
24    serious are the violations, but we do strongly prefer                    24   counseling, the question was whether it was up to the
25    that they issue that type of discipline consistently.                    25   discretion of the supervisor as it relates to issuing

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                 premier-reporting.com
Premier Reporting                                                  (850) 894-0828                          Reported by: Andrea Komaridis Wray
8/18/2020
     Case 4:20-cv-00030-AW-MJF      Virginia E. Harrell vs MHM Health Professionals, Inc. & Centurion of Florida
                                               Document 37-4 Filed 10/14/20                                            Page 58 of 58
Deposition of Sarah Brus - Volume 2                             18-CA-77                                                                      29 (223 - 226)
                                                                  Page 223                                                                         Page 224
  1   counseling.                                                               1                CERTIFICATE OF OATH
  2          My -- I believe I recall you testifying that,                      2
  3   if there's three late arrivals within a three-month                       3
  4   period, that there should be counseling issued; is that                   4   STATE OF FLORIDA )
  5   right?                                                                    5   COUNTY OF LEON )
  6       A That is the policy, yes.                                            6
  7       Q Okay. So, although there may be some                                7
  8   discretion, as -- as you testified, as to the severity                    8          I, ANDREA KOMARIDIS WRAY, the undersigned
  9   of any counseling, there is clearly a policy that there                   9   authority, certify that the above-named witness appeared
10    should be counseling after three late arrivals within                    10   before me via videoconference pursuant to the Supreme
11    a -- a three-month period, right?                                        11   Court's Order AOSC20-13 and was duly sworn.
12        A It's after three occurrences within a --                           12
13    within a three-month period, yes.                                        13          WITNESS my hand and official seal this 15th
14           MR. FINNERTY: Thank you, Ms. Brus. I don't                        14   day of September, 2020.
15        have any -- any more questions.                                      15
16           (Whereupon, the deposition was concluded at                       16
17    5:57 p.m., and the witness did not waive reading and                     17
18    signing.)                                                                18
19                                                                             19
20                                                                             20                  ________________________
                                                                                                   ANDREA KOMARIDIS WRAY
21                                                                             21                  NOTARY PUBLIC
                                                                                                   COMMISSION #GG365545
22                                                                             22                  EXPIRES February 9, 2021
23                                                                             23
24                                                                             24
25                                                                             25
                                                                  Page 225                                                                         Page 226
  1             CERTIFICATE OF REPORTER                                         1                ERRATA SHEET

  2                                                                             2 I have read the transcript of my deposition, Pages 114
                                                                                    through 223 and hereby subscribe to same, including any
  3   STATE OF FLORIDA )                                                        3 corrections and/or amendments listed below.
  4   COUNTY OF LEON            )                                               4 DATE:_____________________ _________________________
                                                                                                    SARAH BRUS
  5                                                                             5 (HARRELL V. MHM HEALTH PROFESSIONALS, ET AL.)
  6         I, ANDREA KOMARIDIS WRAY, Court Reporter,                           6 PAGE/LINE CORRECTION/AMENDMENT REASON FOR CHANGE
                                                                                    _________ _________________________ _______________
  7   certify that the foregoing proceedings were taken before                  7
                                                                                    _________ _________________________ _______________
  8   me at the time and place therein designated; that my                      8
                                                                                    _________ _________________________ _______________
  9   shorthand notes were thereafter translated under my                       9
                                                                                    _________ _________________________ _______________
10    supervision; and the foregoing pages, numbered 114                       10
                                                                                    _________ _________________________ _______________
11    through 223, are a true and correct record of the                        11
                                                                                    _________ _________________________ _______________
12    aforesaid proceedings.                                                   12
                                                                                    _________ _________________________ _______________
13                                                                             13
                                                                                    _________ _________________________ _______________
14          I further certify that I am not a relative,                        14
                                                                                    _________ _________________________ _______________
15    employee, attorney or counsel of any of the parties, nor                 15
                                                                                    _________ _________________________ _______________
16    am I a relative or employee of any of the parties'                       16
                                                                                    _________ _________________________ _______________
17    attorney or counsel connected with the action, nor am I                  17
                                                                                    _________ _________________________ _______________
18    financially interested in the action.                                    18
                                                                                    _________ _________________________ _______________
19                                                                             19
            DATED this 15th day of September, 2020.                                 _________ _________________________ _______________
20                                                                             20
                                                                                    _________ _________________________ _______________
21                                                                             21
22                                                                             22 DATE OF DEPOSITION: August 18, 2020
                   _________________________
23                 ANDREA KOMARIDIS WRAY                                       23 REPORTER: ANDREA KOMARIDIS WRAY
                   NOTARY PUBLIC
24                 COMMISSION #GG365545                                        24
                   EXPIRES FEBRUARY 09, 2021
25                                                                             25

114 W. 5th Avenue, Tallahassee, FL 32303                                                                                           premier-reporting.com
Premier Reporting                                                  (850) 894-0828                             Reported by: Andrea Komaridis Wray
